Exhibit 10.1

Execution Version

AMENDED & RESTATED

REVOLVING CREDIT AGREEMENT

dated as of December 23, 2014

among

PRGX GLOBAL, INC. and PRGX USA, INC.

as Borrowers

THE LENDERS FROM TIME TO TIME PARTY HERETO

and

SUNTRUST BANK,

as Administrative Agent and Issuing Bank

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE I

    

DEFINITIONS; CONSTRUCTION

     1   

Section 1.1.

 

Definitions

     1   

Section 1.2.

 

Classifications of Loans and Borrowings

     29   

Section 1.3.

 

Accounting Terms and Determination

     29   

Section 1.4.

 

Terms Generally

     30   

ARTICLE II

    

AMOUNT AND TERMS OF THE COMMITMENTS

     30   

Section 2.1.

 

General Description of Facilities

     30   

Section 2.2.

 

Revolving Loans

     30   

Section 2.3.

 

Procedure for Revolving Borrowings

     31   

Section 2.4.

 

Intentionally Omitted

     31   

Section 2.5.

 

Intentionally Omitted

     31   

Section 2.6.

 

Funding of Borrowings

     31   

Section 2.7.

 

Interest

     32   

Section 2.8.

 

Optional Reduction and Termination of Commitments

     32   

Section 2.9.

 

Repayment of Loans

     33   

Section 2.10.

 

Evidence of Indebtedness

     34   

Section 2.11.

 

Optional Prepayments

     34   

Section 2.12.

 

Mandatory Prepayments

     35   

Section 2.13.

 

Interest on Loans

     35   

Section 2.14.

 

Fees

     35   

Section 2.15.

 

Computation of Interest and Fees

     36   

Section 2.16.

 

Inability to Determine Interest Rates

     37   

Section 2.17.

 

Illegality

     37   

Section 2.18.

 

Increased Costs

     38   

Section 2.19.

 

Funding Indemnity

     39   

Section 2.20.

 

Taxes

     39   

Section 2.21.

 

Payments Generally; Pro Rata Treatment; Sharing of Set-offs

     41   

Section 2.22.

 

Letters of Credit

     43   

Section 2.23.

 

Intentionally Omitted

     47   

Section 2.24.

 

Mitigation of Obligations

     47   

Section 2.25.

 

Replacement of Lenders

     47   

Section 2.26.

 

Cash Collateralization of Defaulting Lender Commitment

     48   

Section 2.27.

 

Borrowers’ Agent

     49   

ARTICLE III

    

CONDITIONS PRECEDENT TO LOANS AND LETTERS OF CREDIT

     49   

Section 3.1.

 

Conditions To Effectiveness

     49   

Section 3.2.

 

Each Credit Event

     51   

Section 3.3.

 

Delivery of Documents

     52   



--------------------------------------------------------------------------------

ARTICLE IV

    

REPRESENTATIONS AND WARRANTIES

     52   

Section 4.1.

 

Existence; Power

     52   

Section 4.2.

 

Organizational Power; Authorization

     52   

Section 4.3.

 

Governmental Approvals; No Conflicts

     53   

Section 4.4.

 

Financial Statements

     53   

Section 4.5.

 

Litigation and Environmental Matters

     53   

Section 4.6.

 

Compliance with Laws and Agreements

     54   

Section 4.7.

 

Investment Company Act, Etc.

     54   

Section 4.8.

 

Taxes

     54   

Section 4.9.

 

Margin Regulations

     54   

Section 4.10.

 

ERISA

     54   

Section 4.11.

 

Ownership of Property

     55   

Section 4.12.

 

Disclosure

     55   

Section 4.13.

 

Labor Relations

     55   

Section 4.14.

 

Subsidiaries

     56   

Section 4.15.

 

Solvency

     56   

Section 4.16.

 

Intentionally Omitted

     56   

Section 4.17.

 

OFAC

     56   

Section 4.18.

 

Patriot Act

     56   

ARTICLE V

    

AFFIRMATIVE COVENANTS

     56   

Section 5.1.

 

Financial Statements and Other Information

     56   

Section 5.2.

 

Notices of Material Events

     58   

Section 5.3.

 

Existence; Conduct of Business

     59   

Section 5.4.

 

Compliance with Laws, Etc.

     59   

Section 5.5.

 

Payment of Obligations

     59   

Section 5.6.

 

Books and Records

     60   

Section 5.7.

 

Visitation, Inspection, Etc.

     60   

Section 5.8.

 

Maintenance of Properties; Insurance

     60   

Section 5.9.

 

Use of Proceeds and Letters of Credit

     60   

Section 5.10.

 

Security Interests

     60   

Section 5.11.

 

Additional Subsidiaries

     61   

Section 5.12.

 

Additional Equity Pledges

     62   

Section 5.13.

 

Depository and Treasury Management Relationship

     64   

ARTICLE VI

    

FINANCIAL COVENANTS

     64   

Section 6.1.

 

Leverage Ratio

     64   

Section 6.2.

 

Fixed Charge Coverage Ratio

     64   

 

ii



--------------------------------------------------------------------------------

ARTICLE VII

    

NEGATIVE COVENANTS

     64   

Section 7.1.

 

Indebtedness and Preferred Equity

     65   

Section 7.2.

 

Negative Pledge

     66   

Section 7.3.

 

Fundamental Changes

     67   

Section 7.4.

 

Investments, Loans, Etc.

     67   

Section 7.5.

 

Restricted Payments

     69   

Section 7.6.

 

Sale of Assets

     69   

Section 7.7.

 

Transactions with Affiliates

     70   

Section 7.8.

 

Restrictive Agreements

     70   

Section 7.9.

 

Sale and Leaseback Transactions

     70   

Section 7.10.

 

Hedging Transactions

     71   

Section 7.11.

 

Amendment to Organizational Documents

     71   

Section 7.12.

 

Intentionally Omitted

     71   

Section 7.13.

 

Accounting Changes

     71   

Section 7.14.

 

Lease Obligations

     71   

Section 7.15.

 

Government Regulation

     71   

ARTICLE VIII

    

EVENTS OF DEFAULT

     72   

Section 8.1.

 

Events of Default

     72   

ARTICLE IX

    

THE ADMINISTRATIVE AGENT

     74   

Section 9.1.

 

Appointment of Administrative Agent

     74   

Section 9.2.

 

Nature of Duties of Administrative Agent

     75   

Section 9.3.

 

Lack of Reliance on the Administrative Agent

     75   

Section 9.4.

 

Certain Rights of the Administrative Agent

     76   

Section 9.5.

 

Reliance by Administrative Agent

     76   

Section 9.6.

 

The Administrative Agent in its Individual Capacity

     76   

Section 9.7.

 

Successor Administrative Agent

     76   

Section 9.8.

 

Withholding Tax

     77   

Section 9.9.

 

Administrative Agent May File Proofs of Claim

     78   

Section 9.10.

 

Authorization to Execute other Loan Documents

     78   

ARTICLE X

    

MISCELLANEOUS

     78   

Section 10.1.

 

Notices

     78   

Section 10.2.

 

Waiver; Amendments

     81   

Section 10.3.

 

Expenses; Indemnification

     82   

Section 10.4.

 

Successors and Assigns

     84   

Section 10.5.

 

Governing Law; Jurisdiction; Consent to Service of Process

     87   

Section 10.6.

 

WAIVER OF JURY TRIAL

     88   

 

iii



--------------------------------------------------------------------------------

Section 10.7.

 

Right of Setoff

     88   

Section 10.8.

 

Counterparts; Integration

     88   

Section 10.9.

 

Survival

     89   

Section 10.10.

 

Severability

     89   

Section 10.11.

 

Confidentiality

     89   

Section 10.12.

 

Interest Rate Limitation

     90   

Section 10.13.

 

Waiver of Effect of Corporate Seal

     90   

Section 10.14.

 

Patriot Act

     90   

Section 10.15.

 

Joint and Several Liability of Borrowers

     91   

Section 10.16.

 

Headings

     93   

Section 10.17.

 

Amended and Restatement

     93   

 

iv



--------------------------------------------------------------------------------

Schedules

 

Schedule I

  -      Commitment Amounts

Schedule II

 

-

     Dark Leases

Schedule 4.5

 

-

     Environmental Matters

Schedule 4.14

 

-

     Subsidiaries

Schedule 7.1

 

-

     Outstanding Indebtedness

Schedule 7.2

 

-

     Existing Liens

Schedule 7.4

 

-

     Existing Investments

Exhibits

Exhibit A

  -      Form of Revolving Credit Note

Exhibit B

 

-

     Form of Assignment and Acceptance

Exhibit 2.3

 

-

     Form of Notice of Revolving Borrowing

Exhibit 3.1(b)(v)

 

-

     Form of Secretary’s Certificate

Exhibit 3.1(b)(vii)

 

-

     Form of Officer’s Certificate

Exhibit 5.1(c)

 

-

     Form of Compliance Certificate

 

v



--------------------------------------------------------------------------------

AMENDED & RESTATED

REVOLVING CREDIT AGREEMENT

THIS AMENDED & RESTATED REVOLVING CREDIT AGREEMENT (this “Agreement”) is made
and entered into as of December 23, 2014, by and among PRGX GLOBAL, INC., a
Georgia corporation (“PRGX”), PRGX USA, INC., a Georgia corporation (“PRG-USA”)
(PRGX and PRG-USA are each individually, a “Borrower”, and collectively, the
“Borrowers”), the several banks and other financial institutions and lenders
from time to time party hereto (the “Lenders”), and SUNTRUST BANK, in its
capacity as administrative agent for the Lenders (the “Administrative Agent”),
and as issuing bank (the “Issuing Bank”).

W I T N E S S E T H:

WHEREAS, as of the Closing Date, subject to the terms and conditions of this
Agreement, the Lenders and the Issuing Bank, to the extent of their respective
Commitments (as defined herein) and undertakings hereunder, severally
established a $20,000,000 revolving credit facility (with a letter of credit
sub-facility) in favor of the Borrowers;

NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the Borrowers, the Lenders, the Administrative Agent and the Issuing
Bank agree as follows:

ARTICLE I

DEFINITIONS; CONSTRUCTION

Section 1.1. Definitions. In addition to the other terms defined herein, the
following terms used herein shall have the meanings herein specified (to be
equally applicable to both the singular and plural forms of the terms defined):

“2010 Credit Agreement” shall have the meaning set forth in Section 10.17.

“Accounts” shall mean “accounts” as such term is defined in the UCC, and, in any
event, includes, without limitation, (a) all accounts receivable, and all other
rights to payment for property sold, leased, licensed, assigned or otherwise
disposed of, for a policy of insurance issued or to be issued, for a secondary
obligation incurred or to be incurred, for energy provided or to be provided,
for the use or hire of a vessel under a charter or other contract, arising out
of the use of a credit card or charge card, or for services rendered or to be
rendered or in connection with any other transaction (whether or not yet earned
by performance), (b) all rights in, to, and under all purchase orders or
receipts for goods or services, (c) all rights to any goods represented by any
of the foregoing, including, without limitation, all rights of rescission,
replevin, reclamation, and stoppage in transit and rights to returned,
reclaimed, or repossessed goods, (d) all reserves and credit balances held by
each Borrower with respect to any such accounts receivable or account debtors,
(e) all books, records, computer tapes,

 

1



--------------------------------------------------------------------------------

programs and ledger books arising therefrom or relating thereto, and (f) all
guarantees and collateral security of any kind, given by any account debtor or
any other Person with respect to any of the foregoing, all whether now owned or
existing or hereafter acquired or arising, by or in favor of, any Borrower.

“Acquired Adjusted EBITDA” shall mean, with respect to any Acquired Business for
any period, the amount for such period of Consolidated Adjusted EBITDA of such
Acquired Business, all as determined on a consolidated basis for such Acquired
Business in a manner not inconsistent with GAAP.

“Acquired Business” shall have the meaning provided in the definition of the
term Permitted Acquisition.

“Acquisition Date” shall have the meaning provided in the definition of Pro
Forma Basis.

“Adjusted LIBO Rate” shall mean, with respect to each Interest Period for a
Eurodollar Borrowing, the rate per annum obtained by dividing (i) LIBOR for such
Interest Period by (ii) a percentage equal to 1.00 minus the Eurodollar Reserve
Percentage.

“Administrative Agent” shall have the meaning assigned to such term in the
opening paragraph hereof.

“Administrative Questionnaire” shall mean, with respect to each Lender, an
administrative questionnaire in the form prepared by the Administrative Agent
and submitted to the Administrative Agent duly completed by such Lender.

“Affiliate” shall mean, as to any Person, any other Person that directly, or
indirectly through one or more intermediaries, Controls, is Controlled by, or is
under common Control with, such Person. For the purposes of this definition,
“Control” shall mean the power, directly or indirectly, either to (i) vote 5% or
more of the securities having ordinary voting power for the election of
directors (or persons performing similar functions) of a Person or (ii) direct
or cause the direction of the management and policies of a Person, whether
through the ability to exercise voting power, by control or otherwise. The terms
“Controlling”, “Controlled by”, and “under common Control with” have the
meanings correlative thereto.

“Aggregate Revolving Commitment Amount” shall mean the aggregate principal
amount of the Aggregate Revolving Commitments from time to time. On the Closing
Date, the Aggregate Revolving Commitment Amount is $20,000,000.

“Aggregate Revolving Commitments” shall mean, collectively, all Revolving
Commitments of all Lenders at any time outstanding.

 

2



--------------------------------------------------------------------------------

“Aggregate Equity Pledge Threshold” shall mean, as of any date of determination,
that:

(1) PRGX, together with its Domestic Subsidiaries whose Capital Stock is pledged
by the Loan Parties pursuant to the Equity Pledge Agreement (together with any
additional Domestic Subsidiaries whose Capital Stock is to be pledged by the
Loan Parties), collectively satisfy each of the following two criteria:
(i) their collective consolidated revenue for the 12-month period ending on the
last day of the most recent Fiscal Quarter equals or exceeds an amount equal to
ninety-five percent (95%) of the total consolidated revenue of PRGX and its
Domestic Subsidiaries for that 12-month period; and (ii) their collective
consolidated assets as of the last day of the most recent Fiscal Quarter equals
or exceeds an amount equal to ninety-five percent (95%) of the total
consolidated assets of PRGX and its Domestic Subsidiaries as of the last day of
such Fiscal Quarter; in each case, as shown on the financial statements most
recently delivered or required to be delivered pursuant to Section 5.1(a) or
(b), as the case may be, or, if such financial statements have not yet been
delivered or required to be delivered (including as of the Closing Date), then,
in each case, as shown on the September 30, 2014 financial statements delivered
to the Administrative Agent prior to the Closing Date, provided, however, that
any Domestic Subsidiary owned directly by a Foreign Subsidiary as of the Closing
Date shall be excluded from the computations and requirements of this subsection
(1) for all purposes; and

(2) each of the first tier Foreign Subsidiaries whose Capital Stock is pledged
by the Loan Parties pursuant to the Equity Pledge Agreement (together with any
additional Foreign Subsidiaries whose Capital Stock is to be pledged by the Loan
Parties), together with their respective direct and indirect Foreign
Subsidiaries, collectively satisfy each of the following two criteria: (i) their
collective consolidated revenue for the 12-month period ending on the last day
of the most recent Fiscal Quarter equals or exceeds an amount equal to
ninety-five percent (95%) of the total consolidated revenue of all Foreign
Subsidiaries for that 12-month period; and (ii) their collective consolidated
assets as of the last day of the most recent Fiscal Quarter equals or exceeds an
amount equal to ninety-five percent (95%) of the total consolidated assets of
all Foreign Subsidiaries as of the last day of such Fiscal Quarter; in each
case, as shown on the financial statements most recently delivered or required
to be delivered pursuant to Section 5.1(a) or (b), as the case may be, or, if
such financial statements have not yet been delivered or required to be
delivered (including as of the Closing Date), then, in each case, as shown on
the September 30, 2014 financial statements delivered to the Administrative
Agent prior to the Closing Date.

“Aggregate Subsidiary Threshold” shall mean, as of any date of determination,
that the Loan Parties (together with any additional Domestic Subsidiaries then
to be made Loan Parties) collectively satisfy each of the following two
criteria: (i) their collective consolidated revenue for the 12-month period
ending on the last day of the most recent Fiscal Quarter equals or exceeds an
amount equal to ninety-five percent (95%) of the total consolidated revenue of
PRGX and its Domestic Subsidiaries for that 12-month period; and (ii) their
collective consolidated assets as of the last day of the most recent Fiscal
Quarter equals or exceeds an amount equal to ninety-five percent (95%) of the
total consolidated assets of PRGX and its Domestic Subsidiaries as of the last
day of such Fiscal Quarter; in each case, as shown on the financial statements
most recently delivered or required to be delivered pursuant to Section 5.1(a)
or (b), as

 

3



--------------------------------------------------------------------------------

the case may be, or, if such financial statements have not yet been delivered or
required to be delivered (including as of the Closing Date), then, in each case,
as shown on the September 30, 2014 financial statements delivered to the
Administrative Agent prior to the Closing Date.

“Anti-Terrorism Order” shall mean Executive Order 13224, signed by President
George W. Bush on September 23, 2001, effective as of September 24, 2001.

“Applicable Lending Office” shall mean, for each Lender and for each Type of
Loan, the “Lending Office” of such Lender (or an Affiliate of such Lender)
designated for such Type of Loan in the Administrative Questionnaire submitted
by such Lender or such other office of such Lender (or an Affiliate of such
Lender) as such Lender may from time to time specify to the Administrative Agent
and the Borrowers’ Agent as the office by which its Loans of such Type are to be
made and maintained. The Applicable Lending Office for SunTrust Bank shall be
1155 Peachtree Street, 8th Floor, Atlanta, GA 30309.

“Applicable Margin” shall mean one and three-fourths percent (1.75%).

“Approved Fund” shall mean any Person (other than a natural Person) that is (or
will be) engaged in making, purchasing, holding or otherwise investing in
commercial loans and similar extensions of credit in the ordinary course of its
business and that is administered or managed by (i) a Lender, (ii) an Affiliate
of a Lender or (iii) an entity or an Affiliate of an entity that administers or
manages a Lender.

“Assignment and Acceptance” shall mean an assignment and acceptance entered into
by a Lender and an assignee (with the consent of any party whose consent is
required by Section 10.4(b)) and accepted by the Administrative Agent, in the
form of Exhibit B attached hereto or any other form approved by the
Administrative Agent.

“Availability Period” shall mean the period from the Closing Date to but
excluding the Revolving Commitment Termination Date.

“Bank Product Obligations” shall mean, collectively, all obligations and other
liabilities of any Loan Party in respect of any of the following: (i) credit
card (including purchasing card and commercial card) services, (ii) prepaid
card, including payroll, stored value and gift card services, (iii) merchant
services processing and (iv) debit card services.

“Base Rate” shall mean the highest of (i) the rate which the Administrative
Agent announces from time to time as its prime lending rate, as in effect from
time to time, (ii) the Federal Funds rate, as in effect from time to time, plus
one-half of one percent ( 1⁄2%) per annum and (iii) the Adjusted LIBO Rate
determined on a daily basis for an Interest Period of one (1) month, plus one
percent (1.00%) per annum (any changes in such rates to be effective as of the
date of any change in such rate). The Administrative Agent’s prime lending rate
is a reference rate and does not necessarily represent the lowest or best rate
of interest charged to any customer of the Administrative Agent. The
Administrative Agent may make commercial loans or other loans at rates of
interest at, above, or below the Administrative Agent’s prime lending rate.

 

4



--------------------------------------------------------------------------------

“Borrower” and “Borrowers” shall have the meanings in the introductory paragraph
hereof.

“Borrowers’ Agent” shall mean PRGX, in its capacity as agent for the Borrowers
in accordance with Section 2.27.

“Borrowing” shall mean a borrowing consisting of Loans of the same Type, made,
converted or continued on the same date.

“Business Day” shall mean (i) any day other than a Saturday, Sunday or other day
on which commercial banks in Atlanta, Georgia are authorized or required by law
to close and (ii) if such day relates to a Borrowing of, a payment or prepayment
of principal or interest on, or an Interest Period for a LIBOR Index Rate Loan
or a notice with respect to any of the foregoing, any day on which banks are not
open for dealings in dollar deposits that are carried on in the London interbank
market.

“Capital Expenditures” shall mean for any period, without duplication, (i) the
additions to property, plant and equipment and other capital expenditures of
PRGX and its Subsidiaries that are (or would be) set forth on a consolidated
statement of cash flows of PRGX and its Subsidiaries for such period prepared in
accordance with GAAP and (ii) Capital Lease Obligations incurred by PRGX and its
Subsidiaries during such period. For the avoidance of doubt, Permitted
Acquisitions do not constitute Capital Expenditures for purposes of this
Agreement.

“Capital Lease Obligations” of any Person shall mean all obligations of such
Person to pay rent or other amounts under any lease (or other arrangement
conveying the right to use) of real or personal property, or a combination
thereof, which obligations are required to be classified and accounted for as
capital leases on a balance sheet of such Person under GAAP, and the amount of
such obligations shall be the capitalized amount thereof determined in
accordance with GAAP.

“Capital Stock” means all shares, options, warrants, general or limited
partnership interests, membership interests or other equivalents (regardless of
how designated) of or in a corporation, partnership, limited liability company
or equivalent entity whether voting or nonvoting, including common stock,
preferred stock or any other “equity security” (as such term is defined in Rule
3a11-1 of the General Rules and Regulations promulgated by the Securities and
Exchange Commission under the Securities Exchange Act of 1934).

“Cash Collateralize” shall mean, in respect of any obligations, to provide and
pledge (as a first priority perfected security interest) cash collateral for
such obligations in Dollars, with a depository institution, and pursuant to
documentation in form and substance, reasonably satisfactory to the
Administrative Agent (and “Cash Collateralization” has a corresponding meaning).

 

5



--------------------------------------------------------------------------------

“Cash Equivalents” means, as at any date, (a) securities issued or directly and
fully guaranteed or insured by the United States or any agency or
instrumentality thereof (provided that the full faith and credit of the United
States is pledged in support thereof) having maturities of not more than twelve
months from the date of acquisition, (b) Dollar denominated time deposits and
certificates of deposit of (i) any Lender, (ii) any domestic commercial bank of
recognized standing having capital and surplus in excess of $500,000,000 or
(iii) any domestic bank whose short-term commercial paper rating from S&P is at
least A-1 or the equivalent thereof or from Moody’s is at least P-1 or the
equivalent thereof (any such bank being an “Approved Bank”), in each case with
maturities of not more than 270 days from the date of acquisition,
(c) commercial paper and variable or fixed rate notes issued by any Approved
Bank (or by the domestic parent company thereof) or any variable rate notes
issued by, or guaranteed by, any domestic corporation rated A-1 (or the
equivalent thereof) or better by S&P or P-1 (or the equivalent thereof) or
better by Moody’s and maturing within six months of the date of acquisition, or
(d) reacquisition agreements entered into by any Person with a bank or trust
company (including any of the Lenders) or recognized securities dealer having
capital and surplus in excess of $500,000,000 for direct obligations issued by
or fully guaranteed by the United States in which such Person shall have a
perfected first priority security interest (subject to no other Liens) and
having, on the date of purchase thereof, a fair market value of at least 100% of
the amount of the repurchase obligations and (e) Investments, classified in
accordance with GAAP as current assets, in money market investment programs
registered under the Investment Company Act of 1940, as amended, which are
administered by reputable financial institutions having capital of at least
$500,000,000 and the portfolios of which are limited to Investments of the
character described in the foregoing subdivisions (a) through (d).

“Cash Taxes” means those Taxes which have been satisfied via payment of cash.

“Change in Control” shall mean the occurrence of one or more of the following
events: (i) any sale, lease, exchange or other transfer (in a single transaction
or a series of related transactions) of all or substantially all of the assets
of any Borrower to any Person or “group” (within the meaning of the Securities
Exchange Act of 1934 and the rules of the Securities and Exchange Commission
thereunder in effect on the date hereof); (ii) the acquisition of ownership,
directly or indirectly, beneficially or of record, by any Person or “group”
(within the meaning of the Securities Exchange Act of 1934 and the rules of the
Securities and Exchange Commission thereunder as in effect on the date hereof)
of fifty percent (50%) or more of the outstanding voting power of PRGX;
(iii) during any consecutive two-year period, individuals who at the beginning
of that two-year period constituted the board of directors of PRGX (together
with any new directors whose election to the board of directors of PRGX, or
whose nomination for election by the shareholders of PRGX, was approved by a
vote of a majority of the directors then still in office who were either
directors at the beginning of such period or whose election or nomination for
election were previously so approved, but excluding, any such individual whose
initial assumption of office occurs as a result of an actual or threatened
election contest with respect to the election or removal of directors or other
actual or threatened solicitation of proxies or consents by or on behalf of a
Person other than the board of directors) cease for any reason to constitute a
majority of the board of directors then in office; or (iv) PRG-USA shall cease
to be a wholly owned Subsidiary of PRGX.

 

6



--------------------------------------------------------------------------------

“Change in Law” shall mean (i) the adoption of any applicable law, rule or
regulation after the date of this Agreement, (ii) any change in any applicable
law, rule or regulation, or any change in the interpretation or application
thereof, by any Governmental Authority after the date of this Agreement, or
(iii) compliance by any Lender (or its Applicable Lending Office) or the Issuing
Bank (or for purposes of Section 2.18(b), by the parent corporation of such
Lender or the Issuing Bank, if applicable) with any request, guideline or
directive (whether or not having the force of law) of any Governmental Authority
made or issued after the date of this Agreement.

“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans and when used
in reference to any Commitment, refers to whether such Commitment is a Revolving
Commitment.

“Closing Date” shall mean the date on which the conditions precedent set forth
in Section 3.1 and Section 3.2 have been satisfied or waived in accordance with
Section 10.2.

“Code” shall mean the Internal Revenue Code of 1986, as amended and in effect
from time to time.

“Collateral” shall mean a collective reference to all real and personal property
with respect to which Liens in favor of the Administrative Agent for the benefit
of the Credit Providers are purported to be granted pursuant to and in
accordance with the terms of the Collateral Documents.

“Collateral Documents” shall mean a collective reference to the Security
Agreement, the Equity Pledge Agreement, each other security agreement and such
other documents executed and delivered in connection with the attachment and
perfection of the Administrative Agent’s security interests and liens arising
thereunder (for the benefit of the Credit Providers), including without
limitation, UCC financing statements and patent and trademark filings.

“Commitment” shall mean a Revolving Commitment.

“Compliance Certificate” shall mean a certificate from a Responsible Officer of
Borrowers’ Agent in the form of, and containing the certifications set forth in,
the certificate attached hereto as Exhibit 5.1(c).

“Consolidated Adjusted EBITDA” shall mean, for PRGX and its Subsidiaries for any
period, an amount equal to the sum of (i) Consolidated Net Income for such
period plus (ii) to the extent deducted in determining Consolidated Net Income
for such period, and without duplication, (A) Consolidated Interest Expense,
(B) income tax expense determined on a consolidated basis in accordance with
GAAP, (C) depreciation and amortization determined on a consolidated basis in
accordance with GAAP, and (D) all non-cash stock based compensation determined
on a consolidated basis in accordance

 

7



--------------------------------------------------------------------------------

with GAAP, in each case for such period, plus or minus (iii) to the extent
computed in determining Consolidated Net Income for such period, all non-cash
foreign exchange losses or gains, to the extent related solely to intercompany
balances, plus or minus (iv) to the extent computed in determining Consolidated
Net Income for such period, all other non-cash charges and credits (specifically
excluding, but not limited to, receivable write-offs and write-downs); provided,
however, that (x) there shall be included in determining Consolidated Adjusted
EBITDA for any period, without duplication, the Acquired Adjusted EBITDA of any
Acquired Business during such period, based on the actual Acquired Adjusted
EBITDA of such Acquired Business for such period (including the portion thereof
occurring prior to such Permitted Acquisition) and (y) there may be included an
adjustment for unrealized synergies if reasonably anticipated and determined in
good faith, in an amount not to exceed ten percent (10%) of the Acquired
Adjusted EBITDA of the Target.

“Consolidated Fixed Charges” shall mean, for PRGX and its Subsidiaries for any
period, the sum (without duplication) of (i) Consolidated Interest Expense paid
or payable for such period (but only to the extent comprised of cash interest
expense), (ii) scheduled principal payments paid or payable on Consolidated
Total Debt during such period, including, but not limited to, Deferred Payments
paid or payable during such period, (iii) Restricted Payments paid in cash
(other than to a Loan Party) during such period, (iv) Earn-Out Payments paid or
payable during such period, plus (v) amortization for rental exposure write-offs
paid in cash during such period. Notwithstanding the foregoing, Deferred
Payments and Earn-Out Payments paid or payable during the 2014 Fiscal Year shall
be disregarded for purposes of determining Consolidated Fixed Charges.

“Consolidated Interest Expense” shall mean, for PRGX and its Subsidiaries for
any period determined on a consolidated basis in accordance with GAAP, the sum
of (i) total interest expense, including without limitation the interest
component of any payments in respect of Capital Lease Obligations capitalized or
expensed during such period (whether or not actually paid during such period)
plus (ii) the net amount payable (or minus the net amount receivable) with
respect to Hedging Transactions during such period (whether or not actually paid
or received during such period).

“Consolidated Net Income” shall mean, for PRGX and its Subsidiaries for any
period, the net income (or loss) of PRGX and its Subsidiaries for such period
determined on a consolidated basis in accordance with GAAP, but excluding
therefrom (to the extent otherwise included therein) (i) any extraordinary gains
or losses, (ii) any gains attributable to write-ups of assets, (iii) any equity
interest of PRGX and its Subsidiaries in the unremitted earnings of any Person
that is not a Subsidiary and (iv) any income (or loss) of any Person accrued
prior to the date it becomes a Subsidiary or is merged into or consolidated with
PRGX or a Subsidiary or the date that such Person’s assets are acquired by PRGX
or such Subsidiary.

“Consolidated Total Debt” shall mean, as of any date of determination, all
Indebtedness of PRGX and its Subsidiaries measured on a consolidated basis as of
such date, but excluding (i) Indebtedness of the type described in subsection
(xi) of the definition thereto, (ii) obligations in respect of Earn-Out
Payments, (iii) deferred

 

8



--------------------------------------------------------------------------------

compensation payment obligations reflected on the consolidated balance sheet of
PRGX and its Subsidiaries and (iv) Indebtedness comprised of obligations owing
or accrued with respect to Dark Leases.

“Contractual Obligation” of any Person shall mean any provision of any security
issued by such Person or of any agreement, instrument or undertaking under which
such Person is obligated or by which it or any of the property in which it has
an interest is bound.

“Credit Event” shall have the meaning set forth in the introductory paragraph to
Section 3.2.

“Credit Event Date” shall have the meaning provided in the definition of the
term Pro Forma Financial Covenant Compliance.

“Credit Providers” shall mean (a) the Administrative Agent, (b) the Lenders,
(c) the Issuing Bank and (d) any other Person (including without limitation an
Affiliate of any Lender) to whom a Loan Party owes any Obligations.

“Dark Leases” shall mean the real property leases with respect to the locations
more specifically set forth in Schedule II.

“Default” shall mean any condition or event that, with the giving of notice or
the lapse of time or both, would constitute an Event of Default.

“Default Interest” shall have the meaning set forth in Section 2.13(c).

“Defaulting Lender” shall mean, at any time, a Lender as to which the
Administrative Agent has notified the Borrowers’ Agent that (i) such Lender has
failed for two or more Business Days to comply with its obligations under this
Agreement to make a Loan and/or to make a payment to the Issuing Bank in respect
of a Letter of Credit (each a “funding obligation”), (ii) such Lender has
notified the Administrative Agent, or has stated publicly, that it will not
comply with any such funding obligation hereunder, (iii) such Lender has, for
three or more Business Days, failed to confirm in writing to the Administrative
Agent, in response to a written request of the Administrative Agent, that it
will comply with its funding obligations hereunder, or (iv) a Lender Insolvency
Event has occurred and is continuing with respect to such Lender. Any
determination that a Lender is a Defaulting Lender under clauses (i) through
(iv) above will be made by the Administrative Agent in its sole discretion
acting in good faith. The Administrative Agent will promptly send to all parties
hereto a copy of any notice to the Borrowers’ Agent provided for in this
definition.

“Deferred Payments” shall mean (i) deferred cash payments (whether or not
conditional) paid or payable in connection with a Permitted Acquisition (or, to
the extent paid or payable in connection with an acquisition that occurred prior
to the date hereof, an acquisition that met the requirements of a “Permitted
Acquisition” under the 2010 Credit Agreement), whether or not evidenced by a
promissory note and whether or not such payment obligations would be reflected
as a liability on the consolidated balance

 

9



--------------------------------------------------------------------------------

sheet of PRGX and its Subsidiaries and (ii) cash payments in respect of
Indebtedness of any Acquired Business assumed by PRGX or any of its Subsidiaries
in conjunction with a Permitted Acquisition, but in either case excluding
Earn-Out Payments and reasonable and customary consulting fees.

“Designated SunTrust Account” shall mean that certain demand deposit account,
number 1000093272861, maintained by the Borrowers’ Agent with SunTrust Bank.

“Dollar(s)” and the sign “$” shall mean lawful money of the United States of
America.

“Domestic Subsidiary” shall mean any Subsidiary that is not a Foreign
Subsidiary.

“Earn-Out Payments” shall mean contingent future payments, based on performance,
paid or payable in connection with a Permitted Acquisition (or, to the extent
paid or payable in connection with an acquisition that occurred prior to the
date hereof, an acquisition that met the requirements of a “Permitted
Acquisition” under the 2010 Credit Agreement), whether or not evidenced by a
promissory note and whether or not such payment obligations would be reflected
as a liability on the consolidated balance sheet of PRGX and its Subsidiaries.

“Environmental Laws” shall mean all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by or with any Governmental Authority, relating in
any way to the environment, preservation or reclamation of natural resources,
the management, Release or threatened Release of any Hazardous Material or to
health and safety matters.

“Environmental Liability” shall mean any liability, contingent or otherwise
(including any liability for damages, costs of environmental investigation and
remediation, costs of administrative oversight, fines, natural resource damages,
penalties or indemnities), of PRGX or any Subsidiary directly or indirectly
resulting from or based upon (i) any actual or alleged violation of any
Environmental Law, (ii) the generation, use, handling, transportation, storage,
treatment or disposal of any Hazardous Materials, (iii) any actual or alleged
exposure to any Hazardous Materials, (iv) the Release or threatened Release of
any Hazardous Materials or (v) any contract, agreement or other consensual
arrangement pursuant to which liability is assumed or imposed with respect to
any of the foregoing.

“Equity Pledge Agreement” shall mean the Equity Pledge Agreement, dated as of
January 19, 2010, made by the Loan Parties in favor of the Administrative Agent
for the benefit of the Credit Providers, as the same has been amended and
hereafter may be amended or replaced from time to time.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, and any successor statute.

 

10



--------------------------------------------------------------------------------

“ERISA Affiliate” shall mean any trade or business (whether or not
incorporated), which, together with any Borrower, is treated as a single
employer under Section 414(b) or (c) of the Code or, solely for the purposes of
Section 302 of ERISA and Section 412 of the Code, is treated as a single
employer under Section 414 of the Code.

“ERISA Event” shall mean (i) any “reportable event”, as defined in Section 4043
of ERISA or the regulations issued thereunder with respect to a Plan (other than
an event for which the 30-day notice period is waived); (ii) the failure of any
Plan to meet the minimum funding standard applicable to the Plan for a plan year
under Section 412 of the Code or Section 302 of ERISA, whether or not waived;
(iii) the filing pursuant to Section 412(d) of the Code or Section 303(d) of
ERISA of an application for a waiver of the minimum funding standard with
respect to any Plan; (iv) the incurrence by any Borrower or any of its ERISA
Affiliates of any liability under Title IV of ERISA with respect to the
termination of any Plan; (v) the receipt by any Borrower or any ERISA Affiliate
from the PBGC or a plan administrator appointed by the PBGC of any notice
relating to an intention to terminate any Plan or Plans or to appoint a trustee
to administer any Plan; (vi) the incurrence by any Borrower or any of its ERISA
Affiliates of any liability with respect to the withdrawal or partial withdrawal
from any Plan or Multiemployer Plan; or (vii) the receipt by any Borrower or any
ERISA Affiliate of any notice, or the receipt by any Multiemployer Plan from any
Borrower or any ERISA Affiliate of any notice, concerning the imposition of
Withdrawal Liability or a determination that a Multiemployer Plan is, or is
expected to be, insolvent or in reorganization, within the meaning of Title IV
of ERISA.

“Eurodollar” when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, bears interest at a rate
determined by reference to the Adjusted LIBO Rate.

“Eurodollar Reserve Percentage” shall mean the aggregate of the maximum reserve
percentages (including, without limitation, any emergency, supplemental, special
or other marginal reserves) expressed as a decimal (rounded upwards to the next
1/100th of 1%) in effect on any day to which the Administrative Agent is subject
with respect to the Adjusted LIBO Rate pursuant to regulations issued by the
Board of Governors of the Federal Reserve System (or any Governmental Authority
succeeding to any of its principal functions) with respect to eurocurrency
funding (currently referred to as “eurocurrency liabilities” under Regulation
D). Eurodollar Loans shall be deemed to constitute eurocurrency funding and to
be subject to such reserve requirements without benefit of or credit for
proration, exemptions or offsets that may be available from time to time to any
Lender under Regulation D. The Eurodollar Reserve Percentage shall be adjusted
automatically on and as of the effective date of any change in any reserve
percentage.

“Event of Default” shall have the meaning provided in Article VIII.

“Excluded Taxes” shall mean with respect to the Administrative Agent, any
Lender, the Issuing Bank or any other recipient of any payment to be made by or
on account of any obligation of any Borrower hereunder, (a) income or franchise
taxes imposed on (or measured by) its net income by the United States of
America, or by the

 

11



--------------------------------------------------------------------------------

jurisdiction under the laws of which such recipient is organized or in which its
principal office is located or, in the case of any Lender, in which its
Applicable Lending Office is located, (b) any branch profits taxes imposed by
the United States of America or any similar tax imposed by any other
jurisdiction in which any Lender is located and (c) in the case of a Foreign
Lender, any withholding tax that (i) is imposed on amounts payable to such
Foreign Lender at the time such Foreign Lender becomes a party to this
Agreement, (ii) is imposed on amounts payable to such Foreign Lender at any time
that such Foreign Lender designates a new lending office, other than taxes that
have accrued prior to the designation of such lending office that are otherwise
not Excluded Taxes, and (iii) is attributable to such Foreign Lender’s failure
to comply with Section 2.20(e).

“Federal Funds Rate” shall mean, for any day, the rate per annum (rounded
upwards, if necessary, to the next 1/100th of 1%) equal to the weighted average
of the rates on overnight Federal funds transactions with member banks of the
Federal Reserve System arranged by Federal funds brokers, as published by the
Federal Reserve Bank of New York on the next succeeding Business Day or if such
rate is not so published for any Business Day, the Federal Funds Rate for such
day shall be the average rounded upwards, if necessary, to the next 1/100th of
1% of the quotations for such day on such transactions received by the
Administrative Agent from three Federal funds brokers of recognized standing
selected by the Administrative Agent.

“Financial Covenant Compliance Trigger”, as relates to any referenced Fiscal
Quarter, means that, on at least one day during the final thirty (30) calendar
days of such Fiscal Quarter, the Revolving Credit Exposure of any Lender
exceeded $0.00. In the case of the Fiscal Quarter ending December 31, 2014, the
measurement period instead shall be the period from the Closing Date through
December 31, 2014.

“Fiscal Quarter” shall mean any fiscal quarter of the Borrowers.

“Fiscal Year” shall mean any fiscal year of the Borrowers.

“Fixed Charge Coverage Ratio” shall mean, as of any date of determination, the
ratio of (a) Consolidated Adjusted EBITDA less the actual amount paid by PRGX
and its Subsidiaries in cash on account of Capital Expenditures and Cash Taxes
(to the extent comprised of income taxes actually paid in cash) to
(b) Consolidated Fixed Charges, in each case measured for the four consecutive
Fiscal Quarters ending on or immediately prior to such date.

“Foreign Lender” shall mean any Lender that is not a United States person under
Section 7701(a)(30) of the Code.

“Foreign Subsidiary” shall mean any Subsidiary that is organized under the laws
of a jurisdiction other than one of the fifty states of the United States or the
District of Columbia.

“GAAP” shall mean generally accepted accounting principles in the United States
applied on a consistent basis and subject to the terms of Section 1.3.

 

12



--------------------------------------------------------------------------------

“Governmental Authority” shall mean the government of the United States of
America, any other nation or any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government.

“Guarantee” of or by any Person (the “guarantor”) shall mean any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly and
including any obligation, direct or indirect, of the guarantor (i) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (ii) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (iii) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (iv) as an account party in respect of any
letter of credit or letter of guaranty issued in support of such Indebtedness or
obligation; provided, that the term “Guarantee” shall not include endorsements
for collection or deposit in the ordinary course of business. The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the primary obligation in respect of which Guarantee is made or, if
not so stated or determinable, the maximum reasonably anticipated liability in
respect thereof (assuming such Person is required to perform thereunder) as
determined by such Person in good faith, after giving effect to any contractual
payment or recourse limitation with respect to any such Guarantee. The term
“Guarantee” used as a verb has a corresponding meaning.

“Guarantor” shall mean each of the Subsidiary Loan Parties.

“Hazardous Materials” shall mean all explosive or radioactive substances or
wastes and all hazardous or toxic substances, wastes or other pollutants,
including petroleum or petroleum distillates, asbestos or asbestos containing
materials, polychlorinated biphenyls, radon gas, infectious or medical wastes
and all other substances or wastes of any nature regulated pursuant to any
Environmental Law.

“Hedging Obligations” of any Person shall mean any and all obligations of such
Person, whether absolute or contingent and howsoever and whensoever created,
arising, evidenced or acquired under (i) any and all Hedging Transactions,
(ii) any and all cancellations, buy backs, reversals, terminations or
assignments of any Hedging Transactions and (iii) any and all renewals,
extensions and modifications of any Hedging Transactions and any and all
substitutions for any Hedging Transactions.

“Hedging Transaction” of any Person shall mean (a) any transaction (including an
agreement with respect to any such transaction) now existing or hereafter
entered into by such Person that is a rate swap transaction, swap option, basis
swap, forward rate transaction, commodity swap, commodity option, equity or
equity index swap or option,

 

13



--------------------------------------------------------------------------------

bond option, interest rate option, foreign exchange transaction, cap
transaction, floor transaction, collar transaction, currency swap transaction,
cross-currency rate swap transaction, currency option, spot transaction, credit
protection transaction, credit swap, credit default swap, credit default option,
total return swap, credit spread transaction, repurchase transaction, reverse
repurchase transaction, buy/sell-back transaction, securities lending
transaction, or any other similar transaction (including any option with respect
to any of these transactions) or any combination thereof, whether or not any
such transaction is governed by or subject to any master agreement and (b) any
and all transactions of any kind, and the related confirmations, which are
subject to the terms and conditions of, or governed by, any form of master
agreement published by the International Swaps and Derivatives Association,
Inc., any International Foreign Exchange Master Agreement, or any other master
agreement (any such master agreement, together with any related schedules, a
“Master Agreement”), including any such obligations or liabilities under any
Master Agreement.

“Indebtedness” of any Person shall mean, without duplication (i) all obligations
of such Person for borrowed money, (ii) all obligations of such Person evidenced
by bonds, debentures, notes or other similar instruments, (iii) all obligations
of such Person in respect of the deferred purchase price of property or services
(other than trade payables incurred in the ordinary course of business;
provided, that for purposes of Section 7.1(k), trade payables overdue by more
than 120 days shall be included in this definition except to the extent that any
of such trade payables are being disputed in good faith and by appropriate
measures), (iv) all obligations of such Person under any conditional sale or
other title retention agreement(s) relating to property acquired by such Person,
(v) all Capital Lease Obligations of such Person, (vi) all obligations,
contingent or otherwise, of such Person in respect of letters of credit,
acceptances or similar extensions of credit, (vii) all Guarantees of such Person
of the type of Indebtedness described in clauses (i) through (vi) above,
(viii) all Indebtedness of a third party secured by any Lien on property owned
by such Person, whether or not such Indebtedness has been assumed by such
Person, (ix) all obligations of such Person, contingent or otherwise, to
purchase, redeem, retire or otherwise acquire for value any Capital Stock of
such Person, (x) Off-Balance Sheet Liabilities, and (xi) all Hedging
Obligations. The Indebtedness of any Person shall include the Indebtedness of
any partnership or joint venture in which such Person is a general partner or a
joint venturer, except to the extent that the terms of such Indebtedness provide
that such Person is not liable therefor. For the avoidance of doubt,
Indebtedness shall include Deferred Payments and, except as otherwise set forth
in this Agreement, Earn-Out Payments.

“Indemnified Taxes” shall mean Taxes other than Excluded Taxes.

“Intellectual Property” shall mean any or all of the following: (a) works of
authorship including advertising and/or programming content, computer programs,
source code, and executable code, whether embodied in software, firmware or
otherwise, documentation, designs, files, records, data and mask works,
(b) inventions (whether or not patentable), (c) confidential information, trade
secrets and know how, (d) databases, data compilations and collections and
technical data, (e) logos, trade names, trade dress, trademarks, service marks
and brand names, (f) domain names, web sites, universal resource locators and
email addresses, and (g) any and all instantiations of the foregoing in any form
and embodied in any media.

 

14



--------------------------------------------------------------------------------

“Interest Period” shall mean, with respect to any LIBOR Index Rate Borrowing, a
period of one month, provided, that:

(i) the initial Interest Period for such Borrowing shall commence on the date of
such Borrowing (including the date of any conversion from a Borrowing of another
Type), and each Interest Period occurring thereafter in respect of such
Borrowing shall commence on the day on which the next preceding Interest Period
expires;

(ii) if any Interest Period would otherwise end on a day other than a Business
Day, such Interest Period shall be extended to the next succeeding Business Day,
unless such Business Day falls in another calendar month, in which case such
Interest Period would end on the next preceding Business Day;

(iii) any Interest Period which begins on the last Business Day of a calendar
month or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period shall end on the last Business
Day of such calendar month; and

(iv) no Interest Period for Revolving Loans may extend beyond the Revolving
Commitment Termination Date.

“Investments” shall have the meaning assigned to such term in Section 7.4.

“Issuing Bank” shall mean SunTrust Bank in its capacity as the issuer of Letters
of Credit pursuant to Section 2.22.

“LC Commitment” shall mean that portion of the Aggregate Revolving Commitment
Amount that may be used by the Borrowers for the issuance of Letters of Credit
in an aggregate face amount (excluding, with respect to partially drawn Letters
of Credit, amounts drawn thereunder and reimbursed by the Borrowers in
accordance with the terms and conditions of this Agreement) not to exceed
$5,000,000 at any time outstanding.

“LC Disbursement” shall mean a payment made by the Issuing Bank pursuant to a
Letter of Credit.

“LC Documents” shall mean all applications, agreements and instruments relating
to the Letters of Credit but excluding the Letters of Credit.

“LC Exposure” shall mean, at any time, the sum of (i) the aggregate undrawn
amount of all outstanding Letters of Credit at such time, plus (ii) the
aggregate amount of all LC Disbursements that have not been reimbursed by or on
behalf of the Borrowers at such time. The LC Exposure of any Lender shall be its
Pro Rata Share of the total LC Exposure at such time.

 

15



--------------------------------------------------------------------------------

“Lenders” shall have the meaning assigned to such term in the opening paragraph
of this Agreement.

“Lender Insolvency Event” shall mean that (i) a Lender or its Parent Company is
insolvent, or is generally unable to pay its debts as they become due, or admits
in writing its inability to pay its debts as they become due, or makes a general
assignment for the benefit of its creditors, or (ii) such Lender or its Parent
Company is the subject of a bankruptcy, insolvency, reorganization, liquidation
or similar proceeding, or a receiver, trustee, conservator, intervenor or
sequestrator or the like has been appointed for such Lender or its Parent
Company, or such Lender or its Parent Company has taken any action in
furtherance of or indicating its consent to or acquiescence in any such
proceeding or appointment.

“Letter of Credit” shall mean any stand-by letter of credit issued pursuant to
Section 2.22 by the Issuing Bank for the account of the Borrowers pursuant to
the LC Commitment.

“Leverage Ratio” shall mean, as of any date of determination, the ratio of
(i) Consolidated Total Debt as of such date to (ii) Consolidated Adjusted EBITDA
for the four consecutive Fiscal Quarters ending on or immediately prior to such
date.

“LIBOR” shall mean, for any Interest Period, the British Bankers’ Association
Interest Settlement Rate per annum for deposits in U.S. Dollars for a period
equal to the Interest Period appearing on the display designated as Page 3750 on
the Dow Jones Markets Services (or such other page on that service or such other
service designated by the British Bankers’ Association for the display of such
Association’s Interest Settlement Rates for Dollar deposits) as of 11:00 a.m.
(London, England time) on the day that is two (2) Business Days prior the first
day of the Interest Period or if such Page 3750 is unavailable for any reason at
such time, the rate which appears on the Reuters Screen ISDA Page as of such
date and such time; provided, that if Administrative Agent determines that the
relevant foregoing sources are unavailable for the relevant Interest Period,
LIBOR shall mean the rate of interest determined by Administrative Agent to be
the average (rounded upward, if necessary, to the nearest 1/100th of 1%) of the
rates per annum at which deposits in U.S. Dollars are offered to Administrative
Agent two (2) Business Days preceding the first day of such Interest Period by
leading banks in the London interbank market as of 10:00 a.m. for delivery on
the first day of such Interest Period, for the number of days comprised therein
and in an amount comparable to the amount of Administrative Agent’s portion of
the relevant LIBOR borrowing. Such rates may be adjusted for any applicable
reserve requirements.

“LIBOR Index Rate Determination Date” shall mean the Closing Date and the first
(1st) Business Day of each calendar month thereafter.

 

16



--------------------------------------------------------------------------------

“LIBOR Index Rate” shall mean, when used in reference to any Loan or Borrowing,
refers to whether such Loan, or the Loans comprising such Borrowing, bears
interest at a rate determined by reference to the LIBOR Index Rate, which shall
be that rate per annum effective on any LIBOR Index Rate Determination Date
which is equal to the quotient of:

(i) the rate per annum equal to the offered rate for deposits in Dollars for a
one (1) month Interest Period, which rate appears on that page of Bloomberg
reporting service, or such similar service as determined by the Administrative
Agent, that displays British Bankers’ Association interest settlement rates for
deposits in Dollars, as of 11: 00 A.M. (London, England time) two (2) Business
Days prior to the LIBOR Index Rate Determination Date; provided, however, that
if no such offered rate appears on such page, the rate used for such Interest
Period will be the per annum rate of interest determined by Administrative Agent
to be the rate at which U.S. dollar deposits for the Interest Period are offered
to the Administrative Agent in the London Inter-Bank Market as of 11:00 A.M.
(London, England time), on the day which is two (2) Business Days prior to the
LIBOR Index Rate Determination Date, divided by

(ii) a percentage equal to 1.00 minus the maximum reserve percentages (including
any emergency, supplemental, special or other marginal reserves) expressed as a
decimal (rounded upward to the next 1/100th of 1%) in effect on any day to which
Administrative Agent is subject with respect to any LIBOR Index Rate Borrowing
pursuant to regulations issued by the Board of Governors of the Federal Reserve
System with respect to Eurocurrency funding (currently referred to as
“eurocurrency liabilities” under Regulation D). This percentage will be adjusted
automatically on and as of the effective date of any change in any reserve
percentage.

“Lien” shall mean any mortgage, pledge, security interest, lien (statutory or
otherwise), charge, encumbrance, hypothecation, assignment, deposit arrangement,
or other arrangement having the practical effect of any of the foregoing or any
preference, priority or other security agreement or preferential arrangement of
any kind or nature whatsoever (including any conditional sale or other title
retention agreement and any capital lease) having the same economic effect as
any of the foregoing.

“Loan Documents” shall mean, collectively, this Agreement, the Collateral
Documents, the LC Documents, all Notices of Borrowing, all Compliance
Certificates, all UCC Financing Statements, all stock powers and similar
instruments of transfer, any promissory notes issued hereunder and any and all
other instruments, agreements, documents and writings executed in connection
with any of the foregoing, including, without limitation, any written consents
given under and in accordance with this Agreement.

“Loan Parties” shall mean the Borrowers and the Subsidiary Loan Parties.

“Loans” shall mean all Revolving Loans in the aggregate or any of them, as the
context shall require.

“Material Adverse Effect” shall mean, with respect to any event, act, condition
or occurrence of whatever nature (including any adverse determination in any
litigation, arbitration, or governmental investigation or proceeding), whether
singularly or in conjunction with any other event or events, act or acts,
condition or conditions, occurrence or occurrences whether or not related,
resulting in a material adverse change in, or a material adverse effect on,
(i) the business, results of operations, financial condition, assets or
liabilities of PRGX and its Subsidiaries taken as a whole,

 

17



--------------------------------------------------------------------------------

(ii) the ability of any Borrower (or of the Loan Parties, taken as a whole) to
perform any of their respective obligations under the Loan Documents, (iii) the
rights and remedies of the Administrative Agent, the Issuing Bank and the
Lenders under any of the Loan Documents or (iv) the legality, validity or
enforceability of any of the Loan Documents.

“Material Indebtedness” shall mean any Indebtedness (other than the Loans and
Letters of Credit) and Hedging Obligations of PRGX or any Subsidiary,
individually or in an aggregate principal amount exceeding $2,000,000. For
purposes of determining the amount of attributed Indebtedness from Hedging
Obligations, the “principal amount” of any Hedging Obligations at any time shall
be the Net Mark-to-Market Exposure of such Hedging Obligations.

“Material Domestic Subsidiary” shall mean at any time any direct or indirect
Domestic Subsidiary of PRGX (other than PRG-USA or any other Domestic Subsidiary
that is a Borrower) having: (a) assets in an amount equal to at least 5% of the
total assets of PRGX and its Subsidiaries determined on a consolidated basis as
of the last day of the most recent Fiscal Quarter at such time (excluding the
assets of Foreign Subsidiaries); or (b) revenues in an amount equal to at least
5% of the total revenues of PRGX and its Subsidiaries on a consolidated basis
for the 12-month period ending on the last day of the most recent Fiscal Quarter
at such time (excluding the revenues of Foreign Subsidiaries). For avoidance of
doubt, the Capital Stock of a Subsidiary (whether a Domestic Subsidiary or a
Foreign Subsidiary) constitutes an asset for purposes of the computation set
forth in subsection (a) of this definition.

“Material Foreign Subsidiary” shall mean at any time any direct or indirect
Foreign Subsidiary of PRGX having: (a) assets in an amount equal to at least 5%
of the total assets of all Foreign Subsidiaries determined on a consolidated
basis as of the last day of the most recent Fiscal Quarter at such time; or
(b) revenues in an amount equal to at least 5% of the total revenues of all
Foreign Subsidiaries on a consolidated basis for the 12-month period ending on
the last day of the most recent Fiscal Quarter at such time. For avoidance of
doubt, the Capital Stock of a Subsidiary (whether a Domestic Subsidiary or a
Foreign Subsidiary) constitutes an asset for purposes of the computation set
forth in subsection (a) of this definition.

“Moody’s” shall mean Moody’s Investors Service, Inc.

“Multiemployer Plan” shall have the meaning set forth in Section 4001(a)(3) of
ERISA.

“Net Mark-to-Market Exposure” of any Person shall mean, as of any date of
determination with respect to any Hedging Obligation, the excess (if any) of all
unrealized losses over all unrealized profits of such Person arising from such
Hedging Obligation. “Unrealized losses” shall mean the fair market value of the
cost to such Person of replacing the Hedging Transaction giving rise to such
Hedging Obligation as of the date of determination (assuming the Hedging
Transaction were to be terminated as of that date), and “unrealized profits”
means the fair market value of the gain to such Person of replacing such Hedging
Transaction as of the date of determination (assuming such Hedging Transaction
were to be terminated as of that date).

 

18



--------------------------------------------------------------------------------

“Non-Defaulting Lender” shall mean, at any time, a Lender that is not a
Defaulting Lender.

“Non-Material Domestic Subsidiary” shall mean any Domestic Subsidiary of PRGX
(other than PRG-USA or any other Domestic Subsidiary that is a Borrower) that is
not a Material Domestic Subsidiary.

“Notes” shall mean, collectively, the Revolving Credit Notes.

“Notices of Borrowing” shall mean, collectively, the Notices of Revolving
Borrowing.

“Notice of Revolving Borrowing” shall have the meaning as set forth in
Section 2.3.

“Obligations” shall mean (a) all amounts owing by the Loan Parties to the
Administrative Agent, the Issuing Bank or any Lender pursuant to or in
connection with this Agreement or any other Loan Document or otherwise with
respect to any Loan or Letter of Credit including without limitation, all
principal, interest (including any interest accruing after the filing of any
petition in bankruptcy or the commencement of any insolvency, reorganization or
like proceeding relating to any Borrower, whether or not a claim for post-filing
or post-petition interest is allowed in such proceeding), all reimbursement
obligations, all fees, indemnification and reimbursement payments, reasonable
costs and expenses (including all reasonable fees and expenses of counsel to the
Administrative Agent, the Issuing Bank and any Lender incurred pursuant to this
Agreement or any other Loan Document), whether direct or indirect, absolute or
contingent, liquidated or unliquidated, now existing or hereafter arising
hereunder or thereunder, (b) all Hedging Obligations owed by any Loan Party to
any Lender or Affiliate of any Lender, (c) all Treasury Management Obligations
between any Loan Party and any Lender or Affiliate of any Lender and (d) all
Bank Product Obligations owed by any Loan Party to any Lender or Affiliate of
any Lender, together with all renewals, extensions, modifications or
refinancings of any of the foregoing.

“OFAC” shall mean the U.S. Department of the Treasury’s Office of Foreign Assets
Control.

“Off-Balance Sheet Liabilities” of any Person shall mean, without duplication,
(i) any repurchase obligation or liability of such Person with respect to
accounts or notes receivable sold that does not create a liability on the
balance sheet of such Person, (ii) any liability of such Person under any sale
and leaseback transactions that do not create a liability on the balance sheet
of such Person, (iii) any Synthetic Lease Obligation or (iv) any obligation
arising with respect to any other transaction which is the functional equivalent
of or takes the place of borrowing but which does not constitute a liability on
the balance sheet of such Person.

 

19



--------------------------------------------------------------------------------

“OSHA” shall mean the Occupational Safety and Health Act of 1970, as amended
from time to time, and any successor statute.

“Other Taxes” shall mean any and all present or future stamp or documentary
taxes or any other excise or property taxes, charges or similar levies arising
from any payment made hereunder or from the execution, delivery or enforcement
of, or otherwise with respect to, this Agreement or any other Loan Document.

“Parent Company” shall mean, with respect to a Lender, the bank holding company
(as defined in Federal Reserve Board Regulation Y), if any, of such Lender,
and/or any Person owning, beneficially or of record, directly or indirectly, a
majority of the shares of such Lender.

“Participant” shall have the meaning set forth in Section 10.4(d).

“Patriot Act” shall have the meaning set forth in Section 10.14.

“Payment Office” shall mean the office of the Administrative Agent located at
1155 Peachtree Street, 8th Floor, Atlanta, GA 30309, or such other location as
to which the Administrative Agent shall have given written notice to the
Borrowers’ Agent and the other Lenders.

“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA, and any successor entity performing similar functions.

“Permitted Acquisition” means any transaction consummated after the date hereof,
in which PRGX or any Subsidiary acquires all or substantially all of the assets
or outstanding Capital Stock of any Person (other than of another Subsidiary, to
the extent permitted by Article VII of this Agreement) or any division or
business line of any Person (other than of another Subsidiary, to the extent
permitted by Article VII of this Agreement), or merges or consolidates with any
Person (other than with another Subsidiary, to the extent permitted by Article
VII of this Agreement) (with any such acquisition being referred to as an
“Acquired Business” and any such Person, division or line of business being the
“Target”), and which transaction (the “Target Transaction”) satisfies either
(a) or (b) below:

 

  (a)

the following conditions shall be satisfied with respect to such Target
Transaction, as determined by the Administrative Agent in its reasonable
discretion: (A) at the closing of such Target Transaction, after giving effect
thereto, no Default or Event of Default shall have occurred and be continuing,
(B) such acquisition is not a “hostile” acquisition and has been approved by the
boards of directors of PRGX and the applicable Subsidiary and by the board of
directors (or other similar body) and/or the stockholders or other equity
holders of the Target, (C) the Target is not subject to pending insolvency
proceedings, nor has it expressed in writing its intention to commence a
voluntary case or other proceeding, to file any petition seeking liquidation,
reorganization or other relief under any federal, state or foreign bankruptcy,
insolvency or other similar law or to

 

20



--------------------------------------------------------------------------------

  seek the appointment of a custodian, trustee, receiver, liquidator or other
similar official of it or any substantial part of its property, or to consent to
the institution of, or fail to contest in a timely and appropriate manner, any
insolvency proceeding or petition, (D) at least 10 Business Days prior to the
closing of such Target Transaction, the Borrowers’ Agent shall provide the
Administrative Agent (which shall promptly deliver a copy to the Lenders) pro
forma financial statements of the Target for the twelve-month period to
immediately follow the closing of the transaction, reflecting that the Target is
projected to have Consolidated Adjusted EBITDA (assuming that Consolidated
Adjusted EBITDA were to be determined for the Target and its Subsidiaries rather
than PRGX and its Subsidiaries, and without regard to adjustments for
acquisition expenses) for such twelve-month period in an amount greater than $0
(after excluding permitted non-recurring or non-cash charges), (E) at least 10
Business Days prior to the closing of such Target Transaction, the Borrowers’
Agent shall give written notice of such transaction to the Administrative Agent
(which shall promptly deliver a copy to the Lenders) (the “Acquisition Notice”),
which Acquisition Notice shall include either (i) the final acquisition
agreement or the then current draft of the acquisition agreement or (ii) a
reasonably detailed description of the material terms of such Target Transaction
(including, without limitation, the purchase price and method and structure of
payment), and shall be accompanied by such additional documentation regarding
the Target Transaction as the Administrative Agent shall reasonably require
(including, without limitation, financial statements or a financial review of
such Target, as applicable, for its two most recent fiscal years in form and
substance reasonably acceptable to the Administrative Agent and unaudited fiscal
year-to-date statements for the two most recent interim periods, provided, that
if such financial statements, financial reviews or unaudited fiscal year-to-date
statements (as the case may be) are not available for the Target’s most recent
two fiscal years, then the Administrative Agent, in its sole discretion, may
permit and accept the delivery of such financial statements, financial reviews
or unaudited fiscal year-to-date statements (as the case may be) comprised of a
shorter time-frame), (F) in the case of a merger where a Borrower or a
Subsidiary Loan Party is a constituent party to the merger, such Borrower or
such Subsidiary Loan Party shall be the surviving entity of any merger (unless,
in the case of the Subsidiary Loan Party merger, the Target becomes a Domestic
Subsidiary and a Subsidiary Loan Party in accordance with the terms and
conditions of this Agreement), (G) the Acquired Business shall be in a line of
business reasonably related to the then-current business of PRGX and its
Subsidiaries or a line of business permitted by Section 5.3 or Section 7.3(b),
and (H) at the time it gives the Acquisition Notice, and provided that the
Revolving Credit Exposure is greater than $0.00 immediately after giving effect
to such Target Transaction, the Borrowers’ Agent shall deliver to the
Administrative Agent (which shall promptly deliver a copy to the Lenders) (i) a
Compliance Certificate executed by a

 

21



--------------------------------------------------------------------------------

  Responsible Officer of the Borrowers’ Agent, demonstrating in sufficient
detail that, as of such date, on a Pro Forma Basis, Borrowers’ Leverage Ratio is
not greater than the Leverage Ratio in Section 6.1 applicable on the Acquisition
Date if the Leverage Ratio was to apply for that Fiscal Quarter, and, further,
certifying that the representations and warranties of the Borrowers contained
herein are true and correct in all material respects, except to the extent such
representations or warranties expressly relate to an earlier date, and that the
Borrowers are in compliance with all other terms and conditions contained
herein, and (ii) a Compliance Certificate executed by a Responsible Officer of
the Borrowers’ Agent, demonstrating in sufficient detail that, on a Pro Forma
Basis (after giving effect to the Target Transaction and any Indebtedness
permitted under this Agreement and incurred in connection therewith), Borrowers’
Leverage Ratio is not greater than the Leverage Ratio in Section 6.1 applicable
on the Acquisition Date if the Leverage Ratio was to apply for that Fiscal
Quarter, and, further, certifying that, after giving effect to the consummation
of such acquisition, the representations and warranties of the Borrowers
contained herein will be true and correct in all material respects and as of the
date of such consummation, except to the extent such representations or
warranties expressly relate to an earlier date, and that the Borrowers, as of
the date of such consummation, will be in compliance with all other terms and
conditions contained herein; or

 

  (b) the Administrative Agent otherwise consents in writing to such Target
Transaction in its sole discretion.

Strictly for reference purposes, certain (but not all) other provisions relating
to Permitted Acquisitions are located in Sections 7.1(i) and 7.1(j) of this
Agreement. In addition, the parties hereto expressly agree that, after the
consummation of a Permitted Acquisition in accordance with the terms and
conditions of this Agreement, the methodology used in clause (H)(ii) of this
definition to demonstrate pro forma compliance (to the extent such pro forma
compliance is required thereby) shall apply to such Permitted Acquisition on a
going forward basis for purposes of any pro forma calculation under such clause
(H)(ii), in connection with a subsequent Permitted Acquisition, and under
Section 3.2(d), in connection with any subsequent Credit Event (in each case, to
the extent such pro forma compliance is required thereby).

“Permitted Encumbrances” shall mean:

(i) Liens imposed by law for taxes not yet due or which are being contested in
good faith by appropriate proceedings diligently conducted and with respect to
which adequate reserves are being maintained in accordance with GAAP;

(ii) Statutory and common law Liens of landlords, carriers, warehousemen,
mechanics, materialmen and other Liens imposed by law in the ordinary course of
business for amounts not yet due or which are being contested in good faith by
appropriate proceedings and with respect to which adequate reserves are being
maintained in accordance with GAAP;

 

22



--------------------------------------------------------------------------------

(iii) pledges and deposits made in the ordinary course of business in compliance
with workers’ compensation, unemployment insurance and other social security
laws or regulations;

(iv) deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;

(v) judgment and attachment liens not giving rise to an Event of Default or
Liens created by or existing from any litigation or legal proceeding that are
currently being contested in good faith by appropriate proceedings and with
respect to which adequate reserves are being maintained in accordance with GAAP;

(vi) customary liens and rights of set-off, revocation, refund or chargeback
under deposit agreements or under the Uniform Commercial Code or common law of
banks or other financial institutions where Borrowers or any of their respective
Subsidiaries maintain deposits or investment accounts (other than deposits or
investment accounts intended as cash collateral) in the ordinary course of
business and not (i) securing margin or similar loans against any such deposit
or investment accounts or (ii) evidenced by any deposit account control
agreement; and

(vii) easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business,
including leases and subleases of real property, that do not secure any monetary
obligations and do not materially detract from the value of the affected
property or materially interfere with the ordinary conduct of business of PRGX
and its Subsidiaries taken as a whole;

provided, that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.

“Permitted Investments” shall mean:

(i) direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, the United States (or by any agency thereof
to the extent such obligations are backed by the full faith and credit of the
United States), in each case maturing within one year from the date of
acquisition thereof;

(ii) commercial paper having the highest rating, at the time of acquisition
thereof, of S&P or Moody’s and in either case maturing within six months from
the date of acquisition thereof;

(iii) certificates of deposit, bankers’ acceptances, time deposits maturing
within 180 days of the date of acquisition thereof issued or guaranteed by or
placed with, demand deposits and money market deposit accounts issued or offered
by, any domestic office of any commercial bank organized under the laws of the
United States or any state thereof which has a combined capital and surplus and
undivided profits of not less than $500,000,000 or any Lender;

 

23



--------------------------------------------------------------------------------

(iv) fully collateralized repurchase agreements with a term of not more than 30
days for securities described in clause (i) above and entered into with a
financial institution satisfying the criteria described in clause (iii) above;

(v) mutual funds investing solely in any one or more of the Permitted
Investments described in clauses (i) through (iv) above; and

(vi) comparable foreign investments to the Permitted Investments described in
clauses (i) through (v) above.

“Person” shall mean any individual, partnership, firm, corporation, association,
joint venture, limited liability company, trust or other entity, or any
Governmental Authority.

“Plan” shall mean any employee pension benefit plan (other than a Multiemployer
Plan) subject to the provisions of Title IV of ERISA or Section 412 of the Code
or Section 302 of ERISA, and in respect of which any Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“PRG-USA” shall have the meaning in the introductory paragraph hereof.

“PRGX” shall have the meaning in the introductory paragraph hereof.

“Pro Forma Basis” shall mean, as of the date of any proposed Permitted
Acquisition (the “Acquisition Date”), and based on estimates and projections
that the Borrowers’ Agent then believes, in good faith and consistent with past
practices, to be reasonable and appropriate, that the Borrowers would be in
compliance with the Leverage Ratio in Section 6.1 applicable on that Acquisition
Date (or, if that Acquisition Date is not also the last day of a Fiscal Quarter,
applicable on the Fiscal Quarter end date immediately following that Acquisition
Date) if the Leverage Ratio was to apply for that Fiscal Quarter. The four
Fiscal Quarter period to be tested in this circumstance consists of: (i) the
then-existing Fiscal Quarter (pro forma results); (ii) the immediately preceding
Fiscal Quarter (actual results, if the financial statements for such Fiscal
Quarter have been delivered in accordance with Section 5.1(b); otherwise
estimated results); and (iii) the two Fiscal Quarters immediately preceding the
Fiscal Quarter described in clause (ii) (actual results). For purposes of any
such calculation in respect of any Permitted Acquisition, (a) any Indebtedness
incurred or assumed in connection with such transaction that is not retired in
connection with such transaction (i) shall be deemed to have been incurred as of
the first day of the applicable period and (ii) if such Indebtedness has a
floating or formula rate, shall have an implied rate of interest for the
applicable period for purposes of this definition determined by utilizing the
rate which is or would be in effect with respect to such Indebtedness as at the
relevant date of determination, (b) income statement items (whether positive or
negative) and Capital

 

24



--------------------------------------------------------------------------------

Expenditures attributable to the Person or property acquired shall be included
beginning as of the first day of the applicable period and (c) no adjustments
for unrealized synergies shall be included other than reasonably anticipated
synergies, determined in good faith, in an amount not to exceed ten percent
(10%) of the Acquired Adjusted EBITDA of the Target.

“Pro Forma Financial Covenant Compliance” shall mean, as of the date of any
applicable Credit Event (“Credit Event Date”), and based on estimates and
projections that the Borrowers’ Agent then believes, in good faith and
consistent with past practices, to be reasonable and appropriate, that the
Borrowers would be in compliance with the Leverage Ratio in Section 6.1 and the
Fixed Charge Coverage Ratio in Section 6.2 applicable on that Credit Event Date
(or, if that Credit Event Date is not also the last day of a Fiscal Quarter,
applicable on the Fiscal Quarter end date immediately following that Credit
Event Date) if the Leverage Ratio and Fixed Charge Coverage Ratio were to apply
for that Fiscal Quarter. The four Fiscal Quarter period to be tested in this
circumstance consists of: (i) the then-existing Fiscal Quarter (pro forma
results); (ii) the immediately preceding Fiscal Quarter (actual results, if the
financial statements for such Fiscal Quarter have been delivered in accordance
with Section 5.1(b); otherwise estimated results); and (iii) the two Fiscal
Quarters immediately preceding the Fiscal Quarter described in clause
(ii) (actual results). Although Pro Forma Financial Covenant Compliance is a
condition to credit events under Section 3.2, Borrowers’ Agent shall not be
required to provide a copy of its calculation to the Administrative Agent; nor
shall such compliance be reviewed as part of the annual certification required
under Section 5.1(d).

“Pro Rata Share” shall mean (i) with respect to any Commitment of any Lender at
any time, a percentage, the numerator of which shall be such Lender’s Commitment
(or if such Commitments have been terminated or expired or the Loans have been
declared to be due and payable, such Lender’s Revolving Credit Exposure), and
the denominator of which shall be the sum of such Commitments of all Lenders (or
if such Commitments have been terminated or expired or the Loans have been
declared to be due and payable, all Revolving Credit Exposure of all Lenders)
and (ii) with respect to all Commitments of any Lender at any time, the
numerator of which shall be such Lender’s Revolving Commitment (or if such
Revolving Commitments have been terminated or expired or the Loans have been
declared to be due and payable, such Lender’s Revolving Credit Exposure) and the
denominator of which shall be the sum of all Lenders’ Revolving Commitments (or
if such Revolving Commitments have been terminated or expired or the Loans have
been declared to be due and payable, all Revolving Credit Exposure of all
Lenders funded under such Commitments).

“Regulation D” shall mean Regulation D of the Board of Governors of the Federal
Reserve System, as the same may be in effect from time to time, and any
successor regulations.

“Regulation T” shall mean Regulation T of the Board of Governors of the Federal
Reserve System, as the same may be in effect from time to time, and any
successor regulations.

 

25



--------------------------------------------------------------------------------

“Regulation U” shall mean Regulation U of the Board of Governors of the Federal
Reserve System, as the same may be in effect from time to time, and any
successor regulations.

“Regulation X” shall mean Regulation X of the Board of Governors of the Federal
Reserve System, as the same may be in effect from time to time, and any
successor regulations.

“Related Parties” shall mean, with respect to any specified Person, such
Person’s Affiliates and the respective managers, administrators, trustees,
partners, directors, officers, employees, agents, advisors or other
representatives of such Person and such Person’s Affiliates.

“Release” shall mean any release, spill, emission, leaking, dumping, injection,
pouring, deposit, disposal, discharge, dispersal, leaching or migration into the
environment (including ambient air, surface water, groundwater, land surface or
subsurface strata) or within any building, structure, facility or fixture.

“Required Lenders” shall mean, at any time, Lenders holding 100% of the
aggregate outstanding Revolving Commitments at such time or if the Lenders have
no Commitments outstanding, then Lenders holding 100% of the Revolving Credit
Exposure, provided, however, that to the extent that any Lender is a Defaulting
Lender, such Defaulting Lender and all of its Commitments and Revolving Credit
Exposure shall be excluded for purposes of determining Required Lenders.

“Requirement of Law” for any Person shall mean the articles or certificate of
incorporation, bylaws, partnership certificate and agreement, or limited
liability company certificate of organization and agreement, as the case may be,
and other organizational and governing documents of such Person, and any law,
treaty, rule or regulation, or determination of a Governmental Authority, in
each case applicable to or binding upon such Person or any of its property or to
which such Person or any of its property is subject.

“Responsible Officer” shall mean: (a) for purposes of the Compliance Certificate
required under Section 5.1(c), the chief executive officer, the chief financial
officer or the principal accounting officer of Borrowers’ Agent; and (b) for all
other purposes of this Agreement and the other Loan Documents, the president,
the chief executive officer, the chief financial officer, the principal
accounting officer, the controller, the treasurer or any assistant treasurer of
the referenced Loan Party, or such other officer, employee or other
representative of such Loan Party as may be designated in writing by the
president, chief executive officer or the chief financial officer of such Loan
Party with the consent of the Administrative Agent.

“Restricted Payment” shall have the meaning set forth in Section 7.5.

“Revolving Commitment” shall mean, with respect to each Lender, the commitment
of such Lender to make Revolving Loans to the Borrowers and to acquire

 

26



--------------------------------------------------------------------------------

participations in Letters of Credit in an aggregate principal amount not
exceeding at any time the amount set forth with respect to such Lender on
Schedule I, or in the case of a Person becoming a Lender after the Closing Date,
the amount of the assigned “Revolving Commitment” as provided in the Assignment
and Acceptance executed by such Person as an assignee, as such commitment may
subsequently be increased or decreased pursuant to terms hereof.

“Revolving Commitment Termination Date” shall mean the earliest of
(i) December 23, 2017, (ii) the date on which the Revolving Commitments are
terminated pursuant to Section 2.8 and (iii) the date on which all amounts
outstanding under this Agreement have been declared or have automatically become
due and payable (whether by acceleration or otherwise) in accordance with this
Agreement.

“Revolving Credit Exposure” shall mean, with respect to any Lender at any time,
the sum of the outstanding principal amount of such Lender’s Revolving Loans and
LC Exposure.

“Revolving Credit Note” shall mean a promissory note of the Borrowers payable to
the order of a requesting Lender in the principal amount of such Lender’s
Revolving Commitment, in substantially the form of Exhibit A.

“Revolving Loan” shall mean a loan made by a Lender to the Borrowers under its
Revolving Commitment, which shall be a LIBOR Index Rate Loan except as is
otherwise set forth in this Agreement.

“S&P” shall mean Standard & Poor’s, a Division of the McGraw-Hill Companies.

“Sanctioned Country” shall mean a country subject to a sanctions program
identified on the list maintained by OFAC and available at
http://www.treas.gov/offices/eotffc/ofac/sanctions/index.html, or as otherwise
published from time to time.

“Sanctioned Person” shall mean (i) a Person named on the list of “Specially
Designated Nationals and Blocked Persons” maintained by OFAC available at
http://www.treas.gov/offices/enforcement/ofac/sdn/, or as otherwise published
from time to time, or (ii) (A) an agency of the government of a Sanctioned
Country, (B) an organization controlled by a Sanctioned Country, or (C) a person
resident in a Sanctioned Country, to the extent subject to a sanctions program
administered by OFAC.

“Security Agreement” shall mean the Security Agreement, dated as of January 19,
2010, made by the Loan Parties in favor of the Administrative Agent for the
benefit of the Credit Providers, as the same has been amended and hereafter may
be amended or replaced from time to time.

“Solvent” shall mean, with respect to any Person on a particular date, that on
such date (a) the fair value of the property of such Person is greater than the
total amount of liabilities, including subordinated and contingent liabilities,
of such Person; (b) the present fair saleable value of the assets of such Person
is not less than the amount

 

27



--------------------------------------------------------------------------------

that will be required to pay the probable liability of such Person on its debts
and liabilities, including subordinated and contingent liabilities as they
become absolute and matured; (c) such Person does not intend to, and does not
believe that it will, incur debts or liabilities beyond such Person’s ability to
pay as such debts and liabilities mature; and (d) such Person is not engaged in
a business or transaction, and is not about to engage in a business or
transaction, for which such Person’s property would constitute an unreasonably
small capital. The amount of contingent liabilities (such as litigation,
guaranties and pension plan liabilities) at any time shall be computed as the
amount that, in light of all the facts and circumstances existing at the time,
represents the amount that would reasonably be expected to become an actual or
matured liability.

“Subsidiary” shall mean, with respect to any Person (the “parent”), any
corporation, partnership, joint venture, limited liability company, association
or other entity the accounts of which would be consolidated with those of the
parent in the parent’s consolidated financial statements if such financial
statements were prepared in accordance with GAAP as of such date, as well as any
other corporation, partnership, joint venture, limited liability company,
association or other entity (i) of which securities or other ownership interests
representing more than 50% of the equity or more than 50% of the ordinary voting
power, or in the case of a partnership, more than 50% of the general partnership
interests are, as of such date, owned, controlled or held, or (ii) that is, as
of such date, otherwise controlled, by the parent or one or more subsidiaries of
the parent or by the parent and one or more subsidiaries of the parent. Unless
otherwise indicated, all references to “Subsidiary” hereunder shall mean a
Subsidiary of PRGX.

“Subsidiary Guaranty Agreement” shall mean the Subsidiary Guaranty Agreement,
dated as January 19, 2010, among the Borrowers, certain other Subsidiaries and
the Administrative Agent for the benefit of the Credit Providers, as the same
has been amended and may be amended or replaced from time to time.

“Subsidiary Guaranty Supplement” shall mean any Subsidiary Guaranty Supplement
substantially in the form of Annex I to the Subsidiary Guaranty Agreement, made
by a Subsidiary of PRGX in favor of the Administrative Agent for the benefit of
the Credit Providers.

“Subsidiary Loan Party” shall mean any Subsidiary (other than PRG-USA or any
other Subsidiary that is a Borrower) that executes or becomes a party to the
Subsidiary Guaranty Agreement.

“Synthetic Lease” shall mean a lease transaction under which the parties intend
that (i) the lease will be treated as an “operating lease” by the lessee
pursuant to Statement of Financial Accounting Standards No. 13, as amended and
(ii) the lessee will be entitled to various tax and other benefits ordinarily
available to owners (as opposed to lessees) of like property.

“Synthetic Lease Obligations” shall mean, with respect to any Person, the sum of
(i) all remaining rental obligations of such Person as lessee under Synthetic
Leases

 

28



--------------------------------------------------------------------------------

which are attributable to principal and, without duplication, (ii) all rental
and purchase price payment obligations of such Person under such Synthetic
Leases assuming such Person exercises the option to purchase the lease property
at the end of the lease term.

“Target” shall have the meaning provided in the definition of the term Permitted
Acquisition.

“Taxes” shall mean any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.

“Transaction Value” shall mean, as to any Permitted Acquisition, the aggregate
cash consideration actually paid or payable in connection with such Permitted
Acquisition, including, but not limited to, Up-Front Cash, Deferred Payments,
Earn-Out Payments and any post-closing purchase price adjustments (but excluding
any reasonable and customary non-compete payments).

“Treasury Management Obligations” shall mean, collectively, all obligations and
other liabilities of any Loan Parties pursuant to any agreements governing the
provision to such Loan Parties of treasury or cash management services,
including deposit accounts, funds transfer, automated clearing house, zero
balance accounts, returned check concentration, controlled disbursement,
lockbox, account reconciliation and reporting and trade finance services.

“Type”, when used in reference to a Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the LIBOR Index Rate or the Base Rate.

“UCC” shall mean the Uniform Commercial Code in effect from to time in the State
of Georgia.

“Up-Front Cash” shall mean cash paid at closing (including any pre-closing
down-payment) in connection with a Permitted Acquisition.

“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.

Section 1.2. Classifications of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g. a “Revolving
Loan”) or by Type (e.g. a “LIBOR Index Rate Loan” or “Base Rate Loan”) or by
Class and Type (e.g. “Revolving LIBOR Index Rate Loan”). Borrowings also may be
classified and referred to by Class (e.g. “Revolving Borrowing”) or by Type
(e.g. “Base Rate Borrowing” or a “LIBOR Index Rate Borrowing”) or by Class and
Type (e.g. “Revolving Base Rate Borrowing” or a “Revolving LIBOR Index Rate
Borrowing”).

Section 1.3. Accounting Terms and Determination. Unless otherwise defined or
specified herein, all accounting terms used herein shall be interpreted, all
accounting determinations hereunder shall be made, and all financial statements
required to be delivered

 

29



--------------------------------------------------------------------------------

hereunder shall be prepared, in accordance with GAAP as in effect from time to
time, applied on a basis consistent with the most recent audited consolidated
financial statements of PRGX and its Subsidiaries delivered pursuant to
Section 5.1(a); provided, that if the Borrowers’ Agent notifies the
Administrative Agent that the Borrowers wish to amend any covenant in Article VI
to eliminate the effect of any change in GAAP on the operation of such covenant
(or if the Administrative Agent notifies the Borrowers’ Agent that the Required
Lenders wish to amend Article VI for such purpose), then the Borrowers’
compliance with such covenant shall be determined on the basis of GAAP in effect
immediately before the relevant change in GAAP became effective, until either
such notice is withdrawn or such covenant is amended in a manner satisfactory to
the Borrowers and the Required Lenders.

Section 1.4. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”. In
the computation of periods of time from a specified date to a later specified
date, the word “from” means “from and including” and the word “to” means “to but
excluding”. Unless the context requires otherwise (i) any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as it was
originally executed or as it may from time to time be amended, restated,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (ii) any reference
herein to any Person shall be construed to include such Person’s successors and
permitted assigns, (iii) the words “hereof”, “herein” and “hereunder” and words
of similar import shall be construed to refer to this Agreement as a whole and
not to any particular provision hereof, (iv) all references to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles,
Sections, Exhibits and Schedules to this Agreement, (v) all references to a
specific time shall be construed to refer to the time in the city and state of
the Administrative Agent’s principal office, unless otherwise indicated, and
(vi) the terms “assets” and “property” shall be construed as synonyms.

ARTICLE II

AMOUNT AND TERMS OF THE COMMITMENTS

Section 2.1. General Description of Facilities. Subject to and upon the terms
and conditions herein set forth, (i) the Lenders hereby establish in favor of
the Borrowers a revolving credit facility pursuant to which each Lender
severally agrees (to the extent of such Lender’s Revolving Commitment) to make
Revolving Loans to the Borrowers in accordance with Section 2.2, (ii) the
Issuing Bank agrees to issue Letters of Credit in accordance with Section 2.22,
and (iii) each Lender agrees to purchase a participation interest in the Letters
of Credit pursuant to the terms and conditions hereof; provided, that in no
event shall the aggregate principal amount of all outstanding Revolving Loans
and outstanding LC Exposure exceed at any time the Aggregate Revolving
Commitment Amount from time to time in effect.

Section 2.2. Revolving Loans. Subject to the terms and conditions set forth
herein, each Lender severally agrees to make Revolving Loans, ratably in
proportion to its Pro Rata

 

30



--------------------------------------------------------------------------------

Share, to the Borrowers, from time to time during the Availability Period, in an
aggregate principal amount outstanding at any time that will not result in
(a) such Lender’s Revolving Credit Exposure exceeding such Lender’s Revolving
Commitment or (b) the aggregate Revolving Credit Exposures of all Lenders
exceeding the Aggregate Revolving Commitment Amount. Subject to the foregoing
conditions, during the Availability Period, the Borrowers shall be entitled to
borrow, prepay and reborrow Revolving Loans in accordance with the terms and
conditions of this Agreement; provided, that the Borrowers may not borrow or
reborrow should there exist a Default or Event of Default.

Section 2.3. Procedure for Revolving Borrowings. The Borrowers’ Agent shall give
the Administrative Agent written notice (or telephonic notice promptly confirmed
in writing) of each Revolving Borrowing substantially in the form of Exhibit 2.3
(a “Notice of Revolving Borrowing”) prior to 11:00 a.m. one (1) Business Day
prior to the requested date of each Borrowing; provided that, so long as there
is only one Lender, such Notice of Revolving Borrowing instead may be given
prior to 11:00 a.m. on the requested Borrowing date. Each Notice of Revolving
Borrowing shall be irrevocable and shall specify (i) the aggregate principal
amount of such Borrowing and (ii) the date of such Borrowing (which shall be a
Business Day). Each Revolving Borrowing shall consist entirely of LIBOR Index
Rate Loans, except as is otherwise set forth in this Agreement. The aggregate
principal amount of each Borrowing shall be $100,000 or a larger integral
multiple of $100,000. Promptly following the receipt of a Notice of Revolving
Borrowing in accordance herewith, the Administrative Agent shall advise each
Lender of the details thereof and the amount of such Lender’s Revolving Loan to
be made as part of the requested Revolving Borrowing.

Section 2.4. [Intentionally Omitted].

Section 2.5. [Intentionally Omitted].

Section 2.6. Funding of Borrowings.

(a) Each Lender will make available each Loan to be made by it hereunder on the
proposed date thereof by wire transfer in immediately available funds by 1:00
p.m. to the Administrative Agent at the Payment Office. The Administrative Agent
will make such Loans available to the Borrowers by promptly crediting the
amounts that it receives, in like funds by the close of business on such
proposed date, to the Designated SunTrust Account.

(b) Unless the Administrative Agent shall have been notified by any Lender prior
to 11:00 a.m. on the date of a Borrowing in which such Lender is to participate
that such Lender will not make available to the Administrative Agent such
Lender’s share of such Borrowing, the Administrative Agent may assume that such
Lender has made such amount available to the Administrative Agent on such date,
and the Administrative Agent, in reliance on such assumption, may make available
to the Borrowers on such date a corresponding amount. If such corresponding
amount is not in fact made available to the Administrative Agent by such Lender
on the date of such Borrowing, the Administrative Agent shall be entitled to
recover such corresponding amount on demand from such Lender together with
interest at the Federal Funds Rate until the second Business Day after such
demand and thereafter at the Base Rate. If such Lender does not pay such
corresponding amount forthwith upon the Administrative Agent’s

 

31



--------------------------------------------------------------------------------

demand therefor, the Administrative Agent shall promptly notify the Borrowers’
Agent, and the Borrowers shall promptly pay such corresponding amount to the
Administrative Agent together with interest at the rate specified for such
Borrowing. Nothing in this subsection shall be deemed to relieve any Lender from
its obligation to fund its Pro Rata Share of any Borrowing hereunder or to
prejudice any rights which the Borrowers may have against any Lender as a result
of any default by such Lender hereunder.

(c) All Revolving Borrowings shall be made by the Lenders on the basis of their
respective Pro Rata Shares. No Lender shall be responsible for any default by
any other Lender in its obligations hereunder, and each Lender shall be
obligated to make its Loans provided to be made by it hereunder, regardless of
the failure of any other Lender to make its Loans hereunder.

Section 2.7. Interest.

(a) Each Borrowing initially shall be of the Type specified in the applicable
Notice of Borrowing. Except as is otherwise set forth in this Agreement, each
Borrowing shall consist of LIBOR Index Rate Loans.

(b) On the expiration of any Interest Period in respect of any LIBOR Index Rate
Borrowing, unless such Borrowing is repaid as provided herein, the Borrowers
shall be automatically deemed to have elected to continue such Borrowing as a
LIBOR Index Rate Borrowing.

Section 2.8. Optional Reduction and Termination of Commitments.

(a) Unless previously terminated, all Revolving Commitments and LC Commitments
shall terminate on the Revolving Commitment Termination Date.

(b) Subject to subsection (c) below, upon at least three (3) Business Days’
prior written notice (or telephonic notice promptly confirmed in writing) from
the Borrowers’ Agent to the Administrative Agent (which notice shall be
irrevocable except as set forth in subsection (c) below), the Borrowers may
reduce the Aggregate Revolving Commitments in part or terminate the Aggregate
Revolving Commitments in whole; provided, that (i) any partial reduction shall
apply to reduce proportionately and permanently the Revolving Commitment of each
Lender, (ii) any partial reduction pursuant to this Section 2.8 shall be in an
amount of at least $100,000 and any larger multiple of $100,000, and (iii) no
such reduction shall be permitted which would reduce the Aggregate Revolving
Commitment Amount to an amount less than the outstanding Revolving Credit
Exposures of all Lenders, provided, however, in the case of a termination of the
Aggregate Revolving Commitments in whole, this clause (iii) shall apply only
after giving effect to any payments made on the effective date of such
termination in respect of the Obligations and any LC Cash Collateralization made
concurrently therewith. Any such reduction in the Aggregate Revolving Commitment
Amount below the sum of the principal amount of the LC Commitment shall result
in a proportionate reduction (rounded to the next lowest integral multiple of
$100,000) in the LC Commitment. Once reduced or terminated, the Aggregate
Revolving Commitments may not be increased or reinstated, as the case may be.
Each such reduction of the Aggregate Revolving Commitments shall reduce the
Revolving Commitment of each Lender proportionately in accordance with its Pro
Rata Share thereof.

 

32



--------------------------------------------------------------------------------

(c) Any notice of termination of the Aggregate Revolving Commitments in whole
delivered by the Borrowers’ Agent pursuant to subsection (b) above may state
that such notice is conditioned upon the consummation of financing that will
refinance the Indebtedness under this Agreement, in which case such notice may
be revoked by the Borrowers if such condition is not satisfied (by notice from
the Borrowers’ Agent to the Administrative Agent on or prior to the specified
effective date), and if such notice is revoked then, anything to the contrary
contained herein notwithstanding, the failure to terminate the Aggregate
Revolving Commitments on the date specified in such notice shall not constitute
an Event of Default.

(d) With the written approval of the Administrative Agent, the Borrowers may
terminate (on a non-ratable basis) the unused amount of the Revolving Commitment
of a Defaulting Lender upon not less than five (5) Business Days’ prior notice
to the Administrative Agent (which will promptly notify the Lenders thereof),
and in such event the provisions of Section 2.26 will apply to all amounts
thereafter paid by the Borrowers for the account of any such Defaulting Lender
under this Agreement (whether on account of principal, interest, fees, indemnity
or other amounts), provided that such termination will not be deemed to be a
waiver or release of any claim the Borrowers, the Administrative Agent, the
Issuing Bank or any Lender may have against such Defaulting Lender.

Section 2.9. Repayment of Loans.

(a) The outstanding principal amount of all Revolving Loans shall be due and
payable by Borrowers on a joint and several basis (together with accrued and
unpaid interest thereon) on the Revolving Commitment Termination Date, provided,
however, that, at the Borrowers’ election, any outstanding Letters of Credit may
be Cash Collateralized for so long as any LC Exposure related to or arising from
any such Letters of Credit is outstanding, by the Borrowers depositing in an
account with the Administrative Agent, in the name of the Administrative Agent
and for the benefit of the Issuing Bank and the Lenders, an amount in cash equal
to 105% of any such LC Exposure as of such date plus any accrued and unpaid fees
thereon. Such deposit shall be held by the Administrative Agent as collateral
for the payment and performance of the obligations of the Borrowers under this
Agreement with respect to any LC Exposure related to or arising from any such
Letters of Credit, which shall otherwise survive the repayment of the Loans. The
Administrative Agent shall have exclusive dominion and control, including the
exclusive right of withdrawal, over such account. The Borrowers agree to execute
any documents and/or certificates reasonably requested by the Administrative
Agent to effectuate the intent of this paragraph. Other than any interest earned
on the investment of such deposits, which investments shall be made at the
option and sole discretion of the Administrative Agent and at the Borrowers’
risk and expense, such deposits shall not bear interest. Interest and profits,
if any, on such investments shall accumulate in such account. Moneys in such
account shall be applied by the Administrative Agent to reimburse the Issuing
Bank for LC Disbursements for which it had not been reimbursed and to the extent
not so applied, shall be held for the satisfaction of the reimbursement
obligations of the Borrowers for the LC Exposure at such time or, if the
maturity of the Loans has been accelerated, with the consent of the Required
Lenders, be applied to satisfy other obligations of the Borrowers under this
Agreement and the other Loan Documents.

(b) [Intentionally Omitted].

 

33



--------------------------------------------------------------------------------

Section 2.10. Evidence of Indebtedness. (a) Each Lender shall maintain in
accordance with its usual practice appropriate records evidencing the
Indebtedness of the Borrowers to such Lender resulting from each Loan made by
such Lender from time to time, including the amounts of principal and interest
payable thereon and paid to such Lender from time to time under this Agreement.
The Administrative Agent shall maintain appropriate records in which shall be
recorded (i) the Revolving Commitment of each Lender, (ii) the amount of each
Loan made hereunder by each Lender and Type thereof and the Interest Period
applicable thereto, (iii) the date and amount of any principal or interest due
and payable or to become due and payable from the Borrowers to each Lender
hereunder in respect of such Loans and (iv) both the date and amount of any sum
received by the Administrative Agent hereunder from the Borrowers in respect of
the Loans and each Lender’s Pro Rata Share thereof. The entries made in such
records shall be prima facie evidence of the existence and amounts of the
obligations of the Borrowers therein recorded; provided, that the failure or
delay of any Lender or the Administrative Agent in maintaining or making entries
into any such record or any error therein shall not in any manner affect the
obligation of the Borrowers to repay the Loans (both principal and unpaid
accrued interest) of such Lender in accordance with the terms of this Agreement.

(b) This Agreement evidences the obligation of the Borrowers to repay the Loans
and is being executed as a “noteless” credit agreement. However, at the request
of any Lender at any time, each Borrower agrees that it will prepare, execute
and deliver to such Lender a Revolving Credit Note payable to the order of such
Lender (or, if requested by such Lender, to such Lender and its registered
assigns). Thereafter, the Loans evidenced by such promissory note and interest
thereon shall at all times (including after assignment permitted hereunder) be
represented by one or more promissory notes in such form payable to the order of
the payee named therein (or, if such promissory note is a registered note, to
such payee and its registered assigns).

Section 2.11. Optional Prepayments. The Borrowers shall have the right at any
time and from time to time to prepay any Borrowing, in whole or in part, without
premium or penalty, by giving irrevocable written notice from the Borrowers’
Agent (or telephonic notice promptly confirmed in writing) to the Administrative
Agent no later than one Business Day prior to the date of such prepayment. Each
such notice shall be irrevocable and shall specify the proposed date of such
prepayment and the principal amount of each Borrowing or portion thereof to be
prepaid. Upon receipt of any such notice, the Administrative Agent shall
promptly notify each affected Lender of the contents thereof and of such
Lender’s Pro Rata Share of any such prepayment. If such notice is given, the
aggregate amount specified in such notice shall be due and payable on the date
designated in such notice, together with accrued interest to such date on the
amount so prepaid in accordance with Section 2.13(d). Each partial prepayment of
any Loan shall be in an amount that would be permitted in the case of an advance
of a Revolving Borrowing of the same Type pursuant to Section 2.2. Each optional
prepayment of a Borrowing shall be applied ratably to the Loans comprising such
Borrowing.

 

34



--------------------------------------------------------------------------------

Section 2.12. Mandatory Prepayments.

If at any time the Revolving Credit Exposure of all Lenders exceeds the
Aggregate Revolving Commitment Amount, as reduced pursuant to Section 2.8 or
otherwise, the Borrowers shall immediately repay Revolving Loans in an amount
equal to such excess, together with all accrued and unpaid interest on such
excess amount and any amounts due under Section 2.19. Each prepayment shall be
applied first to the Base Rate Loans to the full extent thereof, and next to
LIBOR Index Rate Loans to the full extent thereof. If after giving effect to
prepayment of all Revolving Loans, the Revolving Credit Exposure of all Lenders
exceeds the Aggregate Revolving Commitment Amount, the Borrowers shall deposit
in an account with the Administrative Agent, in the name of the Administrative
Agent and for the benefit of the Issuing Bank and the Lenders, an amount in cash
equal to such excess plus any accrued and unpaid fees thereon to be held as
collateral for the LC Exposure. Such account shall be administered in accordance
with Section 2.22(g) hereof.

Section 2.13. Interest on Loans.

(a) The Borrowers shall pay interest on each Base Rate Loan at the Base Rate in
effect from time to time and on each LIBOR Index Rate Loan at the LIBOR Index
Rate for the applicable Interest Period in effect for such Loan, plus, in each
case, the Applicable Margin in effect from time to time.

(b) [Intentionally Omitted].

(c) Notwithstanding clause (a) above, while an Event of Default exists, at the
option of the Required Lenders, and after acceleration, the Borrowers shall pay
interest (“Default Interest”) with respect to (i) all LIBOR Index Rate Loans at
the LIBOR Index Rate plus the Applicable Margin, plus an additional 2% per
annum, until the last day of the applicable Interest Period and (ii) all Base
Rate Loans and all other Obligations hereunder (other than Loans), at the Base
Rate, plus the Applicable Margin, plus an additional 2% per annum, until the
last day of the applicable Interest Period.

(d) Interest on the principal amount of all Loans shall accrue from and
including the date such Loans are made to but excluding the date of any
repayment thereof and shall be payable monthly in arrears on the first Business
Day of each month and on the Revolving Commitment Termination Date or the
Maturity Date, as the case may be. All Default Interest shall be payable on
demand.

(e) The Administrative Agent shall determine, in accordance with this Agreement,
each interest rate applicable to the Loans hereunder and shall promptly notify
the Borrowers and the Lenders of such rate in writing (or by telephone, promptly
confirmed in writing). Any such determination shall be presumptively correct for
all purposes, absent manifest error.

Section 2.14. Fees.

(a) The Borrowers shall pay to the Administrative Agent for its own account a
closing fee equal to $25,000.00 on the Closing Date.

 

35



--------------------------------------------------------------------------------

(b) The Borrowers agree to pay to the Administrative Agent for the account of
each Lender a commitment fee, which shall accrue at a rate of interest equal to
0.25% per annum on the daily amount of the unused Revolving Commitment of such
Lender during the Availability Period. For purposes of computing commitment fees
with respect to the Revolving Commitments, the Revolving Commitment of each
Lender shall be deemed used to the extent of the outstanding Revolving Loans and
LC Exposure of such Lender.

(c) The Borrowers agree to pay (i) to the Administrative Agent, for the account
of each Lender, a letter of credit fee with respect to its participation in each
Letter of Credit, which shall accrue at a rate per annum equal to the Applicable
Margin for LIBOR Index Rate Loans then in effect on the average daily amount of
such Lender’s LC Exposure attributable to such Letter of Credit during the
period from and including the date of issuance of such Letter of Credit to but
excluding the date on which such Letter of Credit expires or is drawn in full
(including without limitation any LC Exposure that remains outstanding after the
Revolving Commitment Termination Date) and (ii) at any time that any Lender
other than the Administrative Agent (or its Affiliate) holds any Revolving
Commitment, to the Issuing Bank for its own account a fronting fee, which shall
accrue at the rate of 0.25% per annum on the average daily amount of the LC
Exposure (excluding any portion thereof attributable to unreimbursed LC
Disbursements) during the Availability Period (or until the date that such
Letter of Credit is irrevocably cancelled, whichever is later). Notwithstanding
the foregoing, if the Required Lenders elect to increase the interest rate on
the Loans to the Default Interest pursuant to Section 2.13(c), the rate per
annum used to calculate the letter of credit fee pursuant to clause (i) above
shall automatically be increased to the Applicable Margin for LIBOR Index Rate
Loans plus an additional 2% per annum until the last day of the applicable
Interest Period.

(d) Accrued fees under paragraphs (b) and (c) above shall be payable quarterly
in arrears on the first Business Day of each January, April, July and October,
commencing on January 1, 2015 and on the Revolving Commitment Termination Date
(and if later, the date the Loans and LC Exposure shall be repaid in their
entirety); provided further, that any such fees accruing after the Revolving
Commitment Termination Date shall be payable on demand.

(f) Anything herein to the contrary notwithstanding, during such period as a
Lender is a Defaulting Lender, such Defaulting Lender will not be entitled to
any fees accruing during such period pursuant to Sections 2.14(b) and
(c) (without prejudice to the rights of the Lenders other than Defaulting
Lenders in respect of such fees), or any amendment fees hereafter offered to any
Lender, and the pro rata payment provisions of Section 2.20 will automatically
be deemed adjusted to reflect the provisions of this Section.

Section 2.15. Computation of Interest and Fees.

All computations of interest and fees hereunder shall be made on the basis of a
year of 360 days for the actual number of days (including the first day but
excluding the last day) occurring in the period for which such interest or fees
are payable (to the extent computed on the basis of days elapsed). Each
determination by the Administrative Agent of an interest rate or fee hereunder
shall be made in good faith and, except for manifest error, shall be final and
presumptively correct for all purposes.

 

36



--------------------------------------------------------------------------------

Section 2.16. Inability to Determine Interest Rates. If prior to the
commencement of any Interest Period for any LIBOR Index Rate Borrowing,

(i) the Administrative Agent shall have determined (which determination shall be
presumptively correct for all purposes) that, by reason of circumstances
affecting the relevant interbank market, adequate means do not exist for
ascertaining LIBOR for such Interest Period, or

(ii) the Administrative Agent shall have received notice from the Required
Lenders that either the LIBOR Index Rate does not adequately and fairly reflect
the cost to such Lenders (or Lender, as the case may be) of making, funding or
maintaining their (or its, as the case may be) LIBOR Index Rate Loans for such
Interest Period,

the Administrative Agent shall give written notice (or telephonic notice,
promptly confirmed in writing) to the Borrowers’ Agent and to the Lenders as
soon as practicable thereafter. Until the Administrative Agent shall notify the
Borrowers’ Agent and the Lenders that the circumstances giving rise to such
notice no longer exist, (i) the obligations of the Lenders to make LIBOR Index
Rate Revolving Loans or to continue outstanding Loans as LIBOR Index Rate Loans
shall be suspended and (ii) all such affected Loans shall be converted into Base
Rate Loans on the last day of the then current Interest Period applicable
thereto unless the Borrowers prepay such Loans in accordance with this
Agreement. Unless the Borrowers’ Agent notifies the Administrative Agent at
least one Business Day before the date of any LIBOR Index Rate Loan for which a
Notice of Revolving Borrowing has previously been given that the Borrowers elect
not to borrow on such date, then such Revolving Borrowing shall be made as a
Base Rate Borrowing.

Section 2.17. Illegality. If any Change in Law shall make it unlawful or
impossible for any Lender to make, maintain or fund any LIBOR Index Rate Loan
and such Lender shall so notify the Administrative Agent, the Administrative
Agent shall promptly give notice thereof to the Borrowers’ Agent and the other
Lenders, whereupon until such Lender notifies the Administrative Agent and the
Borrowers that the circumstances giving rise to such suspension no longer exist,
the obligation of such Lender to make LIBOR Index Rate Loans, or to continue
outstanding Loans as LIBOR Index Rate Loans, shall be suspended. In the case of
the making of a LIBOR Index Rate Borrowing, such Lender’s Revolving Loan shall
be made as a Base Rate Loan as part of the same Revolving Borrowing for the same
Interest Period and if the affected LIBOR Index Rate Borrowing is then
outstanding, such Loan shall be converted to a Base Rate Loan either (i) on the
last day of the then current Interest Period applicable to such LIBOR Index Rate
Loan if such Lender may lawfully continue to maintain such Loan to such date or
(ii) immediately if such Lender shall determine that it may not lawfully
continue to maintain such LIBOR Index Rate Loan to such date. Notwithstanding
the foregoing, the affected Lender shall, prior to giving such notice to the
Administrative Agent, designate a different Applicable Lending Office if such
designation would avoid the need for giving such notice and if such designation
would not otherwise be disadvantageous to such Lender in the good faith exercise
of its discretion.

 

37



--------------------------------------------------------------------------------

Section 2.18. Increased Costs.

(a) If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit or similar
requirement that is not otherwise included in the determination of the LIBOR
Index Rate hereunder against assets of, deposits with or for the account of, or
credit extended by, any Lender (except any such reserve requirement reflected in
the LIBOR Index Rate) or the Issuing Bank; or

(ii) impose on any Lender or on the Issuing Bank or the eurodollar interbank
market any other condition affecting this Agreement, any LIBOR Index Rate Loans
made by such Lender or any Letter of Credit or any participation therein;

and the result of either of the foregoing is to increase the cost to such Lender
of making, continuing or maintaining a LIBOR Index Rate Loan or to increase the
cost to such Lender or the Issuing Bank of participating in or issuing any
Letter of Credit or to reduce the amount received or receivable by such Lender
or the Issuing Bank hereunder (whether of principal, interest or any other
amount), then the Borrowers shall promptly pay, upon written notice to the
Borrowers’ Agent from and demand by such Lender on the Borrowers (with a copy of
such notice and demand to the Administrative Agent), to the Administrative Agent
for the account of such Lender, within five (5) Business Days after the date of
such notice and demand, additional amount or amounts sufficient to compensate
such Lender or the Issuing Bank, as the case may be, for such additional costs
incurred or reduction suffered.

(b) If any Lender or the Issuing Bank shall have determined that on or after the
date of this Agreement any Change in Law regarding capital requirements has or
would have the effect of reducing the rate of return on such Lender’s or the
Issuing Bank’s capital (or on the capital of such Lender’s or the Issuing Bank’s
parent corporation) as a consequence of its obligations hereunder or under or in
respect of any Letter of Credit to a level below that which such Lender or the
Issuing Bank or such Lender’s or the Issuing Bank’s parent corporation could
have achieved but for such Change in Law (taking into consideration such
Lender’s or the Issuing Bank’s policies or the policies of such Lender’s or the
Issuing Bank’s parent corporation with respect to capital adequacy), then, from
time to time, within five (5) Business Days after receipt by the Borrowers’
Agent of written demand by such Lender (with a copy thereof to the
Administrative Agent), the Borrowers shall pay to such Lender such additional
amounts as will compensate such Lender or the Issuing Bank or such Lender’s or
the Issuing Bank’s parent corporation for any such reduction suffered.

(c) A certificate of a Lender or the Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or the Issuing Bank or such Lender’s
or the Issuing Bank’s parent corporation, as the case may be, specified in
paragraph (a) or (b) of this Section 2.18 shall be delivered to the Borrowers’
Agent (with a copy to the Administrative Agent) and shall be presumptively
correct, absent manifest error. The Borrowers shall pay any such Lender or the
Issuing Bank, as the case may be, such amount or amounts within five
(5) Business Days after receipt thereof.

(d) Failure or delay on the part of any Lender or the Issuing Bank to demand
compensation pursuant to this Section 2.18 shall not constitute a waiver of such
Lender’s or the Issuing Bank’s right to demand such compensation; provided, that
the Borrowers shall not be required to compensate Lenders or Issuing Bank under
this Section for any increased costs or

 

38



--------------------------------------------------------------------------------

reductions incurred more than three (3) months prior to the date that the any
Lender, the Issuing Bank or the Administrative Agent notifies Borrowers’ Agent
of such increased costs or reductions and of the intention to claim compensation
therefor; provided, further, that if the Change in Law giving rise to such
increased costs or reductions is retroactive, then such three (3) month period
shall be extended to include the period of such retroactive effect.

Section 2.19. Funding Indemnity. In the event of (a) the payment of any
principal of a LIBOR Index Rate Loan other than on the last day of the Interest
Period applicable thereto (including as a result of an Event of Default),
(b) the continuation of a LIBOR Index Rate Loan other than on the last day of
the Interest Period applicable thereto, or (c) the failure by the Borrowers to
borrow, prepay, convert or continue any LIBOR Index Rate Loan on the date
specified in any applicable notice (regardless of whether such notice is
withdrawn or revoked), then, in any such event, the Borrowers shall compensate
each Lender, within five (5) Business Days after written demand from such
Lender, for any loss, cost or expense attributable to such event. In the case of
a LIBOR Index Rate Loan, such loss, cost or expense shall be deemed to consist
of an amount determined by such Lender to be the excess, if any, of (A) the
amount of interest that would have accrued on the principal amount of such LIBOR
Index Rate Loan if such event had not occurred at the LIBOR Index Rate
applicable to such LIBOR Index Rate Loan for the period from the date of such
event to the last day of the then current Interest Period therefor (or in the
case of a failure to borrow, convert or continue, for the period that would have
been the Interest Period for such LIBOR Index Rate Loan) over (B) the amount of
interest that would accrue on the principal amount of such LIBOR Index Rate Loan
for the same period if the LIBOR Index Rate were set on the date such LIBOR
Index Rate Loan was prepaid or converted or the date on which the Borrowers
failed to borrow, convert or continue such LIBOR Index Rate Loan. A certificate
as to any additional amount payable under this Section 2.19 submitted to the
Borrowers by any Lender (with a copy to the Administrative Agent) shall be
presumptively correct, absent manifest error. Notwithstanding anything to the
contrary herein, Administrative Agent and the Lenders acknowledge and agree that
as of the Closing Date, no such loss, cost or expense would result from the
events described in subsections (a) through (c) above, provided, however,
Borrowers acknowledge and agree that the indemnity provided in this Section 2.19
shall be enforceable by the Administrative Agent and Lenders against the
Borrowers in the event that any such loss, cost or expense may be attributed to
the events described in subsections (a) through (c) above as a result of a
change in law, policy or similar circumstances arising after the Closing Date.

Section 2.20. Taxes.

(a) Any and all payments by or on account of any obligation of the Borrowers
hereunder shall be made free and clear of and without deduction for any
Indemnified Taxes or Other Taxes; provided, that if the Borrowers shall be
required to deduct any Indemnified Taxes or Other Taxes from such payments, then
(i) the sum payable shall be increased as necessary so that after making all
required deductions (including deductions applicable to additional sums payable
under this Section 2.20) the Administrative Agent, any Lender or the Issuing
Bank (as the case may be) shall receive an amount equal to the sum it would have
received had no such deductions been made, (ii) the Borrowers shall make such
deductions and (iii) the Borrowers shall pay the full amount deducted to the
relevant Governmental Authority in accordance with applicable law.

 

39



--------------------------------------------------------------------------------

(b) In addition, the Borrowers shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.

(c) The Borrowers shall indemnify the Administrative Agent, each Lender and the
Issuing Bank, within five (5) Business Days after written demand therefor, for
the full amount of any Indemnified Taxes or Other Taxes paid by the
Administrative Agent, such Lender or the Issuing Bank, as the case may be, on or
with respect to any payment by or on account of any obligation of the Borrowers
hereunder (including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section 2.20) and any penalties,
interest and reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes or Other Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability delivered to the Borrowers’ Agent by a
Lender or the Issuing Bank, or by the Administrative Agent on its own behalf or
on behalf of a Lender or the Issuing Bank, shall be presumptively correct absent
manifest error. If the Borrowers determine in good faith that a reasonable basis
exists for contesting any Indemnified Taxes or Other Taxes for which
indemnification has been demanded hereunder, the relevant Lender or Issuing Bank
shall use its commercially reasonable efforts to cooperate with the Borrowers in
contesting such Indemnified Taxes or Other Taxes at the Borrowers’ expense if so
requested by the Borrowers’ Agent in writing, provided, that Borrowers shall pay
to any such Lender or Issuing Bank the full amount of any Indemnified Taxes or
Other Taxes if so required by the relevant Governmental Authority or if such
Lender or Issuing Bank would otherwise incur any penalties, fines, interest,
liabilities or other obligations as a result of such Taxes not being paid
pending the outcome of any such contestation.

(d) As soon as practicable after any payment of Indemnified Taxes or Other Taxes
by any Borrower to a Governmental Authority, Borrowers’ Agent shall deliver to
the Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

(e) Any Foreign Lender that is entitled to an exemption from or reduction of
withholding tax under the Code or any treaty to which the United States is a
party, with respect to payments under this Agreement shall deliver to the
Borrowers’ Agent (with a copy to the Administrative Agent), at the time or times
prescribed by applicable law, such properly completed and executed documentation
prescribed by applicable law or reasonably requested by the Borrowers as will
permit such payments to be made without withholding or at a reduced rate.
Without limiting the generality of the foregoing, each Foreign Lender agrees
that it will deliver to the Administrative Agent and the Borrowers’ Agent (or in
the case of a Participant, to the Lender from which the related participation
shall have been purchased), as appropriate, two (2) duly completed copies of
(i) Internal Revenue Service Form W-8 ECI, or any successor form thereto,
certifying that the payments received from the Borrowers hereunder are
effectively connected with such Foreign Lender’s conduct of a trade or business
in the United States; or (ii) Internal Revenue Service Form W-8 BEN, or any
successor form thereto, certifying that such Foreign Lender is entitled to
benefits under an income tax treaty to which the United States is a party which
reduces the rate of withholding tax on payments of interest; or (iii) Internal
Revenue Service Form W-8 BEN, or any successor form prescribed by the Internal
Revenue Service, together with a certificate (A) establishing that the payment
to the Foreign Lender qualifies as

 

40



--------------------------------------------------------------------------------

“portfolio interest” exempt from U.S. withholding tax under Code section 871(h)
or 881(c), and (B) stating that (1) the Foreign Lender is not a bank for
purposes of Code section 881(c)(3)(A), or the obligation of the Borrowers
hereunder is not, with respect to such Foreign Lender, a loan agreement entered
into in the ordinary course of its trade or business, within the meaning of that
section; (2) the Foreign Lender is not a 10% shareholder of any Borrower within
the meaning of Code section 871(h)(3) or 881(c)(3)(B); and (3) the Foreign
Lender is not a controlled foreign corporation that is related to any Borrower
within the meaning of Code section 881(c)(3)(C); or (iv) such other Internal
Revenue Service forms as may be applicable to the Foreign Lender, including
Forms W-8 IMY or W-8 EXP. Each such Foreign Lender shall deliver to the
Borrowers’ Agent and the Administrative Agent such forms on or before the date
that it becomes a party to this Agreement (or in the case of a Participant, on
or before the date such Participant purchases the related participation). In
addition, each such Foreign Lender shall deliver such forms promptly upon the
obsolescence or invalidity of any form previously delivered by such Foreign
Lender. Each such Foreign Lender shall promptly notify the Borrowers’ Agent and
the Administrative Agent at any time that it determines that it is no longer in
a position to provide any previously delivered certificate to the Borrowers (or
any other form of certification adopted by the Internal Revenue Service for such
purpose).

Section 2.21. Payments Generally; Pro Rata Treatment; Sharing of Set-offs.

(a) The Borrowers shall make each payment required to be made by it hereunder
(whether of principal, interest, fees or reimbursement of LC Disbursements, or
of amounts payable under Sections 2.18, 2.19 or 2.20, or otherwise) prior to
1:00 p.m., Atlanta, Georgia time, on the date when due, in immediately available
funds, free and clear of any defenses, rights of set-off, counterclaim, or
withholding or deduction of Indemnified Taxes. Any amounts received after such
time on any date may, in the discretion of the Administrative Agent, be deemed
to have been received on the next succeeding Business Day for purposes of
calculating interest thereon. All such payments shall be made to the
Administrative Agent at the Payment Office, except payments to be made directly
to the Issuing Bank as expressly provided herein and except that payments
pursuant to Sections 2.18, 2.19 and 2.20 and 10.3 shall be made directly to the
Persons entitled thereto. The Administrative Agent shall distribute any such
payments received by it for the account of any other Person to the appropriate
recipient promptly following receipt thereof. If any payment hereunder shall be
due on a day that is not a Business Day, the date for payment shall be extended
to the next succeeding Business Day, and, in the case of any payment accruing
interest, interest thereon shall be made payable for the period of such
extension. All payments hereunder shall be made in Dollars.

(b) If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be
applied: first, to Administrative Agent’s fees and reimbursable expenses then
due and payable pursuant to any of the Loan Documents; second, to all
reimbursable expenses of the Lenders and all fees and reimbursable expenses of
the Issuing Bank then due and payable pursuant to any of the Loan Documents, pro
rata to the Lenders and the Issuing Bank based on their respective pro rata
shares of such fees and expenses; third, to interest and fees then due and
payable hereunder, pro rata to the Lenders based on their respective pro rata
shares of such interest and fees; and fourth, to the payment of principal of the
Loans and unreimbursed LC Disbursements then due hereunder, ratably among the
parties entitled thereto in accordance with the amounts of principal and
unreimbursed LC Disbursements then due to such parties.

 

41



--------------------------------------------------------------------------------

(c) If any Lender shall, by exercising any right of set-off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Loans or participations in LC Disbursements that would result in such Lender
receiving payment of a greater proportion of the aggregate amount of its
Revolving Credit Exposure, and accrued interest and fees thereon than the
proportion received by any other Lender with respect to its Revolving Credit
Exposure, then the Lender receiving such greater proportion shall purchase (for
cash at face value) participations in the Revolving Credit Exposure of other
Lenders to the extent necessary so that the benefit of all such payments shall
be shared by the Lenders ratably in accordance with the aggregate amount of
principal of and accrued interest on their respective Revolving Credit Exposure;
provided, that (i) if any such participations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations
shall be rescinded and the purchase price restored to the extent of such
recovery, without interest, and (ii) the provisions of this paragraph shall not
be construed to apply to any payment made by the Borrowers pursuant to and in
accordance with the express terms of this Agreement or any payment obtained by a
Lender as consideration for the assignment of or sale of a participation in any
of its Revolving Credit Exposure to any assignee or participant, other than to
any Borrower or any Subsidiary or Affiliate thereof (as to which the provisions
of this paragraph shall apply). Each Borrower consents to the foregoing and
agrees, to the extent it may effectively do so under applicable law, that any
Lender acquiring a participation pursuant to the foregoing arrangements may
exercise against the Borrowers rights of set-off and counterclaim with respect
to such participation as fully as if such Lender were a direct creditor of the
Borrowers in the amount of such participation.

(d) Unless the Administrative Agent shall have received notice from the
Borrowers’ Agent prior to the date on which any payment is due to the
Administrative Agent for the account of the Lenders or the Issuing Bank
hereunder that the Borrowers will not make such payment, the Administrative
Agent may assume that the Borrowers have made such payment on such date in
accordance herewith and may, in reliance upon such assumption, distribute to the
Lenders or the Issuing Bank, as the case may be, the amount or amounts due. In
such event, if the Borrowers have not in fact made such payment, then each of
the Lenders or the Issuing Bank, as the case may be, severally agrees to repay
to the Administrative Agent forthwith on demand the amount so distributed to
such Lender or Issuing Bank with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the Federal Funds Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation.

(e) If any Lender shall fail to make any payment required to be made by it
hereunder, then the Administrative Agent may, in its discretion (notwithstanding
any contrary provision hereof), apply any amounts thereafter received by the
Administrative Agent for the account of such Lender to satisfy such Lender’s
obligations under such Sections until all such unsatisfied obligations are fully
paid.

 

42



--------------------------------------------------------------------------------

Section 2.22. Letters of Credit.

(a) During the Availability Period, the Issuing Bank, in reliance upon the
agreements of the other Lenders pursuant to Section 2.22(d), agrees to issue, at
the request of the Borrowers’ Agent, Letters of Credit for the account of the
Borrowers on the terms and conditions hereinafter set forth; provided, that
(i) each Letter of Credit shall expire not later than the date one year after
the date of issuance of such Letter of Credit (or in the case of any renewal or
extension thereof, one year after such renewal or extension); (ii) each Letter
of Credit shall be in a stated amount of at least $100,000, or such lesser
amount as may be agreed to in writing by the Issuing Bank; and (iii) the
Borrowers may not request any Letter of Credit, if, after giving effect to such
issuance (A) the aggregate LC Exposure would exceed the LC Commitment or (B) the
aggregate Revolving Credit Exposure of all Lenders would exceed the Aggregate
Revolving Commitment Amount. Each Lender shall be deemed to, and hereby
irrevocably and unconditionally agrees to, purchase from the Issuing Bank
without recourse a participation in each Letter of Credit equal to such Lender’s
Pro Rata Share of the aggregate amount available to be drawn under such Letter
of Credit on the date of issuance with respect to all other Letters of Credit.
Each issuance of a Letter of Credit shall be deemed to utilize the Revolving
Commitment of each Lender by an amount equal to the amount of such
participation.

(b) To request the issuance of a Letter of Credit (or any amendment, renewal or
extension of an outstanding Letter of Credit), the Borrowers’ Agent shall give
the Issuing Bank and the Administrative Agent irrevocable written notice at
least three (3) Business Days prior to the requested date of such issuance
specifying the date (which shall be a Business Day) such Letter of Credit is to
be issued (or amended, extended or renewed, as the case may be), the expiration
date of such Letter of Credit, the amount of such Letter of Credit, the name and
address of the beneficiary thereof and such other information as shall be
necessary to prepare, amend, renew or extend such Letter of Credit. In addition
to the satisfaction of the conditions in Article III, the issuance of such
Letter of Credit (or any amendment which increases the amount of such Letter of
Credit) will be subject to the further conditions that such Letter of Credit
shall be in such form and contain such terms as the Issuing Bank shall approve
and that the Borrowers shall have executed and delivered any additional
applications, agreements and instruments relating to such Letter of Credit as
the Issuing Bank shall reasonably require; provided, that in the event of any
conflict between such applications, agreements or instruments and this
Agreement, the terms of this Agreement shall control.

(c) At least two Business Days prior to the issuance of any Letter of Credit,
the Issuing Bank will confirm with the Administrative Agent (by telephone or in
writing) that the Administrative Agent has received such notice and if not, the
Issuing Bank will provide the Administrative Agent with a copy thereof. Unless
the Issuing Bank has received notice from the Administrative Agent on or before
the Business Day immediately preceding the date the Issuing Bank is to issue the
requested Letter of Credit (1) directing the Issuing Bank not to issue the
Letter of Credit because such issuance is not then permitted hereunder because
of the limitations set forth in Section 2.22(a) or that one or more conditions
specified in Article III are not then satisfied, then, subject to the terms and
conditions hereof, the Issuing Bank shall, on the requested date, issue such
Letter of Credit in accordance with the Issuing Bank’s usual and customary
business practices.

(d) The Issuing Bank shall examine all documents purporting to represent a
demand for payment under a Letter of Credit promptly following its receipt
thereof. The Issuing

 

43



--------------------------------------------------------------------------------

Bank shall notify the Borrowers’ Agent and the Administrative Agent of such
demand for payment and whether the Issuing Bank has made or will make an LC
Disbursement thereunder; provided, that any failure to give or delay in giving
such notice shall not relieve the Borrowers of their obligation to reimburse the
Issuing Bank and the Lenders with respect to such LC Disbursement. The Borrowers
shall be jointly, severally, irrevocably and unconditionally obligated to
reimburse the Issuing Bank for any LC Disbursements paid by the Issuing Bank in
respect of such drawing, without presentment, demand or other formalities of any
kind. Unless the Borrowers’ Agent shall have notified the Issuing Bank and the
Administrative Agent prior to 11:00 a.m. on the Business Day immediately prior
to the date on which such drawing is honored that the Borrowers intend to
reimburse the Issuing Bank for the amount of such drawing in funds other than
from the proceeds of Revolving Loans, the Borrowers’ Agent shall be deemed to
have timely given a Notice of Revolving Borrowing to the Administrative Agent
requesting the Lenders to make a LIBOR Index Rate Borrowing on the date on which
such drawing is honored in an exact amount due to the Issuing Bank; provided,
that for purposes solely of such Borrowing, the conditions precedent set forth
in Section 3.2 hereof shall not be applicable. The Administrative Agent shall
notify the Lenders of such Borrowing in accordance with Section 2.3, and each
Lender shall make the proceeds of its LIBOR Index Rate Loan included in such
Borrowing available to the Administrative Agent for the account of the Issuing
Bank in accordance with Section 2.6. The proceeds of such Borrowing shall be
applied directly by the Administrative Agent to reimburse the Issuing Bank for
such LC Disbursement.

(e) If for any reason a LIBOR Index Rate Borrowing may not be (as determined in
the sole discretion of the Administrative Agent), or is not, made in accordance
with the foregoing provisions, then each Lender (other than the Issuing Bank)
shall be obligated to fund the participation that such Lender purchased pursuant
to subsection (a) in an amount equal to its Pro Rata Share of such LC
Disbursement on and as of the date which such LIBOR Index Rate Borrowing should
have occurred. Each Lender’s obligation to fund its participation shall be
absolute and unconditional and shall not be affected by any circumstance,
including without limitation (i) any setoff, counterclaim, recoupment, defense
or other right that such Lender or any other Person may have against the Issuing
Bank or any other Person for any reason whatsoever, (ii) the existence of a
Default or an Event of Default or the termination of the Aggregate Revolving
Commitments, (iii) any adverse change in the condition (financial or otherwise)
of any Borrower or any Subsidiary, (iv) any breach of this Agreement by any
Borrower or any other Lender, (v) any amendment, renewal or extension of any
Letter of Credit or (vi) any other circumstance, happening or event whatsoever,
whether or not similar to any of the foregoing. On the date that such
participation is required to be funded, each Lender shall promptly transfer, in
immediately available funds, the amount of its participation to the
Administrative Agent for the account of the Issuing Bank. Whenever, at any time
after the Issuing Bank has received from any such Lender the funds for its
participation in a LC Disbursement, the Issuing Bank (or the Administrative
Agent on its behalf) receives any payment on account thereof, the Administrative
Agent or the Issuing Bank, as the case may be, will distribute to such Lender
its Pro Rata Share of such payment; provided, that if such payment is required
to be returned for any reason to the Borrowers or to a trustee, receiver,
liquidator, custodian or similar official in any bankruptcy proceeding, such
Lender will return to the Administrative Agent or the Issuing Bank any portion
thereof previously distributed by the Administrative Agent or the Issuing Bank
to it.

 

44



--------------------------------------------------------------------------------

(f) To the extent that any Lender shall fail to pay any amount required to be
paid pursuant to paragraphs (d) or (e) of this Section on the due date therefor,
such Lender shall pay interest to the Issuing Bank (through the Administrative
Agent) on such amount from such due date to the date such payment is made at a
rate per annum equal to the Federal Funds Rate; provided, that if such Lender
shall fail to make such payment to the Issuing Bank within three (3) Business
Days of such due date, then, retroactively to the due date, such Lender shall be
obligated to pay interest on such amount at the rate set forth in
Section 2.13(d).

(g) If any Event of Default shall occur and be continuing, on the Business Day
that the Borrowers’ Agent receives notice from the Administrative Agent or the
Required Lenders demanding the deposit of Cash Collateral pursuant to this
paragraph, the Borrowers shall deposit in an account with the Administrative
Agent, in the name of the Administrative Agent and for the benefit of the
Issuing Bank and the Lenders, an amount in cash equal to 105% of the LC Exposure
as of such date plus any accrued and unpaid fees thereon; provided, that the
obligation to deposit such Cash Collateral shall become effective immediately,
and such deposit shall become immediately due and payable, without demand or
notice of any kind, upon the occurrence of any Event of Default with respect to
the Borrowers described in clause (g) or (h) of Section 8.1. Such deposit shall
be held by the Administrative Agent as collateral for the payment and
performance of the obligations of the Borrowers under this Agreement. The
Administrative Agent shall have exclusive dominion and control, including the
exclusive right of withdrawal, over such account. Each Borrower agrees to
execute any documents and/or certificates reasonably requested by the
Administrative Agent to effectuate the intent of this paragraph. Other than any
interest earned on the investment of such deposits, which investments shall be
made at the option and sole discretion of the Administrative Agent and at the
Borrowers’ risk and expense, such deposits shall not bear interest. Interest and
profits, if any, on such investments shall accumulate in such account. Moneys in
such account shall be applied by the Administrative Agent to reimburse the
Issuing Bank for LC Disbursements for which it had not been reimbursed and to
the extent so applied, shall be held for the satisfaction of the reimbursement
obligations of the Borrowers for the LC Exposure at such time or, if the
maturity of the Loans has been accelerated, with the consent of the Required
Lenders, be applied to satisfy other obligations of the Borrowers under this
Agreement and the other Loan Documents. If the Borrowers are required to provide
an amount of Cash Collateral hereunder as a result of the occurrence of an Event
of Default, such amount (to the extent not so applied as aforesaid) shall be
returned to the Borrowers within three Business Days after all Events of Default
have been cured or waived.

(h) Upon the request of any Lender, but no more frequently than quarterly, the
Issuing Bank shall deliver (through the Administrative Agent) to each Lender and
the Borrowers’ Agent a report describing the aggregate Letters of Credit then
outstanding. Upon the request of any Lender from time to time, the Issuing Bank
shall deliver to such Lender any other information reasonably requested by such
Lender with respect to each Letter of Credit then outstanding.

(i) The Borrowers’ obligation to reimburse LC Disbursements hereunder shall be
joint, several, absolute, unconditional and irrevocable and shall be performed
strictly in accordance with the terms of this Agreement under all circumstances
whatsoever and irrespective of any of the following circumstances:

(i) Any lack of validity or enforceability of any Letter of Credit or this
Agreement;

 

45



--------------------------------------------------------------------------------

(ii) The existence of any claim, set-off, defense or other right which any
Borrower or any Subsidiary or other Affiliate of any Borrower may have at any
time against a beneficiary or any transferee of any Letter of Credit (or any
Persons or entities for whom any such beneficiary or transferee may be acting),
any Lender (including the Issuing Bank) or any other Person, whether in
connection with this Agreement or the Letter of Credit or any document related
hereto or thereto or any unrelated transaction;

(iii) Any draft or other document presented under a Letter of Credit proving to
be forged, fraudulent or invalid in any respect or any statement therein being
untrue or inaccurate in any respect;

(iv) Payment by the Issuing Bank under a Letter of Credit against presentation
of a draft or other document to the Issuing Bank that does not comply with the
terms of such Letter of Credit;

(v) Any other event or circumstance whatsoever, whether or not similar to any of
the foregoing, that might, but for the provisions of this Section 2.22,
constitute a legal or equitable discharge of, or provide a right of setoff
against, the Borrowers’ obligations hereunder; or

(vi) The existence of a Default or an Event of Default.

Neither the Administrative Agent, the Issuing Bank, the Lenders nor any Related
Party of any of the foregoing shall have any liability or responsibility by
reason of or in connection with the issuance or transfer of any Letter of Credit
or any payment or failure to make any payment thereunder (irrespective of any of
the circumstances referred to above), or any error, omission, interruption, loss
or delay in transmission or delivery of any draft, notice or other communication
under or relating to any Letter of Credit (including any document required to
make a drawing thereunder), any error in interpretation of technical terms or
any consequence arising from causes beyond the control of the Issuing Bank;
provided, that the foregoing shall not be construed to excuse the Issuing Bank
from liability to the Borrowers to the extent of any actual direct damages (as
opposed to special, indirect (including claims for lost profits or other
consequential damages), or punitive damages, claims in respect of which are
hereby waived by each Borrower to the extent permitted by applicable law)
suffered by the Borrowers that are caused by the Issuing Bank’s failure to
exercise due care when determining whether drafts or other documents presented
under a Letter of Credit comply with the terms thereof. The parties hereto
expressly agree, that in the absence of gross negligence or willful misconduct
on the part of the Issuing Bank (as finally determined by a court of competent
jurisdiction), the Issuing Bank shall be deemed to have exercised due care in
each such determination. In furtherance of the foregoing and without limiting
the generality thereof, the parties agree that, with respect to documents
presented that appear on their face to be in substantial compliance with the
terms of a Letter of Credit, the Issuing Bank may, in its sole discretion,
either accept and make payment upon such documents without responsibility for
further investigation, regardless of any notice or information to the contrary,
or refuse to accept and make payment upon such documents if such documents are
not in strict compliance with the terms of such Letter of Credit.

 

46



--------------------------------------------------------------------------------

(j) Unless otherwise expressly agreed by the Issuing Bank and the Borrowers when
a Letter of Credit is issued and subject to applicable laws, (i) each standby
Letter of Credit shall be governed by the “International Standby Practices 1998”
(ISP98) (or such later revision as may be published by the Institute of
International Banking Law & Practice on any date any Letter of Credit may be
issued), (ii) each documentary Letter of Credit shall be governed by the Uniform
Customs and Practices for Documentary Credits (2007 Revision), International
Chamber of Commerce Publication No. 600 (or such later revision as may be
published by the International Chamber of Commerce on any date any Letter of
Credit may be issued) and (iii) the Borrowers shall specify the foregoing in
each letter of credit application submitted for the issuance of a Letter of
Credit.

Section 2.23. [Intentionally Omitted].

Section 2.24. Mitigation of Obligations. If any Lender requests compensation
under Section 2.18, or if the Borrowers are required to pay any additional
amount to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 2.20, then such Lender shall use reasonable efforts to
designate a different lending office for funding or booking its Loans hereunder
or to assign its rights and obligations hereunder to another of its offices,
branches or affiliates, if, in the sole judgment of such Lender, such
designation or assignment (i) would eliminate or reduce amounts payable under
Section 2.18 or Section 2.20, as the case may be, in the future and (ii) would
not subject such Lender to any unreimbursed cost or expense and would not
otherwise be disadvantageous to such Lender in any material respect.

Section 2.25. Replacement of Lenders. If any Lender requests compensation under
Section 2.18, or if the Borrowers are required to pay any additional amount to
any Lender or any Governmental Authority of the account of any Lender pursuant
to Section 2.20, or if any Lender is a Defaulting Lender, then the Borrowers
may, at their sole expense and effort, upon notice from the Borrowers’ Agent to
such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
set forth in Section 10.4(b) all its interests, rights and obligations under
this Agreement to an assignee that shall assume such obligations (which assignee
may be another Lender); provided, that (i) the Borrowers’ Agent shall have
received the prior written consent of the Administrative Agent, which consent
shall not be unreasonably withheld, (ii) such Lender shall have received payment
of an amount equal to the outstanding principal amount of all Loans owed to it,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder, from the assignee (in the case of such outstanding principal and
accrued interest) and from the Borrowers (in the case of all other amounts) and
(iii) in the case of a claim for compensation under Section 2.18 or payments
required to be made pursuant to Section 2.20, such assignment will result in a
reduction in such compensation or payments. A Lender shall not be required to
make any such assignment and delegation if, prior thereto, as a result of a
waiver by such Lender or otherwise, the circumstances entitling the Borrowers to
require such assignment and delegation cease to apply.

 

47



--------------------------------------------------------------------------------

Section 2.26. Cash Collateralization of Defaulting Lender Commitment. If a
Lender becomes, and during the period it remains, a Defaulting Lender, the
following provisions shall apply with respect to any outstanding LC Exposure of
such Defaulting Lender:

(a) the Issuing Bank is hereby authorized by the Borrowers (which authorization
is irrevocable and coupled with an interest) to give, in its discretion, through
the Administrative Agent, Notices of Borrowing pursuant to Section 2.3 in such
amounts and in such times as may be required to reimburse an outstanding LC
Disbursement;

(b) the Borrowers will, not later than three (3) Business Days after demand by
the Administrative Agent (at the direction of the Issuing Bank), (a) Cash
Collateralize a portion of the obligations of the Borrowers to the Issuing Bank
equal to such Defaulting Lender’s LC Exposure or (b) make other arrangements
satisfactory to the Administrative Agent, and to the Issuing Bank, in their sole
discretion to protect them against the risk of non-payment by such Defaulting
Lender; provided that no such Cash Collateralization will constitute a waiver or
release of any claim the Borrowers, the Administrative Agent, the Issuing Bank
or any other Lender may have against such Defaulting Lender, or cause such
Defaulting Lender to be a Non-Defaulting Lender;

(c) any amount paid by the Borrowers for the account of a Defaulting Lender
under this Agreement (whether on account of principal, interest, fees, indemnity
payments or other amounts) will not be paid or distributed to such Defaulting
Lender, but will instead be retained by the Administrative Agent in a segregated
non-interest bearing account (the “Segregated Account”) until the termination of
the Commitments at which time the funds in such account will be applied by the
Administrative Agent, to the fullest extent permitted by law, in the following
order of priority: first to the payment of any amounts owing by such Defaulting
Lender to the Administrative Agent under this Agreement, second to the payment
of any amounts owing by such Defaulting Lender to the Issuing Bank under this
Agreement, third to the payment of post-default interest and then current
interest due and payable to the Lenders hereunder other than Defaulting Lenders,
ratably among them in accordance with the amounts of such interest then due and
payable to them, fourth to the payment of fees then due and payable to the
Non-Defaulting Lenders hereunder, ratably among them in accordance with the
amounts of such fees then due and payable to them, fifth to pay principal and
unreimbursed LC Disbursements then due and payable to the Non-Defaulting Lenders
hereunder ratably in accordance with the amounts thereof then due and payable to
them, sixth to the ratable payment of other amounts then due and payable to the
Non-Defaulting Lenders, and seventh to pay amounts owing under this Agreement to
such Defaulting Lender or as a court of competent jurisdiction may otherwise
direct. Nothing in this subsection (c) shall serve as a waiver of rights of any
Person against a Defaulting Lender. The Administrative Agent and Lenders
acknowledge that, provided the Borrowers comply with this Section 2.26 and no
Default or Event of Default otherwise exists or is continuing, no Default or
Event of Default shall result solely from a Defaulting Lender’s failure to
comply with the terms and conditions of this Agreement. Notwithstanding anything
to the contrary herein, amounts retained by the Administrative Agent in the
Segregated Account pursuant to this subsection (c) shall not constitute payment
of Obligations by Borrowers to the Issuing Bank. Further, the Administrative
Agent and Lenders acknowledge that no interest on the amounts retained in the
Segregated Account and not disbursed to the Issuing Bank shall accrue or be
owing, provided, however, for so long as any

 

48



--------------------------------------------------------------------------------

Revolving Loans used to fund amounts retained in the Segregated Account remain
outstanding, interest on such Revolving Loans shall accrue and be owing in
accordance with the terms and conditions of this Agreement.

Section 2.27. Borrowers’ Agent. Each Borrower hereby appoints PRGX, and PRGX
shall act under this Agreement and the other Loan Documents, as, the agent,
attorney-in-fact and legal representative of all Borrowers for all purposes,
including requesting loans and receiving account statements and other notices
and communications to Borrowers (or any of them) from Administrative Agent on
behalf of the Lenders. Borrowers acknowledge and agree that all the Obligations
are jointly and severally owing by the Borrowers. Administrative Agent may rely,
and shall be fully protected in relying, on any Notice of Borrowing,
disbursement instruction, report, information or any other notice or
communication made or given by PRGX, whether in its own name, as Borrowers’
Agent, or on behalf of on behalf of one or more Borrowers, and Administrative
Agent shall not have any obligation to make any inquiry or request any
confirmation from or on behalf of any other Borrower as to the binding effect on
it of any such request, instruction, report, information, other notice or
communication, nor shall the joint and several character of Borrowers’
obligations hereunder be affected, provided, that the provisions of this
Section 2.27 shall not be construed so as to preclude any Borrower from taking
actions permitted to be taken by a “Borrower” hereunder.

ARTICLE III

CONDITIONS PRECEDENT TO LOANS AND LETTERS OF CREDIT

Section 3.1. Conditions To Effectiveness. The obligations of the Lenders to make
Loans and the obligation of the Issuing Bank to issue any Letter of Credit
hereunder shall not become effective until the date on which each of the
following conditions is satisfied (or waived in accordance with Section 10.2).

(a) The Administrative Agent shall have received all fees and other amounts due
and payable on or prior to the Closing Date, including reimbursement or payment
of all reasonable out-of-pocket expenses (including reasonable fees, charges and
disbursements of counsel to the Administrative Agent) required to be reimbursed
or paid by the Borrowers hereunder, under any other Loan Document and under any
agreement with the Administrative Agent.

(b) The Administrative Agent (or its counsel) shall have received the following,
each to be in form and substance satisfactory to the Administrative Agent:

(i) a counterpart of this Agreement signed by or on behalf of each party hereto
or written evidence satisfactory to the Administrative Agent (which may include
telecopy transmission of a signed signature page of this Agreement) that such
party has signed a counterpart of this Agreement;

(ii) duly executed Revolving Credit Note payable to such Lenders;

 

49



--------------------------------------------------------------------------------

(iii) duly executed Eighth Loan Documents Modification Agreement executed by all
parties thereto;

(iv) each of the other applicable Loan Documents, in each case duly executed by
the applicable Loan Parties;

(v) a certificate of the Secretary or Assistant Secretary of each Borrower in
the form of Exhibit 3.1(b)(v), with all required signatures and attachments;

(vi) unless heretofore furnished, certified copies of any amendments to the
articles or certificate of incorporation or other registered organizational
documents of each Borrower since January 19, 2010;

(vii) certificates in the form of Exhibit 3.1(b)(vii), dated the Closing Date
and signed by a Responsible Officer of each Borrower, certifying that (x) no
Default or Event of Default exists, (y) all representations and warranties of
each Loan Party set forth in the Loan Documents are true and correct and
(z) since the date of the financial statements of the Borrowers described in
Section 4.4, there shall have been no change which has had or would reasonably
be expected to have a Material Adverse Effect;

(viii) [Intentionally Omitted];

(ix) a duly executed funds flow for the closing costs being paid by Borrowers on
the Closing Date;

(x) certified copies of all material consents, approvals, authorizations,
registrations and filings and orders required or advisable to be made or
obtained under any Requirement of Law, or by any Contractual Obligation of each
Loan Party, in connection with the execution, delivery, performance, validity
and enforceability of the Loan Documents or any of the transactions contemplated
thereby, and such consents, approvals, authorizations, registrations, filings
and orders shall be in full force and effect and all applicable waiting periods
shall have expired, and no investigation or inquiry by any governmental
authority regarding the Commitments or any transaction being financed with the
proceeds thereof shall be ongoing;

(xi) certificates, dated the Closing Date and signed by a Responsible Officer of
each Borrower, confirming that (i) each Borrower and (ii) the Loan Parties on a
consolidated basis, are, in each case, Solvent before and after giving effect to
the consummation of the transactions contemplated to occur on the Closing Date;
and

(xii) searches of Uniform Commercial Code filings in the jurisdiction of the
chief executive office and State of organization of each Borrower and each
Guarantor and each jurisdiction where any Collateral is located or where a
filing would need to be made in order to perfect the Administrative Agent’s
security interest in the Collateral for the benefit of the Credit Providers,
copies of the financing statements on file in such jurisdictions and evidence
that no Liens exist other than Permitted Encumbrances.

 

50



--------------------------------------------------------------------------------

Without limiting the generality of the provisions of Section 3.1, for purposes
of determining compliance with the conditions specified in this Section 3.1,
each Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.

Section 3.2. Each Credit Event. The obligation of each Lender to make a Loan on
the occasion of any Borrowing and of the Issuing Bank to issue, amend, renew or
extend any Letter of Credit (each a “Credit Event”) is subject to the
satisfaction of the following conditions:

(a) at the time of and immediately after giving effect to such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default or Event of Default shall exist;

(b) at the time of and immediately after giving effect to such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, all representations and warranties of each Loan Party set forth in
the Loan Documents shall be true and correct on and as of the date of such
Borrowing or the date of issuance, amendment, extension or renewal of such
Letter of Credit, in each case before and after giving effect thereto, and
except to the extent such representations or warranties expressly relate to an
earlier date;

(c) since the date of the financial statements of the Borrowers described in
Section 4.4, there shall have been no change which has had or would reasonably
be expected to have a Material Adverse Effect;

(d) Borrowers’ Agent reasonably shall have determined that, immediately prior to
and after giving effect to such Borrowing or the issuance, amendment, renewal or
extension of such Letter of Credit, as applicable, the Borrowers would be in Pro
Forma Financial Covenant Compliance;

(e) the Borrowers’ Agent shall have delivered the required Notice of Borrowing;
and

(f) the Administrative Agent shall have received such other documents,
certificates, information or legal opinions as the Administrative Agent or the
Required Lenders may reasonably request, all in form and substance reasonably
satisfactory to the Administrative Agent or the Required Lenders.

Each Borrowing and each issuance, amendment, extension or renewal of any Letter
of Credit shall be deemed to constitute a representation and warranty by each
Borrower on the date thereof as to the matters specified in paragraphs (a), (b),
(c) and (d) of this Section 3.2.

In addition to the other conditions precedent herein set forth, if any Lender is
a Defaulting Lender at the time of and immediately after giving effect to such
Borrowing or the issuance, amendment, renewal or extension of such Letter of
Credit, as applicable, the Issuing Bank will not be required to issue any Letter
of Credit or to extend, renew or

 

51



--------------------------------------------------------------------------------

amend any outstanding Letter of Credit, unless the Issuing Bank is satisfied
that any exposure that would result therefrom is fully covered or eliminated by
the Borrowers Cash Collateralizing the obligations of the Borrowers in respect
of such Letter of Credit in an amount at least equal to the aggregate amount of
the obligations (contingent or otherwise) of such Defaulting Lender in respect
of such Letter of Credit, or makes other arrangements satisfactory to the
Administrative Agent and the Issuing Bank in their sole discretion to protect
them against the risk of non-payment by such Defaulting Lender; provided that no
such Cash Collateralization will constitute a waiver or release of any claim the
Borrowers, the Administrative Agent, the Issuing Bank or any other Lender may
have against such Defaulting Lender, or cause such Defaulting Lender to be a
Non-Defaulting Lender.

Section 3.3. Delivery of Documents. All of the Loan Documents, certificates,
legal opinions and other documents and papers referred to in this Article III,
unless otherwise specified, shall be delivered to the Administrative Agent for
the account of each of the Lenders and in sufficient counterparts or copies for
each of the Lenders and shall be in form and substance reasonably satisfactory
in all respects to the Administrative Agent.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

Each Borrower represents and warrants to the Administrative Agent, each Lender
and the Issuing Bank as follows:

Section 4.1. Existence; Power. PRGX and each of its Subsidiaries (i) is duly
organized, validly existing and in good standing as a corporation, partnership
or limited liability company under the laws of the jurisdiction of its
organization, except, in the case of Non-Material Domestic Subsidiaries and
Foreign Subsidiaries, where a failure to be so organized, existing and in good
standing would not reasonably be expected to result in a Material Adverse
Effect, (ii) has all requisite power and authority to carry on its business as
now conducted, except, in the case of Non-Material Domestic Subsidiaries and
Foreign Subsidiaries, where a failure to maintain such power and authority would
not reasonably be expected to result in a Material Adverse Effect and (iii) is
duly qualified to do business, and is in good standing, in each jurisdiction
where such qualification is required, except where a failure to be so qualified
would not reasonably be expected to result in a Material Adverse Effect.

Section 4.2. Organizational Power; Authorization. The execution, delivery and
performance by each Loan Party of the Loan Documents to which it is a party are
within such Loan Party’s organizational powers and have been duly authorized by
all necessary organizational, and if required, shareholder, partner or member,
action. This Agreement has been duly executed and delivered by the Borrowers,
and constitutes, and each other Loan Document to which any Loan Party is a
party, when executed and delivered by such Loan Party, will constitute, valid
and binding obligations of each Borrower or such Loan Party (as the case may
be), enforceable against it in accordance with their respective terms, except as
may be limited by applicable bankruptcy, insolvency, reorganization, moratorium,
or similar laws affecting the enforcement of creditors’ rights generally and by
general principles of equity.

 

52



--------------------------------------------------------------------------------

Section 4.3. Governmental Approvals; No Conflicts. The execution, delivery and
performance by the Borrowers of this Agreement, and by each Loan Party of the
other Loan Documents to which it is a party (a) do not require any consent or
approval of, registration or filing with, or any action by, any Governmental
Authority, except (i) those as have been obtained or made and are in full force
and effect, (ii) filings necessary in order to perfect the Administrative
Agent’s security interest in the Collateral for the benefit of the Credit
Providers and (iii) reports that PRGX is required to file with the Securities
and Exchange Commission, (b) will not violate any Requirements of Law applicable
to PRGX or any Subsidiary or any judgment, order or ruling of any Governmental
Authority applicable to PRGX or any Subsidiary, (c) will not violate or result
in a default under any material indenture, agreement or other instrument binding
on PRGX or any Subsidiary or any of their assets or give rise to a right
thereunder to require any payment to be made by PRGX or such Subsidiary and
(d) will not result in the creation or imposition of any Lien on any asset of
PRGX or any Subsidiary, except Liens (if any) created under the Loan Documents.

Section 4.4. Financial Statements. Borrowers, or Borrowers’ Agent as agent for
the Borrowers, has furnished to each Lender (i) the consolidated balance sheet
of PRGX and its Subsidiaries as of December 31, 2013 and the related
consolidated statements of operations, shareholders’ equity and cash flows for
the Fiscal Year then ended, audited by BDO Seidman, LLP and (ii) the unaudited
consolidated balance sheet of PRGX and its Subsidiaries as of September 30,
2014, and the related unaudited consolidated statements of operations and cash
flows for the Fiscal Quarter and year-to-date period then ending. Such financial
statements fairly present the consolidated financial condition of PRGX and its
Subsidiaries as of such dates and the consolidated results of operations for
such periods in conformity with GAAP consistently applied, subject to year end
audit adjustments and the absence of footnotes in the case of the statements
referred to in clause (ii). Since December 31, 2013, there have been no changes
with respect to PRGX or its Subsidiaries which have had or would reasonably be
expected to have, singly or in the aggregate, a Material Adverse Effect.

Section 4.5. Litigation and Environmental Matters.

(a) No litigation, investigation or proceeding of or before any arbitrators or
Governmental Authorities is pending against or, to the knowledge of Borrowers,
threatened against or affecting PRGX or any Subsidiary (i) as to which there is
a reasonable possibility of an adverse determination that would reasonably be
expected to have, either individually or in the aggregate, a Material Adverse
Effect or (ii) which in any manner draws into question the validity or
enforceability of this Agreement or any other Loan Document.

(b) Except for the matters set forth on Schedule 4.5, neither PRGX nor any
Subsidiary (i) has failed to comply with any Environmental Law or to obtain,
maintain or comply with any permit, license or other approval required under any
Environmental Law, (ii) has become subject to any Environmental Liability,
(iii) has received notice of any claim with respect to any Environmental
Liability or (iv) knows of any basis for any Environmental Liability, and in
each of the preceding clauses, which individually or in the aggregate, would
reasonably be expected to result in a Material Adverse Effect.

 

53



--------------------------------------------------------------------------------

Section 4.6. Compliance with Laws and Agreements. PRGX and its Subsidiaries are
in compliance with (a) all Requirements of Law and all judgments, decrees and
orders of any Governmental Authority and (b) all indentures, agreements or other
instruments binding upon it or its properties, in case of (a) or (b) except
where non-compliance, either singly or in the aggregate, would not reasonably be
expected to result in a Material Adverse Effect.

Section 4.7. Investment Company Act, Etc. Neither PRGX nor any of its
Subsidiaries is an “investment company” or is “controlled” by an “investment
company”, as such terms are defined in, or subject to regulation under, the
Investment Company Act of 1940, as amended, and none of the Loan Parties is
otherwise subject to any other regulatory scheme limiting its ability to incur
debt or requiring any approval or consent from or registration or filing with,
any Governmental Authority in connection therewith.

Section 4.8. Taxes. Each of PRGX and its Subsidiaries has timely filed or caused
to be filed all Federal income tax returns and all other material tax returns
that are required to be filed by it, and has paid all taxes shown to be due and
payable on such returns or on any assessments made against it or its property
and all other taxes, fees or other charges imposed on it or any of its property
by any Governmental Authority, except where: (a) the same are currently being
contested in good faith by appropriate proceedings and for which PRGX or such
Subsidiary, as the case may be, has set aside on its books adequate reserves in
accordance with GAAP; or (b) such disputed taxes, fees and charges do not exceed
an aggregate amount of $100,000.00. The charges, accruals and reserves on the
books of PRGX and its Subsidiaries in respect of such taxes are adequate, and no
tax liabilities that could be materially in excess of the amount so provided are
anticipated.

Section 4.9. Margin Regulations. Except as expressly permitted in Section 5.9,
none of the proceeds of any of the Loans or Letters of Credit will be used,
directly or indirectly, for “purchasing” or “carrying” any “margin stock” within
the respective meanings of each of such terms under Regulation U or for any
purpose that violates the provisions of the Regulation T, U or X. Neither PRGX
nor any Subsidiary is engaged principally, or as one of its important
activities, in the business of extending credit for the purpose of purchasing or
carrying “margin stock.”

Section 4.10. ERISA. No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, would reasonably be expected to
result in a Material Adverse Effect. The present value of all accumulated
benefit obligations under each Plan (based on the assumptions used for purposes
of Statement of Financial Standards No. 87) did not, as of the date of the most
recent financial statements reflecting such amounts, exceed the fair market
value of the assets of such Plan, and the present value of all accumulated
benefit obligations of all underfunded Plans (based on the assumptions used for
purposes of Statement of Financial Standards No. 87) did not, as of the date of
the most recent financial statements reflecting such amounts, exceed the fair
market value of the assets of all such underfunded Plans.

 

54



--------------------------------------------------------------------------------

Section 4.11. Ownership of Property.

(a) PRGX and its Subsidiaries have good title to, or valid leasehold interests
in, all of their real and personal property material to the operation of their
business, including all such properties reflected in the most recent audited
consolidated balance sheet of PRGX and its Subsidiaries referred to in
Section 4.4 or purported to have been acquired by PRGX or any Subsidiary after
said date (except as sold or otherwise disposed of in the ordinary course of
business, or otherwise in accordance with the Loan Documents), in each case free
and clear of Liens prohibited by this Agreement. All leases that individually or
in the aggregate are material to the business or operations of PRGX and its
Subsidiaries are valid and subsisting and are in full force.

(b) PRGX and each Subsidiary owns, or is licensed, or otherwise has the right,
to use, all patents, trademarks, service marks, trade names, copyrights and
other Intellectual Property material to its business, and the use thereof by
PRGX and its Subsidiaries does not infringe in any material respect on the
rights of any other Person.

(c) The properties of PRGX and its Subsidiaries are insured with financially
sound and reputable insurance companies which are not Affiliates of Borrowers,
in such amounts with such deductibles and covering such risks as are customarily
carried by companies engaged in similar businesses and owning similar properties
in localities where PRGX or any applicable Subsidiary operates.

Section 4.12. Disclosure. Borrowers have disclosed to the Lenders all
agreements, instruments, and corporate or other restrictions to which PRGX or
any Subsidiary is subject, and all other matters known to any of them, that,
individually or in the aggregate, would reasonably be expected to result in a
Material Adverse Effect. None of the reports (including without limitation all
reports that PRGX is required to file with the Securities and Exchange
Commission), financial statements, certificates or other written information
furnished by or on behalf of such Borrower to the Administrative Agent or any
Lender in connection with the negotiation or syndication of this Agreement or
any other Loan Document or delivered hereunder or thereunder (as modified or
supplemented by any other information so furnished) contains any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein, taken as a whole, in light of the circumstances under which
they were made, not misleading; provided, that with respect to projected
financial information, Borrowers represent only that such information was
prepared in good faith based upon assumptions believed to be reasonable at the
time.

Section 4.13. Labor Relations. There are no strikes, lockouts or other material
labor disputes or grievances against PRGX or any Subsidiary, or, to Borrowers’
knowledge, threatened against or affecting PRGX or any Subsidiary, and no
significant unfair labor practice, charges or grievances are pending against
PRGX or any Subsidiary, or to Borrowers’ knowledge, threatened against any of
them before any Governmental Authority. All payments due from PRGX or any
Subsidiary pursuant to the provisions of any collective bargaining agreement
have been paid or accrued as a liability on the books of PRGX or any Subsidiary,
except where the failure to do so would not reasonably be expected to have a
Material Adverse Effect.

 

55



--------------------------------------------------------------------------------

Section 4.14. Subsidiaries. Schedule 4.14 sets forth the name of, the ownership
interest of Borrowers in, the jurisdiction of incorporation or organization of,
and the type of, each Subsidiary and identifies each Subsidiary that is a
Subsidiary Loan Party, in each case as of the Closing Date.

Section 4.15. Solvency. After giving effect to the execution and delivery of the
Loan Documents and the making of the Loans under this Agreement, (i) each of the
Borrowers and (ii) the Loan Parties on a consolidated basis, are, in each case,
Solvent.

Section 4.16. [Intentionally Omitted].

Section 4.17. OFAC. Neither PRGX nor any Subsidiary nor any Affiliate of a
Borrower or any Guarantor (i) is a Sanctioned Person, (ii) has more than 15% of
its assets in Sanctioned Countries, or (iii) derives more than 15% of its
operating income from investments in, or transactions with Sanctioned Persons or
Sanctioned Countries. No part of the proceeds of any Loans hereunder will be
used directly or indirectly to fund any operations in, finance any investments
or activities in or make any payments to, a Sanctioned Person or a Sanctioned
Country or for any payments to any governmental official or employee, political
party, official of a political party, candidate for political office, or anyone
else acting in an official capacity, in order to obtain, retain or direct
business or obtain any improper advantage, in violation of the United States
Foreign Corrupt Practices Act of 1977, as amended.

Section 4.18. Patriot Act. Neither PRGX nor any of its Subsidiaries is an
“enemy” or an “ally of the enemy” within the meaning of Section 2 of the Trading
with the Enemy Act of the United States of America (50 U.S.C. App. §§ 1 et
seq.), as amended or any enabling legislation or executive order relating
thereto. Neither PRGX nor any or its Subsidiaries is in violation of (a) the
Trading with the Enemy Act, as amended, (b) any of the foreign assets control
regulations of the United States Treasury Department (31 CFR, Subtitle B,
Chapter V, as amended) or any enabling legislation or executive order relating
thereto or (c) the Patriot Act. None of the Loan Parties (i) is a blocked person
described in section 1 of the Anti-Terrorism Order or (ii) to the best of its
knowledge, engages in any dealings or transactions, or is otherwise associated,
with any such blocked person.

ARTICLE V

AFFIRMATIVE COVENANTS

Each Borrower covenants and agrees that so long as any Lender has a Commitment
hereunder, the Issuing Bank has a commitment to issue any Letter of Credit
hereunder or any Obligation remains unpaid or outstanding (except to the extent
such Obligations consist solely of inchoate indemnity obligations, Treasury
Management Obligations and/or Cash Collateralized Letters of Credit complying
with the terms and conditions of this Agreement):

Section 5.1. Financial Statements and Other Information. Borrowers’ Agent will
deliver to the Administrative Agent and each Lender:

(a) as soon as available and in any event within 90 days after the end of each
Fiscal Year, a copy of the annual audited report for such Fiscal Year for PRGX
and its Subsidiaries, containing a consolidated balance sheet of Borrowers and
their Subsidiaries as of the end of such Fiscal Year and the related
consolidated statements of operations, stockholders’ equity and cash flows
(together with all footnotes thereto) of PRGX and its Subsidiaries for such
Fiscal Year, setting forth in each case in comparative form the figures for the
previous Fiscal Year, all in reasonable detail and reported on by BDO Seidman,
LLP or other independent public accountants of nationally recognized standing
(without a “going concern” or like qualification, exception or explanation and
without any qualification or exception as to scope of such audit) to the effect
that such financial statements present fairly in all material respects the
financial condition and the results of operations of PRGX and its Subsidiaries
for such Fiscal Year on a consolidated basis in accordance with GAAP and that
the examination by such accountants in connection with such consolidated
financial statements has been made in accordance with generally accepted
auditing standards;

 

56



--------------------------------------------------------------------------------

(b) as soon as available and in any event within 45 days after the end of each
Fiscal Quarter, an unaudited consolidated balance sheet of PRGX and its
Subsidiaries as of the end of such Fiscal Quarter and the related unaudited
consolidated statements of operations and cash flows of PRGX and its
Subsidiaries for such Fiscal Quarter and the then elapsed portion of such Fiscal
Year, setting forth in each case in comparative form the figures for the
corresponding quarter and the corresponding portion of the Borrowers’ previous
Fiscal Year;

(c) concurrently with the delivery of the financial statements referred to in
clauses (a) and (b) above, a Compliance Certificate signed by a Responsible
Officer of the Borrowers’ Agent (i) certifying as to statements consistent with
the applicable reporting requirements of the Securities and Exchange Commission,
(ii) certifying as to whether there exists a Default or Event of Default on the
date of such certificate, and if a Default or an Event of Default then exists,
specifying the details thereof and the action which any Borrower has taken or
proposes to take with respect thereto, (iii) to the extent compliance with the
financial covenants set forth in Article VI is required for such Fiscal Quarter
or Fiscal Year pursuant to Article VI, setting forth in reasonable detail
calculations demonstrating compliance with the financial covenants set forth in
Article VI, (iv) specifying any change in the identity of the Subsidiaries as of
the end of such Fiscal Year or Fiscal Quarter from the Subsidiaries identified
to the Lenders on the Closing Date or as of the most recent Fiscal Year or
Fiscal Quarter, as the case may be, (v) certifying that the financial statements
accompanying such certificate fairly represent in all material respects the
financial condition of PRGX and its Subsidiaries for such Fiscal Year or Fiscal
Quarter on a consolidated basis, and the related statements of operations and
cash flows of PRGX and its Subsidiaries for such Fiscal Year or Fiscal Quarter,
in accordance with GAAP (subject, in the case of quarterly financial statements,
to normal year-end audit adjustments and the absence of footnotes), and
(vi) setting forth in reasonable detail whether there has occurred any change in
GAAP or the application of GAAP (in either case insofar as applicable to
Borrowers’ financial statements or the calculations required under Article VI)
since the date of the Borrowers’ last audited financial statements were
delivered to the Administrative Agent and, if any such change has occurred,
specifying the effect of such change on the financial statements accompanying
such certificate;

 

57



--------------------------------------------------------------------------------

(d) concurrently with the delivery of the financial statements referred to in
clause (a) above, and to the extent compliance with the financial covenants set
forth in Article VI is required for such Fiscal Year pursuant to Article VI, a
certificate of the accounting firm that reported on such financial statements
stating whether they obtained any knowledge during the course of their
examination of such financial statements of any Default or Event of Default
relating to compliance with the financial covenants set forth in Article VI
(which certificate may be limited to the extent required by accounting rules or
guidelines);

(e) [Intentionally Omitted];

(f) [Intentionally Omitted];

(g) promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials filed with the
Securities and Exchange Commission, or any Governmental Authority succeeding to
any or all functions of said Commission, or with any national securities
exchange, or distributed by any Borrower to its shareholders generally, as the
case may be;

(h) concurrently with the delivery of the financial statements referred to in
subsection (a) above, a pro forma budget (including reasonable data and other
information with respect to the underlying assumptions relied upon in the
formulation of such pro forma budget) for the succeeding Fiscal Year, containing
a balance sheet and statements of operations and cash flow;

(i) promptly following any request therefor, such other information regarding
the results of operations, business affairs and financial condition of any
Borrower or any of its Subsidiaries as the Administrative Agent or any Lender
may reasonably request;

(j) so long as any Borrower is required to file periodic reports under
Section 13(a) or Section 15(d) of the Securities Exchange Act of 1934, as
amended, Borrowers may satisfy the obligation to deliver the financial
statements and reports, proxy statements and other materials referred to in
clauses (a), (b) and (g) above by delivering a hyperlink to such financial
statements and reports, proxy statements and other materials by electronic mail
to such e-mail addresses as the Administrative Agent and Lenders shall have
provided to Borrowers’ Agent from time to time; and

(k) not later than the thirtieth (30th) day after the end of any month (ending
after the Closing Date) in which any Permitted Acquisition occurs, fully
executed copies of the documents executed and delivered in connection with such
Permitted Acquisition.

Section 5.2. Notices of Material Events. Borrowers’ Agent will furnish to the
Administrative Agent and each Lender written notice of the following, as soon as
possible, and in any event, within three (3) Business Days of any Responsible
Officer of any Loan Party having knowledge of or reason to have knowledge of the
same:

(a) the occurrence of any Default or Event of Default;

 

58



--------------------------------------------------------------------------------

(b) the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or, to the knowledge of
Borrowers, affecting any Borrower or any Subsidiary which, if adversely
determined, would reasonably be expected to result in a Material Adverse Effect;

(c) the occurrence of any event or any other development by which any Borrower
or any Subsidiary (i) fails to comply with any Environmental Law or to obtain,
maintain or comply with any permit, license or other approval required under any
Environmental Law, (ii) becomes subject to any Environmental Liability,
(iii) receives notice of any claim with respect to any Environmental Liability,
or (iv) becomes aware of any basis for any Environmental Liability and in each
of the preceding clauses, which individually or in the aggregate, would
reasonably be expected to result in a Material Adverse Effect;

(d) the occurrence of any ERISA Event that alone, or together with any other
ERISA Events that have occurred, would reasonably be expected to result in
liability of PRGX and its Subsidiaries in an aggregate amount exceeding
$1,000,000;

(e) the occurrence of any default or event of default, or the receipt by any
Borrower or any of its respective Subsidiaries of any written notice of an
alleged default or event of default, with respect to any Material Indebtedness
of any Borrower or any of its respective Subsidiaries;

(f) any other development that results in, or would reasonably be expected to
result in, a Material Adverse Effect.

Each notice delivered under this Section 5.2 shall be accompanied by a written
statement of a Responsible Officer of the Borrowers’ Agent setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.

Section 5.3. Existence; Conduct of Business. Borrowers will, and will cause each
of their respective Subsidiaries to, do or cause to be done all things necessary
to preserve, renew and maintain in full force and effect its legal existence and
its respective rights, licenses, permits, privileges, franchises, patents,
copyrights, trademarks and trade names material to the conduct of its business,
except to the extent the failure to do so does not and would not reasonably be
expected to have a Material Adverse Effect; provided, that nothing in this
Section 5.3 shall prohibit any merger, consolidation, liquidation or dissolution
permitted under Section 7.3.

Section 5.4. Compliance with Laws, Etc. Borrowers will, and will cause each of
their respective Subsidiaries to, comply with all laws, rules, regulations and
requirements of any Governmental Authority applicable to its business and
properties, including without limitation, all Environmental Laws, ERISA and
OSHA, except where the failure to do so, either individually or in the
aggregate, would not reasonably be expected to result in a Material Adverse
Effect.

Section 5.5. Payment of Obligations. Borrowers will, and will cause each of
their respective Subsidiaries to, pay and discharge at or before maturity, all
of their obligations and liabilities (including without limitation all taxes,
assessments and other governmental charges, levies and all other claims that
could result in a statutory Lien) before the same shall become

 

59



--------------------------------------------------------------------------------

delinquent or in default, except where (a) the validity or amount thereof is
being contested in good faith by appropriate proceedings (to the extent
commercially practicable to do so), (b) PRGX and its Subsidiaries have set aside
on their books adequate reserves with respect thereto in accordance with GAAP
and (c) the failure to make payment pending such contest would not reasonably be
expected to result in a Material Adverse Effect.

Section 5.6. Books and Records. Borrowers will, and will cause each of their
respective Subsidiaries to, keep proper books of record and account in which
full, true and correct entries shall be made of all dealings and transactions in
relation to their business and activities to the extent necessary to prepare the
consolidated financial statements of PRGX and its Subsidiaries in conformity
with GAAP.

Section 5.7. Visitation, Inspection, Etc. Borrowers will, and will cause each of
their respective Subsidiaries to, permit any representative of the
Administrative Agent or any Lender, to visit and inspect their properties, to
examine their books and records and to make copies and take extracts therefrom,
and to discuss their affairs, finances and accounts with any of its officers and
with its independent certified public accountants (with Borrowers being given a
reasonable opportunity to be present in any discussion with such accountants),
all at such reasonable times and as often as the Administrative Agent or any
Lender may reasonably request after reasonable prior notice to Borrowers’ Agent;
provided, however, such visits and inspections shall only be conducted up to two
(2) times in any given calendar year, provided further, however, if an Event of
Default has occurred and is continuing, no prior notice shall be required. In no
event shall the Borrowers be obligated to pay the expenses associated with such
visits and inspections of any Lender other than the reasonable expenses of the
Administrative Agent.

Section 5.8. Maintenance of Properties; Insurance. Borrowers will, and will
cause each of their respective Subsidiaries to, (a) keep and maintain all
property material to the conduct of their business in good working order and
condition, ordinary wear and tear excepted, (b) maintain with financially sound
and reputable insurance companies, insurance with respect to its properties and
business, and the properties and business of its respective Subsidiaries,
against loss or damage of the kinds customarily insured against by companies in
the same or similar businesses operating in the same or similar locations, and
(c) at all times shall name Administrative Agent as additional insured on all
liability policies of the Borrowers and the Subsidiary Loan Parties.

Section 5.9. Use of Proceeds and Letters of Credit. Borrowers will use the
proceeds of all Revolving Loans to finance working capital needs, capital
expenditures, share repurchases, Permitted Acquisitions, transaction fees and
reasonable expenses arising on the Closing Date with respect to the Loans and
for other general corporate purposes of PRGX and its Subsidiaries. No part of
the proceeds of any Loan will be used, whether directly or indirectly, for any
purpose that would violate any rule or regulation of the Board of Governors of
the Federal Reserve System, including Regulations T, U or X. All Letters of
Credit will be used for general corporate purposes of PRGX and its Subsidiaries.

Section 5.10 Security Interests. Each Borrower will, and will cause the other
Loan Parties to, defend the Collateral against all claims and demands of all
Persons at any time claiming the same or any interest therein. Each Borrower
agrees to, and will cause the other

 

60



--------------------------------------------------------------------------------

Loan Parties to, comply with the requirements of all state and federal laws, as
applicable, in order to grant to the Administrative Agent, for the benefit of
the Credit Providers, valid and perfected first priority (except for Liens
permitted under Section 7.2) security interest in the Collateral. The
Administrative Agent is hereby authorized by each Borrower to file any financing
statements covering the Collateral whether or not such Borrower’s signature
appears thereon. Each Borrower agrees to do whatever the Administrative Agent
may reasonably request, from time to time, by way of: filing notices of liens,
financing statements, fixture filings and amendments, renewals and continuations
thereof; cooperating with the Administrative Agent’s custodians; keeping stock
records; using commercially reasonable efforts to obtain, in connection with
material Collateral locations, waivers from landlords and mortgagees and from
warehousemen, fillers, processors and packers and their respective landlords and
mortgagees; paying claims, which might if unpaid, become a Lien (other than a
Permitted Lien) on the Collateral; to the extent Accounts owed by federal
Governmental Authorities comprise more than twenty percent (20%) of all Accounts
of Borrowers and the other Loan Parties, in the aggregate, using commercially
reasonable efforts to assign its rights to the payment of Accounts pursuant to
the Assignment of Claims Act of 1940, as amended (31 U.S.C. §3727 et. seq.); and
performing such further acts as the Administrative Agent may reasonably require
in order to effect the purposes of this Agreement and the other Loan Documents.
Any and all reasonable fees, costs and reasonable expenses of whatever kind and
nature (including any taxes, reasonable attorneys’ fees or costs for insurance
of any kind), which the Administrative Agent may incur with respect to the
Collateral or the Obligations: in filing public notices; in preparing or filing
documents; making title examinations or rendering opinions; in protecting,
maintaining, or preserving the Collateral or its interest therein; in enforcing
or foreclosing the Liens hereunder, whether through judicial procedures or
otherwise; or in defending or prosecuting any actions or proceedings arising out
of or relating to its transactions with any Loan Party or any of its
Subsidiaries under this Agreement or any other Loan Document, will be borne and
paid by the Borrowers. If same are not promptly paid by the Loan Parties, the
Administrative Agent may pay same on the Loan Parties’ behalf, and the amount
thereof shall be an Obligation secured by the Collateral Documents and due to
the Administrative Agent on demand. At the request of the Administrative Agent,
each Borrower will, and will cause the other Loan Parties to promptly (i) with
respect to all such real estate that is owned (it being agreed that leasehold
mortgages shall not be required in the case of real estate that is leased),
execute and deliver to the Administrative Agent a mortgage on such real estate,
and deliver to the Administrative Agent the other items of the types customarily
required such as surveys, title policies, environmental reports and legal
opinions with respect thereto, and all provisions of this Agreement (including,
without limitation, the foregoing provisions of this Section 5.10 and all other
applicable representations, warranties and covenants) that are applicable to
real estate or mortgages shall apply thereto.

Section 5.11 Additional Subsidiaries.

(a) If any Domestic Subsidiary becomes a Material Domestic Subsidiary after the
Closing Date, or any Material Domestic Subsidiary is acquired or formed after
the Closing Date, then, within twenty (20) Business Days after delivery of the
financial statements under Section 5.1(a) or (b) for the Fiscal Quarter during
which such Domestic Subsidiary became a Material Domestic Subsidiary or such
Material Domestic Subsidiary was acquired or formed, the Borrowers’ Agent will
promptly notify the Administrative Agent and the Lenders thereof and will cause
such Material Domestic Subsidiary to become a Subsidiary Loan Party as provided
in clause (d) below.

 

61



--------------------------------------------------------------------------------

(b) If, as of the end of any Fiscal Quarter, the then existing Loan Parties do
not satisfy each of the two criteria of the Aggregate Subsidiary Threshold
(without giving effect to any additional Domestic Subsidiaries then to be made
Loan Parties in order to comply therewith), then the Borrowers shall cause one
or more other Domestic Subsidiaries (other than PRG-USA or any other Subsidiary
that is a Borrower) to become additional Subsidiary Loan Parties, as provided in
clause (d) below, within twenty (20) Business Days after delivery of the
financial statements under Section 5.1(a) or (b) for such Fiscal Quarter so
that, after including the revenue and assets of any such additional Subsidiary
Loan Parties, each of the two criteria of the Aggregate Subsidiary Threshold
shall be satisfied.

(c) The Borrowers may elect at any time to have any Domestic Subsidiary (other
than PRG-USA or any other Subsidiary that is a Borrower) become an additional
Subsidiary Loan Party as provided in clause (d) below. Upon the occurrence and
during the continuation of any Event of Default, if the Required Lenders so
direct, the Borrowers shall cause all of their respective Domestic Subsidiaries
(other than PRG-USA or any other Subsidiary that is a Borrower) to become
additional Subsidiary Loan Parties, as provided in clause (d) below, within ten
(10) Business Days after the Borrowers’ Agent’s receipt of written confirmation
of such direction from the Administrative Agent.

(d) A Domestic Subsidiary (other than PRG-USA or any other Subsidiary that is a
Borrower) shall become an additional Subsidiary Loan Party by executing and
delivering to the Administrative Agent a Subsidiary Guaranty Supplement
(updated, as appropriate, to reflect this Agreement), accompanied by (i) all
other Loan Documents related thereto, (ii) certified copies of certificates or
articles of incorporation or organization, by-laws, membership operating
agreements, and other organizational documents, appropriate authorizing
resolutions of the board of directors of such Subsidiaries, and opinions of
counsel comparable to those delivered pursuant to Section 3.1(b), and (iii) such
other documents as the Administrative Agent may reasonably request. No
Subsidiary that becomes a Subsidiary Loan Party shall thereafter cease to be a
Subsidiary Loan Party or be entitled to be released or discharged from its
obligations under the Subsidiary Guaranty Agreement except as otherwise provided
in this Agreement or any other Loan Document.

Section 5.12 Additional Equity Pledges.

(a) If, after the Closing Date, any Domestic Subsidiary becomes a Material
Domestic Subsidiary, any Foreign Subsidiary becomes a first tier Material
Foreign Subsidiary or any Material Domestic Subsidiary or first tier Material
Foreign Subsidiary is acquired or formed, then, within twenty (20) Business Days
after delivery of the financial statements under Section 5.1(a) or (b) for the
Fiscal Quarter during which such Domestic Subsidiary became a Material Domestic
Subsidiary, such Foreign Subsidiary became a first tier Material Foreign
Subsidiary or such Material Domestic Subsidiary or first tier Material Foreign
Subsidiary was acquired or formed, the Borrowers’ Agent will promptly notify the
Administrative Agent and the Lenders thereof and the parent of such Material
Domestic Subsidiary or such first tier Material Foreign Subsidiary (to the
extent such parent is a Domestic Subsidiary) shall grant a Lien in favor of the

 

62



--------------------------------------------------------------------------------

Administrative Agent for the benefit of the Credit Providers on (i) in the case
of a Domestic Subsidiary, 100% of the Capital Stock of such Domestic Subsidiary
or (ii) in the case of a first tier Foreign Subsidiary, 65% (in the aggregate)
of the Capital Stock of such first tier Foreign Subsidiary as provided in clause
(d) below, provided, that, to the extent such parent is a Domestic Subsidiary
that is not then a Loan Party, such parent shall also become an additional
Subsidiary Loan Party as provided in Section 5.11(d).

(b) If, as of the end of any Fiscal Quarter, the then existing Liens in favor of
the Administrative Agent for the benefit of the Credit Providers on the Capital
Stock of Subsidiaries do not satisfy each of the criteria of the Aggregate
Equity Pledge Threshold (without giving effect to any additional Liens then to
be granted by Loan Parties in order to comply therewith), then the Loan Parties
shall grant additional Liens in favor of the Administrative Agent for the
benefit of the Credit Providers on the Capital Stock of their respective
Subsidiaries, as provided in clause (d) below, within twenty (20) Business Days
after delivery of the financial statements under Section 5.1(a) or (b) for such
Fiscal Quarter so that, after including the revenue and assets of any such
additional Subsidiaries whose Capital Stock is pledged pursuant to the Equity
Pledge Agreement, each of the criteria of the Aggregate Equity Pledge Threshold
shall be satisfied, provided that such Liens shall be on (i) in the case of a
Domestic Subsidiary, 100% of the Capital Stock of such Domestic Subsidiary and
(ii) in the case of a first tier Foreign Subsidiary, 65% (in the aggregate) of
the Capital Stock of such first tier Foreign Subsidiary.

(c) The Loan Parties may elect at any time to grant additional Liens in favor of
the Administrative Agent for the benefit of the Credit Providers on the Capital
Stock of any Subsidiary as provided in clause (d) below, provided that such
Liens shall be on (i) in the case of a Domestic Subsidiary, 100% of the Capital
Stock of such Domestic Subsidiary and (ii) in the case of a first tier Foreign
Subsidiary, 65% (in the aggregate) of the Capital Stock of such first tier
Foreign Subsidiary. Upon the occurrence and during the continuation of any Event
of Default, if the Required Lenders so direct, the Loan Parties shall grant
Liens in favor of the Administrative Agent for the benefit of the Credit
Providers on the Capital Stock of all of their respective Subsidiaries, as
provided in clause (d) below, within ten (10) Business Days after the Borrowers’
Agent’s receipt of written confirmation of such direction from the
Administrative Agent, provided that such Liens shall be on (i) in the case of a
Domestic Subsidiary, 100% of the Capital Stock of such Domestic Subsidiary and
(ii) in the case of a first tier Foreign Subsidiary, 65% (in the aggregate) of
the Capital Stock of such first tier Foreign Subsidiary.

(d) The Loan Parties shall grant additional Liens in favor of the Administrative
Agent for the benefit of the Credit Providers on the Capital Stock of their
respective Subsidiaries by executing and delivering to the Administrative Agent
an amendment to the Equity Pledge Agreement, including revised schedules
thereto, accompanied by (i) original stock certificates, together with duly
executed stock powers and proxies as may be necessary or appropriate to perfect
the Administrative Agent’s security interest in such Capital Stock for the
benefit of the Credit Providers, (ii) such certified copies of certificates or
articles of incorporation or organization as may be reasonably requested by the
Administrative Agent, (iii) by-laws, membership operating agreements, and other
organizational documents, appropriate authorizing resolutions of the board of
directors of the applicable pledgor, and opinions of counsel comparable to those
delivered pursuant to Section 3.1(b), and (iv) such other documents

 

63



--------------------------------------------------------------------------------

as the Administrative Agent may reasonably request. No such Lien shall be
entitled to be released or discharged under the Equity Pledge Agreement except
as otherwise provided in this Agreement or any other Loan Document.

Section 5.13 Depository and Treasury Management Relationship. Borrowers shall,
so long as Obligations hereunder are outstanding (except to the extent such
Obligations consist solely of inchoate indemnity obligations and/or Cash
Collateralized Letters of Credit complying with the terms and conditions of this
Agreement), maintain their primary depository bank and treasury management
relationships with the Administrative Agent.

ARTICLE VI

FINANCIAL COVENANTS

Each Borrower covenants and agrees that so long as any Lender has a Commitment
hereunder, the Issuing Bank has a commitment to issue any Letter of Credit
hereunder or any Obligation remains unpaid or outstanding (except to the extent
such Obligations consist solely of inchoate indemnity obligations, Treasury
Management Obligations and/or Cash Collateralized Letters of Credit complying
with the terms and conditions of this Agreement):

Section 6.1. Leverage Ratio. The Borrowers will maintain, as of the last day of
each Fiscal Quarter (commencing with the Fiscal Quarter ending December 31,
2014), but excluding any such Fiscal Quarter as to which the Financial Covenant
Compliance Trigger has not been satisfied, a Leverage Ratio of not greater than
the below ratios for the corresponding Fiscal Quarters:

 

Fiscal Quarter End

   Leverage Ratio  

12/31/14 and each Fiscal Quarter thereafter through and including the Fiscal
Quarter ending 12/31/15

     1.75 : 1.00   

3/31/16 and each Fiscal Quarter thereafter

     1.50 : 1.00   

Section 6.2. Fixed Charge Coverage Ratio. The Borrowers will maintain, as of the
end of each Fiscal Quarter (commencing with the Fiscal Quarter ending
December 31, 2014), but excluding any such Fiscal Quarter as to which the
Financial Covenant Compliance Trigger has not been satisfied, a Fixed Charge
Coverage Ratio of not less than 1.50 : 1.00.

ARTICLE VII

NEGATIVE COVENANTS

Each Borrower covenants and agrees that so long as any Lender has a Commitment
hereunder, the Issuing Bank has a commitment to issue any Letter of Credit
hereunder or any Obligation remains outstanding (except to the extent such

 

64



--------------------------------------------------------------------------------

Obligations consist solely of inchoate indemnity obligations, Treasury
Management Obligations and/or Cash Collateralized Letters of Credit complying
with the terms and conditions of this Agreement):

Section 7.1. Indebtedness and Preferred Equity. The Borrowers will not, and will
not permit any of their respective Subsidiaries to, create, incur, assume or
suffer to exist any Indebtedness, except:

(a) Indebtedness created pursuant to the Loan Documents;

(b) Indebtedness of PRGX or any Subsidiary set forth on Schedule 7.1 and
extensions, renewals and replacements of any such Indebtedness that do not
increase the outstanding principal amount thereof (immediately prior to giving
effect to such extension, renewal or replacement), other than as to the
capitalization of interest and fees, or shorten the maturity or the weighted
average life thereof;

(c) Indebtedness of PRGX or any of its Subsidiaries incurred to finance the
acquisition, construction or improvement of any fixed or capital assets,
including Capital Lease Obligations, and any Indebtedness assumed in connection
with the acquisition of any such assets or secured by a Lien on any such assets
prior to the acquisition thereof; provided, that such Indebtedness is incurred
prior to, contemporaneously with or within 90 days after such acquisition or the
completion of such construction or improvements; together with extensions,
renewals, and replacements of any such Indebtedness that do not increase the
outstanding principal amount thereof (immediately prior to giving effect to such
extension, renewal or replacement), other than as to the capitalization of
interest and fees, or shorten the maturity or the weighted average life thereof;
provided further, that the aggregate principal amount of such Indebtedness does
not exceed $1,000,000 at any time outstanding;

(d) Indebtedness of PRGX owing to any Subsidiary and of any Subsidiary owing to
PRGX or any other Subsidiary; provided, that any such Indebtedness that is owed
by a Subsidiary that is not a Loan Party shall be subject to Section 7.4;

(e) Guarantees by PRGX of Indebtedness of any Subsidiary and by any Subsidiary
of Indebtedness of PRGX or any other Subsidiary; provided, that Guarantees by
any Loan Party of Indebtedness of any Subsidiary that is not a Loan Party shall
be subject to Section 7.4;

(f) Hedging Obligations permitted by Section 7.10;

(g) Treasury Management Obligations, subject to the terms and conditions of
Section 5.13;

(h) Bank Product Obligations;

(i) Unsecured Indebtedness consisting solely of Earn-Out Payments in respect of
Permitted Acquisitions;

 

65



--------------------------------------------------------------------------------

(j) Unsecured Indebtedness consisting solely of Deferred Payments in respect of
Permitted Acquisitions; and

(k) Other unsecured Indebtedness of PRGX and its Subsidiaries in an aggregate
principal amount not to exceed $2,500,000 at any time outstanding.

The Borrowers will not, and will not permit any of their respective Subsidiaries
to, issue any preferred stock or other preferred equity interests that
(i) matures or is mandatorily redeemable pursuant to a sinking fund obligation
or otherwise, (ii) is or may become redeemable or repurchasable by such Borrower
or such Subsidiary at the option of the holder thereof, in whole or in part or
(iii) is convertible or exchangeable at the option of the holder thereof for
Indebtedness or preferred stock or any other preferred equity interests
described in this paragraph, on or prior to, in the case of clause (i), (ii) or
(iii), the first anniversary of the Revolving Commitment Termination Date.

Section 7.2. Negative Pledge. The Borrowers will not, and will not permit any of
their respective Subsidiaries to, create, incur, assume or suffer to exist any
Lien on any of its assets or property now owned or hereafter acquired or,
except:

(a) Liens securing the Obligations, provided, however, that no Liens may secure
Hedging Obligations without securing all other Obligations on a basis at least
pari passu with such Hedging Obligations and subject to the priority of payments
set forth in Section 2.21 of this Agreement;

(b) Permitted Encumbrances;

(c) any Liens on any property or asset of any Borrower or any Subsidiary
existing on the Closing Date set forth on Schedule 7.2; provided, that such Lien
shall not apply to any other property or asset of any Borrower or any
Subsidiary;

(d) purchase money Liens upon or in any fixed or capital assets to secure the
purchase price or the cost of construction or improvement of such fixed or
capital assets or to secure Indebtedness incurred solely for the purpose of
financing the acquisition, construction or improvement of such fixed or capital
assets (including Liens securing any Capital Lease Obligations); provided, that
(i) such Lien secures Indebtedness permitted by Section 7.1(c), (ii) such Lien
attaches to such asset concurrently or within 90 days after the acquisition,
improvement or completion of the construction thereof; (iii) such Lien does not
extend to any other asset; and (iv) the Indebtedness secured thereby does not
exceed the cost of acquiring, constructing or improving such fixed or capital
assets;

(e) any Lien (i) existing on any asset of any Person at the time such Person
becomes a Subsidiary of a Borrower, (ii) existing on any asset of any Person at
the time such Person is merged with or into any Borrower or any Subsidiary of a
Borrower or (iii) existing on any asset prior to the acquisition thereof by any
Borrower or any Subsidiary of a Borrower; provided, that any such Lien was not
created in the contemplation of any of the foregoing and any such Lien secures
only those obligations which it secures on the date that such Person becomes a
Subsidiary or the date of such merger or the date of such acquisition;

 

66



--------------------------------------------------------------------------------

(f) extensions, renewals, or replacements of any Lien referred to in paragraphs
(a) through (e) of this Section 7.2; provided, that the principal amount of the
Indebtedness secured thereby is not increased, other than as to the
capitalization of interest and fees, and that any such extension, renewal or
replacement is limited to the assets originally encumbered thereby;

(g) other Liens securing Indebtedness or other obligations in an aggregate
amount not to exceed $200,000.

Section 7.3. Fundamental Changes.

(a) The Borrowers will not, and will not permit any of their respective
Subsidiaries to, merge into or consolidate into any other Person, or permit any
other Person to merge into or consolidate with it, or sell, lease, transfer or
otherwise dispose of (in a single transaction or a series of transactions) all
or substantially all of its assets (in each case, whether now owned or hereafter
acquired) or all or substantially all of the stock of any of its Subsidiaries
(in each case, whether now owned or hereafter acquired) or liquidate or
dissolve; provided, that if at the time thereof and immediately after giving
effect thereto, no Default or Event of Default shall have occurred and be
continuing (i) any Borrower or any Subsidiary may merge with a Person if such
Borrower (or such Subsidiary if the Borrower is not a party to such merger) is
the surviving Person, (ii) any Subsidiary may merge into another Subsidiary;
provided, that if any party to such merger is a Subsidiary Loan Party, the
Subsidiary Loan Party shall be the surviving Person (except in the event of a
merger among Subsidiary Loan Parties, in which case any single Subsidiary Loan
Party shall be the surviving Person), (iii) any (a) Subsidiary may sell,
transfer, lease or otherwise dispose of all or substantially all of its assets
to any Borrower or to a Subsidiary Loan Party, (b) Domestic Subsidiary that is
not Loan Party may sell, transfer, lease or otherwise dispose of all or
substantially all of its assets to any other Domestic Subsidiary that is not a
Loan Party and (c) Foreign Subsidiary may sell, transfer, lease or otherwise
dispose of all or substantially all of its assets to any other Foreign
Subsidiary and (iv) any Subsidiary (other than a Subsidiary Loan Party) may
liquidate or dissolve if the Borrowers determine in good faith that such
liquidation or dissolution is in the best interests of the Borrowers and is not
materially disadvantageous to the Lenders; provided, that any such merger
involving a Person that is not a wholly-owned Subsidiary immediately prior to
such merger shall not be permitted unless also permitted by Section 7.4.

(b) The Borrowers will not, and will not permit any of their respective
Subsidiaries to, engage in any business other than businesses of the type
conducted by PRGX and its Subsidiaries on the date hereof and businesses
reasonably related thereto (including data analytics).

Section 7.4. Investments, Loans, Etc. The Borrowers will not, and will not
permit any of their respective Subsidiaries to, purchase, repurchase, hold or
acquire (including pursuant to any merger with any Person that was not a
wholly-owned Subsidiary prior to such merger), any common stock, evidence of
indebtedness or other securities (including any option, warrant, or other right
to acquire any of the foregoing) of, make or permit to exist any loans or
advances to, Guarantee any obligations of, or make or permit to exist any
investment or any other interest in, any other Person (all of the foregoing
being collectively called “Investments”), or purchase or otherwise acquire (in
one transaction or a series of transactions) any assets of any other Person that
constitute a business unit, or create or form any Subsidiary, except:

(a) Investments (other than Permitted Investments) set forth on Schedule 7.4
(including Investments in Subsidiaries);

 

67



--------------------------------------------------------------------------------

(b) Permitted Investments and cash (including demand deposit accounts) and Cash
Equivalents;

(c) Guarantees by PRGX and its Subsidiaries constituting Indebtedness permitted
by Section 7.1; provided, that the aggregate principal amount of Indebtedness of
Subsidiaries that are not Loan Parties that is Guaranteed by any Loan Party
shall be subject to the limitation set forth in clause (d) hereof;

(d) Investments made by PRGX in or to any Subsidiary and by any Subsidiary to
PRGX or in or to another Subsidiary; provided, that the aggregate amount of
Investments by Loan Parties in or to (including Guarantees by Loan Parties of
Indebtedness of) any Subsidiary that is not a Loan Party (excluding all such
Investments and Guarantees listed on Schedule 7.4), shall not exceed $5,000,000
in the aggregate at any time outstanding (with such $5,000,000 being measured as
(A) the outflow of cash from the Loan Parties to other Subsidiaries that are not
Loan Parties, excluding cash arm’s-length payments for services rendered by such
other Subsidiaries that are not Loan Parties to the Loan Parties, net of (B) the
inflow of cash, including via transfer pricing, from the other Subsidiaries that
are not Loan Parties to the Loan Parties);

(e) Loans or advances to employees, officers or directors of any Borrower or any
Subsidiary in the ordinary course of business for travel, relocation and related
expenses, and for commission advances; provided, however, that the aggregate
amount of all such loans and advances does not exceed $250,000 at any time;

(f) Hedging Transactions permitted by Section 7.10;

(g) Permitted Acquisitions;

(h) To the extent permitted by Section 7.5(iii), PRGX’s redemption, purchase or
repurchase of its common stock pursuant to open-market purchases, privately
negotiated transactions or otherwise;

(i) Guarantees of real estate and personalty leases of Subsidiaries in the
ordinary course of business;

(j) Extensions of trade credit (to Subsidiaries and to third party customers) in
the ordinary course of business, not exceeding ninety (90) days from the
original date due;

(k) Transactions permitted under Section 7.3 (unless expressly required to
constitute a Permitted Investment or to otherwise require compliance with
Section 7.4);

(l) Transactions permitted under Section 7.6 (unless expressly required to
constitute a Permitted Investment or to otherwise require compliance with
Section 7.4);

 

68



--------------------------------------------------------------------------------

(m) To the extent permitted by Section 5.11, the formation of Subsidiaries,
provided, however, that after the Closing Date, no Foreign Subsidiary may form a
Domestic Subsidiary;

(n) Extraordinary Investments in connection with the settlement or compromise of
Accounts, in an amount not to exceed $100,000 in the aggregate outstanding at
any time without Administrative Agent’s prior written consent; and

(o) Other Investments in an amount not to exceed $100,000 in the aggregate
outstanding at any time.

Section 7.5. Restricted Payments. The Borrowers will not, and will not permit
any of their respective Subsidiaries to, declare or make, or agree to pay or
make, directly or indirectly, any dividend or distribution on any class of its
Capital Stock, or make any payment on account of, or set apart assets for a
sinking or other analogous fund for, the purchase, redemption, retirement,
defeasance or other acquisition of, any shares of Capital Stock or Indebtedness
subordinated to the Obligations of the Borrowers or any Guarantee thereof or any
options, warrants, or other rights to purchase such Capital Stock or such
Indebtedness, whether now or hereafter outstanding (each, a “Restricted
Payment”), except for (i) dividends payable by the Borrowers solely in shares of
any class of their respective Capital Stock, (ii) Restricted Payments made by
any Subsidiary to any Borrower or to another Subsidiary, on at least a pro rata
basis with any other shareholders if such Subsidiary is not wholly owned by a
Borrower and other wholly owned Subsidiaries (iii) Restricted Payments made in
connection with the “net” exercise or delivery of shares of Capital Stock with
respect to options, warrants and other rights to acquire Capital Stock to pay
the exercise or purchase price thereof or applicable withholding taxes with
respect thereto, to the extent conducted on a cashless basis, and (iv) if no
Event of Default exists and is continuing (or would result therefrom), the
redemption, purchase or repurchase of PRGX’s common stock by PRGX pursuant to
any open-market purchases, privately negotiated transactions or otherwise.

Section 7.6. Sale of Assets. Except as otherwise permitted under Section 7.3 (to
the extent not expressly required therein to comply with Section 7.6), the
Borrowers will not, and will not permit their respective Subsidiaries to,
convey, sell, lease, assign, transfer or otherwise dispose of, any of their
respective assets, business or property, whether now owned or hereafter
acquired, or, in the case of any Subsidiary, issue or sell any shares of such
Subsidiary’s Capital Stock to any Person other than a Borrower or to a
Subsidiary that is its direct parent, provided, that if such Subsidiary is a
Material Domestic Subsidiary, then such direct parent (if a Domestic Subsidiary)
must be (or become, pursuant to Section 5.12(d)) a party to the Equity Pledge
Agreement (or to qualify directors if required by applicable law), except:

(a) the sale or other disposition of obsolete or worn out property or other
property not necessary for operations disposed of in the ordinary course of
business;

(b) the sale of inventory and, except as prohibited pursuant to Section 7.4(d),
Cash Equivalents and Permitted Investments in the ordinary course of business;

 

69



--------------------------------------------------------------------------------

(c) leases and licenses (including subleases and sublicenses) in the ordinary
course of business;

(d) to the extent otherwise complying with Section 7.3 (and not expressly
required to comply with this Section 7.6), the sale or other disposition of less
than all or substantially all of their respective assets (i) to any Borrower or
a Subsidiary Loan Party, (ii) by any Domestic Subsidiary that is not a Loan
Party to any other Domestic Subsidiary that is not a Loan Party and (iii) by any
Foreign Subsidiary to any other Foreign Subsidiary; and

(e) other sales or dispositions in an aggregate amount not to exceed $100,000.

Section 7.7. Transactions with Affiliates. The Borrowers will not, and will not
permit any of their respective Subsidiaries to, sell, lease or otherwise
transfer any property or assets to, or purchase, lease or otherwise acquire any
property or assets from, or otherwise engage in any other transactions with, any
of its Affiliates, except for: (a) transactions in the ordinary course of
business at prices and on terms and conditions not less favorable to such
Borrower or such Subsidiary than could be obtained on an arm’s-length basis from
unrelated third parties; (b) transactions between or among a Borrower and/or any
Subsidiary Loan Party not involving any other Affiliates; (c) to the extent not
specifically prohibited elsewhere in this Agreement, transactions between or
among Loan Parties and Subsidiaries that are not Loan Parties, at prices and on
terms and conditions not less favorable to such Loan Parties than could be
obtained on an arm’s-length basis from unrelated third parties; (d) transactions
between or among Subsidiaries that are not Loan Parties; and (e) any Restricted
Payment permitted by Section 7.5.

Section 7.8. Restrictive Agreements. The Borrowers will not, and will not permit
any of their respective Subsidiaries to, directly or indirectly, enter into,
incur or permit to exist any agreement that prohibits, restricts or imposes any
condition upon (a) the ability of any Borrower or any of its respective
Subsidiaries to create, incur or permit any Lien upon any of its assets or
properties, whether now owned or hereafter acquired, or (b) the ability of any
Subsidiary to pay dividends or other distributions with respect to its Capital
Stock, to make or repay loans or advances to the Borrowers or any other
Subsidiary, to Guarantee Indebtedness of any Borrower or any other Subsidiary or
to transfer any of its property or assets to any Borrower or any Subsidiary of
the Borrowers; provided, that (i) the foregoing shall not apply to restrictions
or conditions imposed by law or by this Agreement or any other Loan Document,
(ii) the foregoing shall not apply to customary restrictions and conditions
contained in agreements relating to the sale of a Subsidiary pending such sale,
provided such restrictions and conditions apply only to the Subsidiary that is
sold and such sale is permitted hereunder, (iii) clause (a) shall not apply to
restrictions or conditions imposed by any agreement relating to secured
Indebtedness permitted by this Agreement if such restrictions and conditions
apply only to the property or assets securing such Indebtedness and (iv) clause
(a) shall not apply to customary provisions in leases and licenses agreements
restricting the assignment thereof.

Section 7.9. Sale and Leaseback Transactions. The Borrowers will not, and will
not permit any of their respective Subsidiaries to, enter into any arrangement,
directly or indirectly, whereby it shall sell or transfer any property, real or
personal, used or useful in its business, whether now owned or hereinafter
acquired, and thereafter rent or lease such property or other property that it
intends to use for substantially the same purpose or purposes as the property
sold or transferred.

 

70



--------------------------------------------------------------------------------

Section 7.10. Hedging Transactions. The Borrowers will not, and will not permit
any of their respective Subsidiaries to, enter into any Hedging Transaction,
other than Hedging Transactions entered into in the ordinary course of business
to hedge or mitigate risks to which any Borrower or any of its respective
Subsidiaries is exposed in the conduct of its business or the management of its
liabilities. Solely for the avoidance of doubt, each Borrower acknowledges that
a Hedging Transaction entered into for speculative purposes or of a speculative
nature (which shall be deemed to include any Hedging Transaction under which any
Borrower or any of its respective Subsidiaries is or may become obliged to make
any payment (i) in connection with the purchase by any third party of any
Capital Stock or any Indebtedness or (ii) as a result of changes in the market
value of any Capital Stock or any Indebtedness) is not a Hedging Transaction
entered into in the ordinary course of business to hedge or mitigate risks.

Section 7.11. Amendment to Organizational Documents. The Borrowers will not, and
will not permit any of their respective Subsidiaries to, amend, modify or waive
any of its rights in a manner materially adverse to the Lenders or any Borrower
under its certificate of incorporation, bylaws or other organizational
documents.

Section 7.12. [Intentionally Omitted].

Section 7.13. Accounting Changes. The Borrowers will not, and will not permit
any of their respective Subsidiaries to, make any significant change in
accounting treatment or reporting practices, except as required by GAAP, or
change the fiscal year of the Borrowers or of any of their respective
Subsidiaries, except to change the fiscal year of a Subsidiary to conform its
fiscal year to that of the Borrowers.

Section 7.14. Lease Obligations. The Borrowers will not, and will not permit any
of their respective Subsidiaries to, create or suffer to exist obligations for
the payment under operating leases or agreements to lease (but excluding any
obligations under leases required to be classified as capital leases under GAAP)
in an aggregate amount, determined on a consolidated basis, greater than
$10,000,000 per Fiscal Year.

Section 7.15. Government Regulation. No Borrower shall (a) be or become subject
at any time to any law, regulation, or list of any Government Authority of the
United States (including, without limitation, the U.S. Office of Foreign Asset
Control list) that prohibits or limits Lenders or the Administrative Agent from
making any advance or extension of credit to the Borrowers or from otherwise
conducting business with the Loan Parties, or (b) fail to provide documentary
and other evidence of the identity of the Loan Parties as may be requested by
Lenders or the Administrative Agent at any time to enable Lenders or the
Administrative Agent to verify the identity of the Loan Parties or to comply
with any applicable law or regulation, including, without limitation,
Section 326 of the USA Patriot Act of 1 U.S.C. Section 5318.

 

71



--------------------------------------------------------------------------------

ARTICLE VIII

EVENTS OF DEFAULT

Section 8.1. Events of Default. If any of the following events (each an “Event
of Default”) shall occur:

(a) the Borrowers shall fail to pay any principal of any Loan or of any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment or otherwise; or

(b) the Borrowers shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount payable under clause (a) of this Section 8.1)
payable under this Agreement or any other Loan Document, when and as the same
shall become due and payable, and such failure shall continue unremedied for a
period of three (3) Business Days; or

(c) any representation or warranty made or deemed made by or on behalf of any
Borrower or any of its respective Subsidiaries in or in connection with this
Agreement or any other Loan Document (including the Schedules attached thereto)
and any amendments or modifications hereof or waivers hereunder, or in any
certificate, report, financial statement or other document submitted to the
Administrative Agent or the Lenders by any Loan Party or any representative of
any Loan Party pursuant to or in connection with this Agreement or any other
Loan Document shall prove to be incorrect in any material respect when made or
deemed made or submitted; or

(d) the Borrowers shall fail to observe or perform any covenant or agreement
contained in Sections 5.1, 5.2, or 5.3 (with respect to the Borrowers’
existence) or Articles VI or VII; or

(e) any Loan Party shall fail to observe or perform any covenant or agreement
contained in this Agreement (other than those referred to in clauses (a),
(b) and (d) above) or any other Loan Document, and such failure shall remain
unremedied for 30 days after the earlier of (i) any Responsible Officer of any
Borrower becomes aware of such failure, or (ii) notice thereof shall have been
given to the Borrowers’ Agent by the Administrative Agent or any Lender; or

(f) any Borrower or any of its respective Subsidiaries (whether as primary
obligor or as guarantor or other surety) shall fail to pay any principal of, or
premium or interest on, any Material Indebtedness that is outstanding, when and
as the same shall become due and payable (whether at scheduled maturity,
required prepayment, acceleration, demand or otherwise), and such failure shall
continue after the applicable grace period, if any, specified in the agreement
or instrument evidencing or governing such Indebtedness; or any other event
shall occur or condition shall exist under any agreement or instrument relating
to such Indebtedness and shall continue, unwaived, after the applicable grace
period, if any, specified in such agreement or instrument, if the effect of such
event or condition is to accelerate, or permit the acceleration of, the maturity
of such Indebtedness; or any such Indebtedness shall be declared to be due and
payable, or required to be prepaid or redeemed (other than by a regularly
scheduled

 

72



--------------------------------------------------------------------------------

required prepayment or redemption), purchased or defeased, or any offer to
prepay, redeem, purchase or defease such Indebtedness shall be required to be
made, in each case prior to the stated maturity thereof; or

(g) any Borrower or any of its respective Subsidiaries shall (i) commence a
voluntary case or other proceeding or file any petition seeking liquidation,
reorganization or other relief under any federal, state or foreign bankruptcy,
insolvency or other similar law now or hereafter in effect or seeking the
appointment of a custodian, trustee, receiver, liquidator or other similar
official of it or any substantial part of its property, (ii) consent to the
institution of, or fail to contest in a timely and appropriate manner, any
proceeding or petition described in clause (i) of this Section 8.1(g),
(iii) apply for or consent to the appointment of a custodian, trustee, receiver,
liquidator or other similar official for any such Borrower or any such
Subsidiary or for a substantial part of its assets, (iv) file an answer
admitting the material allegations of a petition filed against it in any such
proceeding, (v) make a general assignment for the benefit of creditors, or
(vi) take any action for the purpose of effecting any of the foregoing; or

(h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of any Borrower or any of its respective Subsidiaries or its debts, or
any substantial part of its assets, under any federal, state or foreign
bankruptcy, insolvency or other similar law now or hereafter in effect or
(ii) the appointment of a custodian, trustee, receiver, liquidator or other
similar official for any Borrower or any Subsidiary or for a substantial part of
its assets, and in any such case, such proceeding or petition shall remain
undismissed for a period of 60 days or an order or decree approving or ordering
any of the foregoing shall be entered; or

(i) any Borrower or any of its respective Subsidiaries shall become unable to
pay, shall admit in writing its inability to pay, or shall fail to pay, its
debts as they become due; or

(j) an ERISA Event shall have occurred that, in the opinion of the Required
Lenders, when taken together with other ERISA Events that have occurred, would
reasonably be expected to result in liability to any Borrower or any of its
respective Subsidiaries in an aggregate amount exceeding $1,000,000; or

(k) any judgment or order, which is not covered by insurance, for the payment of
money in excess of $1,000,000 in the aggregate shall be rendered against any
Borrower or any of its respective Subsidiaries, and either (i) enforcement
proceedings shall have been commenced by any creditor upon such judgment or
order or (ii) there shall be a period of 30 consecutive days during which a stay
of enforcement of such judgment or order, by reason of a pending appeal or
otherwise, shall not be in effect; or

(l) any non-monetary judgment or order shall be rendered against any Borrower or
any of its respective Subsidiaries that would reasonably be expected to have a
Material Adverse Effect, and there shall be a period of 30 consecutive days
during which a stay of enforcement of such judgment or order, by reason of a
pending appeal or otherwise, shall not be in effect; or

 

73



--------------------------------------------------------------------------------

(m) a Change in Control shall occur or exist; or

(n) any provision of any Subsidiary Guaranty Agreement shall for any reason
cease to be valid and binding on, or enforceable against, any Subsidiary Loan
Party, or any Subsidiary Loan Party shall so state in writing, or any Subsidiary
Loan Party shall seek to terminate its Subsidiary Guaranty Agreement; or

(o) any Loan Document shall fail to be in full force and effect or to give the
Administrative Agent and/or the Lender the Liens, rights, powers and privileges
purported to be created thereby, or any Loan Party shall so state in writing;

then, and in every such event (other than an event with respect to the Borrowers
described in clause (g) or (h) of this Section 8.1) and at any time thereafter
during the continuance of such event, the Administrative Agent may, and upon the
written request of the Required Lenders shall, by notice to the Borrowers’
Agent, take any or all of the following actions, at the same or different times:
(i) terminate the Commitments, whereupon the Commitment of each Lender shall
terminate immediately, (ii) declare the principal of and any accrued interest on
the Loans, and all other Obligations owing hereunder, to be, whereupon the same
shall become, due and payable immediately, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by each Borrower,
(iii) exercise all remedies contained in any other Loan Document, and
(iv) exercise any other remedies available at law or in equity; and that, if an
Event of Default specified in either clause (g) or (h) shall occur with respect
to the Borrowers, the Commitments shall automatically terminate and the
principal of the Loans then outstanding, together with accrued interest thereon,
and all fees, and all other Obligations shall automatically become due and
payable, without presentment, demand, protest or other notice of any kind, all
of which are hereby waived by each Borrower.

ARTICLE IX

THE ADMINISTRATIVE AGENT

Section 9.1. Appointment of Administrative Agent.

(a) Each Lender irrevocably appoints SunTrust Bank as the Administrative Agent
and authorizes it to take such actions on its behalf and to exercise such powers
as are delegated to the Administrative Agent under this Agreement and the other
Loan Documents, together with all such actions and powers that are reasonably
incidental thereto. The Administrative Agent may perform any of its duties
hereunder or under the other Loan Documents by or through any one or more
sub-agents or attorneys-in-fact appointed by the Administrative Agent. The
Administrative Agent and any such sub-agent or attorney-in-fact may perform any
and all of its duties and exercise its rights and powers through their
respective Related Parties. The exculpatory provisions set forth in this Article
shall apply to any such sub-agent or attorney-in-fact and the Related Parties of
the Administrative Agent, any such sub-agent and any such attorney-in-fact and
shall apply to their respective activities in connection with the syndication of
the credit facilities provided for herein as well as activities as
Administrative Agent.

 

74



--------------------------------------------------------------------------------

(b) The Issuing Bank shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith until such
time and except for so long as the Administrative Agent may agree at the request
of the Required Lenders to act for the Issuing Bank with respect thereto;
provided, that the Issuing Bank shall have all the benefits and immunities
(i) provided to the Administrative Agent in this Article with respect to any
acts taken or omissions suffered by the Issuing Bank in connection with Letters
of Credit issued by it or proposed to be issued by it and the application and
agreements for letters of credit pertaining to the Letters of Credit as fully as
if the term “Administrative Agent” as used in this Article included the Issuing
Bank with respect to such acts or omissions and (ii) as additionally provided in
this Agreement with respect to the Issuing Bank.

Section 9.2. Nature of Duties of Administrative Agent. The Administrative Agent
shall not have any duties or obligations except those expressly set forth in
this Agreement and the other Loan Documents. Without limiting the generality of
the foregoing, (a) the Administrative Agent shall not be subject to any
fiduciary or other implied duties, regardless of whether a Default or an Event
of Default has occurred and is continuing, (b) the Administrative Agent shall
not have any duty to take any discretionary action or exercise any discretionary
powers, except those discretionary rights and powers expressly contemplated by
the Loan Documents that the Administrative Agent is required to exercise in
writing by the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary under the circumstances as provided in
Section 10.2), and (c) except as expressly set forth in the Loan Documents, the
Administrative Agent shall not have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to any Borrower or
any of its Subsidiaries that is communicated to or obtained by the
Administrative Agent or any of its Affiliates in any capacity. The
Administrative Agent shall not be liable for any action taken or not taken by
it, its sub-agents or attorneys-in-fact with the consent or at the request of
the Required Lenders (or such other number or percentage of the Lenders as shall
be necessary under the circumstances as provided in Section 10.2) or in the
absence of its own gross negligence or willful misconduct. The Administrative
Agent shall not be responsible for the negligence or misconduct of any
sub-agents or attorneys-in-fact selected by it with reasonable care. The
Administrative Agent shall not be deemed to have knowledge of any Default or
Event of Default unless and until written notice thereof (which notice shall
include an express reference to such event being a “Default” or “Event of
Default” hereunder) is given to the Administrative Agent by Borrowers’ Agent or
any Lender, and the Administrative Agent shall not be responsible for or have
any duty to ascertain or inquire into (i) any statement, warranty or
representation made in or in connection with any Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements, or other terms and conditions
set forth in any Loan Document, (iv) the validity, enforceability, effectiveness
or genuineness of any Loan Document or any other agreement, instrument or
document, or (v) the satisfaction of any condition set forth in Article III or
elsewhere in any Loan Document, other than to confirm receipt of items expressly
required to be delivered to the Administrative Agent. The Administrative Agent
may consult with legal counsel (including counsel for the Borrowers) concerning
all matters pertaining to such duties.

Section 9.3. Lack of Reliance on the Administrative Agent. Each of the Lenders
and the Issuing Bank acknowledges that it has, independently and without
reliance upon the Administrative Agent, any Issuing Bank or any other Lender and
based on such documents and

 

75



--------------------------------------------------------------------------------

information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each of the Lenders and the Issuing Bank
also acknowledges that it will, independently and without reliance upon the
Administrative Agent, any Issuing Bank or any other Lender and based on such
documents and information as it has deemed appropriate, continue to make its own
decisions in taking or not taking of any action under or based on this
Agreement, any related agreement or any document furnished hereunder or
thereunder.

Section 9.4. Certain Rights of the Administrative Agent. If the Administrative
Agent shall request instructions from the Required Lenders with respect to any
action or actions (including the failure to act) in connection with this
Agreement, the Administrative Agent shall be entitled to refrain from such act
or taking such act, unless and until it shall have received instructions from
such Lenders; and the Administrative Agent shall not incur liability to any
Person by reason of so refraining. Without limiting the foregoing, no Lender
shall have any right of action whatsoever against the Administrative Agent as a
result of the Administrative Agent acting or refraining from acting hereunder in
accordance with the instructions of the Required Lenders where required by the
terms of this Agreement.

Section 9.5. Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, posting or other distribution)
believed by it to be genuine and to have been signed, sent or made by the proper
Person. The Administrative Agent may also rely upon any statement made to it
orally or by telephone and believed by it to be made by the proper Person and
shall not incur any liability for relying thereon. The Administrative Agent may
consult with legal counsel (including counsel for the Borrowers), independent
public accountants and other experts selected by it and shall not be liable for
any action taken or not taken by it in accordance with the advice of such
counsel, accountants or experts.

Section 9.6. The Administrative Agent in its Individual Capacity. The bank
serving as the Administrative Agent shall have the same rights and powers under
this Agreement and any other Loan Document in its capacity as a Lender as any
other Lender and may exercise or refrain from exercising the same as though it
were not the Administrative Agent; and the terms “Lenders”, “Required Lenders”,
“holders of Notes”, or any similar terms shall, unless the context clearly
otherwise indicates, include the Administrative Agent in its individual
capacity. The bank acting as the Administrative Agent and its Affiliates may
accept deposits from, lend money to, and generally engage in any kind of
business with any Borrower or any Subsidiary or any Affiliate of any Borrower as
if it were not the Administrative Agent hereunder.

Section 9.7. Successor Administrative Agent.

(a) The Administrative Agent may resign at any time by giving notice thereof to
the Lenders and the Borrowers’ Agent. Upon any such resignation, the Required
Lenders shall have the right to appoint a successor Administrative Agent,
subject to the approval by the Borrowers provided that no Default or Event of
Default shall exist at such time. If no successor Administrative Agent shall
have been so appointed, and shall have accepted such appointment within 30 days
after the retiring Administrative Agent gives notice of resignation, then the
retiring Administrative Agent may, on behalf of the Lenders and the Issuing
Bank, appoint a

 

76



--------------------------------------------------------------------------------

successor Administrative Agent (subject to the approval by the Borrowers
provided that no Default or Event of Default shall exist at such time), which
shall be a commercial bank organized under the laws of the United States of
America or any state thereof or a bank which maintains an office in the United
States, having a combined capital and surplus of at least $500,000,000.

(b) Upon the acceptance of its appointment as the Administrative Agent hereunder
by a successor, such successor Administrative Agent shall thereupon succeed to
and become vested with all the rights, powers, privileges and duties of the
retiring Administrative Agent, and the retiring Administrative Agent shall be
discharged from its duties and obligations under this Agreement and the other
Loan Documents. If within 45 days after written notice is given of the retiring
Administrative Agent’s resignation under this Section 9.7 no successor
Administrative Agent shall have been appointed and shall have accepted such
appointment, then on such 45th day (i) the retiring Administrative Agent’s
resignation shall become effective, (ii) the retiring Administrative Agent shall
thereupon be discharged from its duties and obligations under the Loan Documents
and (iii) the Required Lenders shall thereafter perform all duties of the
retiring Administrative Agent under the Loan Documents until such time as the
Required Lenders appoint a successor Administrative Agent as provided above.
After any retiring Administrative Agent’s resignation hereunder, the provisions
of this Article shall continue in effect for the benefit of such retiring
Administrative Agent and its representatives and agents in respect of any
actions taken or not taken by any of them while it was serving as the
Administrative Agent.

(c) In addition to the foregoing, if a Lender becomes, and during the period it
remains, a Defaulting Lender, the Issuing Bank may, upon prior written notice to
the Borrowers’ Agent and the Administrative Agent, resign as Issuing Bank
effective at the close of business New York time on a date specified in such
notice (which date may not be less than five Business Days after the date of
such notice); provided that such resignation by the Issuing Bank will have no
effect on the validity or enforceability of any Letter of Credit then
outstanding or on the obligations of the Borrowers or any Lender under this
Agreement with respect to any such outstanding Letter of Credit or otherwise to
the Issuing Bank.

Section 9.8. Withholding Tax. To the extent required by any applicable law, the
Administrative Agent may withhold from any interest payment to any Lender an
amount equivalent to any applicable withholding tax. If the Internal Revenue
Service or any authority of the United States or other jurisdiction asserts a
claim that the Administrative Agent did not properly withhold tax from amounts
paid to or for the account of any Lender (because the appropriate form was not
delivered, was not properly executed, or because such Lender failed to notify
the Administrative Agent of a change in circumstances that rendered the
exemption from, or reduction of, withholding tax ineffective, or for any other
reason), such Lender shall indemnify the Administrative Agent (to the extent
that the Administrative Agent has not already been reimbursed by the Borrowers
and without limiting the obligation of the Borrowers to do so) fully for all
amounts paid, directly or indirectly, by the Administrative Agent as tax or
otherwise, including penalties and interest, together with all reasonable
expenses incurred, including legal expenses, allocated staff costs and any
out-of-pocket expenses.

 

77



--------------------------------------------------------------------------------

Section 9.9. Administrative Agent May File Proofs of Claim.

(a) In case of the pendency of any receivership, insolvency, liquidation,
bankruptcy, reorganization, arrangement, adjustment, composition or other
judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan or any Revolving Credit
Exposure shall then be due and payable as herein expressed or by declaration or
otherwise and irrespective of whether the Administrative Agent shall have made
any demand on the Borrowers) shall be entitled and empowered, by intervention in
such proceeding or otherwise:

(i) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans or Revolving Credit Exposure and all
other Obligations that are owing and unpaid and to file such other documents as
may be necessary or advisable in order to have the claims of the Lenders,
Issuing Bank and the Administrative Agent (including any claim for the
reasonable compensation, expenses, disbursements and advances of the Lenders,
Issuing Bank and the Administrative Agent and its agents and counsel and all
other amounts due the Lenders, Issuing Bank and the Administrative Agent under
Section 10.3) allowed in such judicial proceeding; and

(ii) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same; and

(b) Any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the Issuing Bank to make such payments to the Administrative
Agent and, if the Administrative Agent shall consent to the making of such
payments directly to the Lenders and the Issuing Bank, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Section 10.3.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the
Issuing Bank any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or to authorize the
Administrative Agent to vote in respect of the claim of any Lender in any such
proceeding.

Section 9.10. Authorization to Execute other Loan Documents. Each Lender hereby
authorizes the Administrative Agent to execute on behalf of all Lenders all Loan
Documents other than this Agreement.

ARTICLE X

MISCELLANEOUS

Section 10.1. Notices.

(a) Written Notices.

(i) Except in the case of notices and other communications expressly permitted
to be given by telephone or electronically, all notices and other

 

78



--------------------------------------------------------------------------------

communications to any party herein to be effective shall be in writing and shall
be delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopy, as follows:

 

To the Borrowers’ Agent:    PRGX GLOBAL, INC.    600 Galleria Parkway, Suite 100
   Atlanta, Georgia 30339-5986    Attention: Mr. Peter Limeri, Chief Financial
Officer    Telecopy Number: (770) 779-3034    E-Mail: peter.limeri@prgx.com With
a copy to:    PRGX GLOBAL, INC.    600 Galleria Parkway, Suite 100    Atlanta,
Georgia 30339-5986    Attention: Victor A. Allums, Esq., Senior Vice President,
and General Counsel    Telecopy Number: (770) 779-3034    E-Mail:
vic.allums@prgx.com To the Administrative Agent            SunTrust Robinson
Humphrey or to SunTrust Bank    1155 Peachtree Street, 8th Floor    Atlanta,
Georgia 30309    Attention: D. Scott Cathcart, Director    Telecopy Number:
(404) 510-3251    E-mail: scott.cathcart@suntrust.com

With a copy to:

   Arnall Golden Gregory LLP    171 17th Street, Suite 2100    Atlanta, Georgia
30363    Attention: Ronald A. Weiner, Esq.    Telecopy Number: (404) 873-8193   
E-Mail: ronald.weiner@agg.com To the Issuing Bank:    SunTrust Bank    245
Peachtree Center Avenue    Atlanta, Georgia 30303    Attention: Standby Letter
of Credit Dept.    Telecopy Number: (404) 588-8129    E-Mail:
scott.cathcart@suntrust.com To any other Lender:    the address set forth in the
administrative questionnaire or the Assignment and Acceptance Agreement executed
by such Lender

 

79



--------------------------------------------------------------------------------

Any party hereto may change its address or telecopy number for notices and other
communications hereunder by notice to the other parties hereto. All such notices
and other communications, when transmitted by telecopy, must also be sent by
electronic mail. All such notices and other communications shall, when
transmitted by overnight delivery, or telecopy, be effective when delivered for
overnight (next-day) delivery, or transmitted in legible form by facsimile
machine, respectively, or if mailed, upon the third Business Day after the date
deposited into the mail or if delivered, upon delivery; provided, that notices
delivered to the Administrative Agent or the Issuing Bank shall not be effective
until actually received by such Person at its address specified in this
Section 10.1.

(ii) Any agreement of the Administrative Agent, the Issuing Bank and the Lenders
herein to receive certain notices by telephone or facsimile is solely for the
convenience and at the request of the Borrowers. The Administrative Agent, the
Issuing Bank and the Lenders shall be entitled to rely on the authority of any
Person(s) purporting to be a Responsible Officer(s) authorized by the Borrowers
(or the Borrowers’ Agent as agent for the Borrowers, as the case may be) to give
such notice and the Administrative Agent, the Issuing Bank and the Lenders shall
not have any liability to the Borrowers, the Borrowers’ Agent or any other
Person on account of any action taken or not taken by the Administrative Agent,
the Issuing Bank and the Lenders in reliance upon such telephonic or facsimile
notice. The obligation of the Borrowers to repay the Loans and all other
Obligations hereunder shall not be affected in any way or to any extent by any
failure of the Administrative Agent, the Issuing Bank and the Lenders to receive
written confirmation of any telephonic or facsimile notice or the receipt by the
Administrative Agent, the Issuing Bank and the Lenders of a confirmation which
is at variance with the terms understood by the Administrative Agent, the
Issuing Bank and the Lenders to be contained in any such telephonic or facsimile
notice.

(b) Electronic Communications.

(i) Notices and other communications to the Lenders and the Issuing Bank
hereunder may be delivered or furnished by electronic communication (including
e-mail and Internet or intranet websites) pursuant to procedures approved by
Administrative Agent, provided that the foregoing shall not apply to notices to
any Lender or the Issuing Bank pursuant to Article 2 unless such Lender, the
Issuing Bank, as applicable, and Administrative Agent have agreed to receive
notices under such Section by electronic communication and have agreed to the
procedures governing such communications. Administrative Agent or Borrowers may,
at their respective discretion, agree to accept notices and other communications
to it hereunder by electronic communications pursuant to procedures approved by
it; provided that approval of such procedures may be limited to particular
notices or communications.

(ii) Unless Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement); provided that if such notice or other communication is
not sent

 

80



--------------------------------------------------------------------------------

during the normal business hours of the recipient, such notice or communication
shall be deemed to have been sent at the opening of business on the next
Business Day for the recipient, and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor.

Section 10.2. Waiver; Amendments.

(a) No failure or delay by the Administrative Agent, the Issuing Bank or any
Lender in exercising any right or power hereunder or any other Loan Document,
and no course of dealing between the Borrowers and the Administrative Agent or
any Lender, shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power or any abandonment or discontinuance of
steps to enforce such right or power, preclude any other or further exercise
thereof or the exercise of any other right or power hereunder or thereunder. The
rights and remedies of the Administrative Agent, the Issuing Bank and the
Lenders hereunder and under the other Loan Documents are cumulative and are not
exclusive of any rights or remedies provided by law. No waiver of any provision
of this Agreement or any other Loan Document or consent to any departure by the
Borrowers therefrom shall in any event be effective unless the same shall be
permitted by paragraph (b) of this Section 10.2, and then such waiver or consent
shall be effective only in the specific instance and for the purpose for which
given. Without limiting the generality of the foregoing, the making of a Loan or
the issuance of a Letter of Credit shall not be construed as a waiver of any
Default or Event of Default, regardless of whether the Administrative Agent, any
Lender or the Issuing Bank may have had notice or knowledge of such Default or
Event of Default at the time.

(b) No amendment or waiver of any provision of this Agreement or the other Loan
Documents, nor consent to any departure by the Borrowers therefrom, shall in any
event be effective unless the same shall be in writing and signed by the
Borrowers and the Required Lenders or the Borrowers and the Administrative Agent
with the consent of the Required Lenders and then such waiver or consent shall
be effective only in the specific instance and for the specific purpose for
which given; provided, that no amendment or waiver shall: (i) increase the
Commitment of any Lender without the written consent of such Lender, (ii) reduce
the principal amount of any Loan or LC Disbursement or reduce the rate of
interest thereon, or reduce any fees payable hereunder, without the written
consent of each Lender affected thereby, (iii) postpone the date fixed for any
payment of any principal of, or interest on, any Loan or LC Disbursement or
interest thereon or any fees hereunder or reduce the amount of, waive or excuse
any such payment, or postpone the scheduled date for the termination or
reduction of any Commitment, without the written consent of each Lender affected
thereby, (iv) change Section 2.21(b) or (c) in a manner that would alter the pro
rata sharing of payments required thereby, without the written consent of each
Lender, (v) change any of the provisions of this Section 10.2 or the definition
of “Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders which are required to waive, amend or modify any rights
hereunder or make any determination or grant any consent hereunder, without the
consent of each Lender; (vi) release any guarantor or limit the liability of any
such guarantor under any guaranty agreement, without the written consent of each
Lender; (vii) release all or substantially all collateral (if any) securing any
of the Obligations or agree to subordinate any Lien in such collateral to any
other

 

81



--------------------------------------------------------------------------------

creditor of any Borrower or any Subsidiary, without the written consent of each
Lender; provided further, that no such agreement shall amend, modify or
otherwise affect the rights, duties or obligations of the Administrative Agent
or the Issuing Bank without the prior written consent of such Person.
Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder,
except that the Commitment of such Lender may not be increased or extended
without the consent of such Lender. Notwithstanding anything contained herein to
the contrary, this Agreement may be amended and restated without the consent of
any Lender (but with the consent of the Borrowers and the Administrative Agent)
if, upon giving effect to such amendment and restatement, such Lender shall no
longer be a party to this Agreement (as so amended and restated), the
Commitments of such Lender shall have terminated (but such Lender shall continue
to be entitled to the benefits of Sections 2.18, 2.19, 2.20 and 10.3), such
Lender shall have no other commitment or other obligation hereunder and shall
have been paid in full (i) all principal, interest and other amounts owing to it
or accrued for its account under this Agreement, (ii) all Hedging Obligations
owing to such Lender (or any Affiliate of such Lender) in connection with the
Loans, and (iii) all Bank Product Obligations owing to such Lender (or any
Affiliate of such Lender).

Section 10.3. Expenses; Indemnification.

(a) The Borrowers shall pay (i) all reasonable, out-of-pocket costs and expenses
of the Administrative Agent and its Affiliates, including the reasonable fees,
charges and disbursements of counsel for the Administrative Agent and its
Affiliates, in connection with (A) the syndication of the credit facilities
provided for herein after the Closing Date (if any), (B) the preparation and
administration of the Loan Documents and (C) any amendments, modifications or
waivers thereof (whether or not the transactions contemplated in this Agreement
or any other Loan Document shall be consummated), (ii) all reasonable
out-of-pocket expenses incurred by the Issuing Bank in connection with the
issuance, amendment, renewal or extension of any Letter of Credit or any demand
for payment thereunder and (iii) all reasonable out-of-pocket costs and expenses
(including, without limitation, the reasonable fees, charges and disbursements
of outside counsel and the allocated cost of inside counsel) incurred by the
Administrative Agent, the Issuing Bank or any Lender in connection with the
enforcement or protection of its rights in connection with this Agreement,
including its rights under this Section 10.3, or in connection with the Loans
made or any Letters of Credit issued hereunder, including all such reasonable
out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit.

(b) The Borrowers shall indemnify the Administrative Agent (and any sub-agent
thereof), each Lender and the Issuing Bank, and each Related Party of any of the
foregoing Persons (each such Person being called an “Indemnitee”) against, and
hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities and related reasonable expenses (including the reasonable fees,
charges and disbursements of any counsel for any Indemnitee), and shall
indemnify and hold harmless each Indemnitee from all reasonable fees and time
charges and disbursements for attorneys who may be employees of any Indemnitee,
incurred by any Indemnitee or asserted against any Indemnitee by any third party
arising out of, in connection with, or as a result of (i) the execution or
delivery of this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby or thereby, the performance by

 

82



--------------------------------------------------------------------------------

the parties hereto of their respective obligations hereunder or thereunder or
the consummation of the transactions contemplated hereby or thereby, (ii) any
Loan or Letter of Credit or the use or proposed use of the proceeds therefrom
(including any refusal by the Issuing Bank to honor a demand for payment under a
Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), (iii) any actual
or alleged presence or Release of Hazardous Materials on or from any property
owned or operated by any Borrower or any of its Subsidiaries, or any
Environmental Liability related in any way to any Borrower or any of its
Subsidiaries, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory, and regardless of whether any Indemnitee is a party
thereto, provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses are determined by a court of competent jurisdiction by final
and non-appealable judgment to have resulted from (x) the gross negligence or
willful misconduct of such Indemnitee or any Related Party or (y) a claim
brought by any Borrower or any other Loan Party against an Indemnitee or any
Related Party for breach in bad faith of such Indemnitee’s obligations hereunder
or under any other Loan Document. No Indemnitee shall be liable for any damages
arising from the use by others of any information or other materials obtained
through Syntrak or any other Internet or intranet website, except as a result of
such Indemnitee’s gross negligence or willful misconduct as determined by a
court of competent jurisdiction in a final and non-appealable judgment.

(c) The Borrowers shall pay, and hold the Administrative Agent, the Issuing Bank
and each of the Lenders harmless from and against, any and all present and
future stamp, documentary, and other similar taxes with respect to this
Agreement and any other Loan Documents, any Collateral described therein, or any
payments due thereunder, and save the Administrative Agent, the Issuing Bank and
each Lender harmless from and against any and all liabilities with respect to or
resulting from any delay or omission to pay such taxes.

(d) To the extent that the Borrowers fail to pay any amount required to be paid
to the Administrative Agent or the Issuing Bank under clauses (a), (b) or
(c) hereof, each Lender severally agrees to pay to the Administrative Agent or
the Issuing Bank, as the case may be, such Lender’s Pro Rata Share (determined
as of the time that the unreimbursed expense or indemnity payment is sought) of
such unpaid amount; provided, that the unreimbursed expense or indemnified
payment, claim, damage, liability or related expense, as the case may be, was
incurred by or asserted against the Administrative Agent or the Issuing Bank in
its capacity as such.

(e) To the extent permitted by applicable law, the Borrowers shall not assert,
and hereby waives, any claim against any Indemnitee, on any theory of liability,
for special, indirect, consequential or punitive damages (as opposed to actual
or direct damages) arising out of, in connection with or as a result of, this
Agreement or any agreement or instrument contemplated hereby, the transactions
contemplated therein, any Loan or any Letter of Credit or the use of proceeds
thereof.

(f) All amounts due under this Section 10.3 shall be payable promptly after
written demand therefor.

 

83



--------------------------------------------------------------------------------

Section 10.4. Successors and Assigns.

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that the Borrowers may not assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
the Administrative Agent and each Lender, and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an assignee in
accordance with the provisions of paragraph (b) of this Section, (ii) by way of
participation in accordance with the provisions of paragraph (d) of this Section
or (iii) by way of pledge or assignment of a security interest subject to the
restrictions of paragraph (g) of this Section (and any other attempted
assignment or transfer by any party hereto shall be null and void). Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in paragraph (d) of this
Section and, to the extent expressly contemplated hereby, the Related Parties of
each of the Administrative Agent and the Lenders) any legal or equitable right,
remedy or claim under or by reason of this Agreement.

(b) Any Lender may at any time assign to one or more assignees all or a portion
of its rights and obligations under this Agreement (including all or a portion
of its Commitments, Loans, and other Revolving Credit Exposure at the time owing
to it); provided that any such assignment shall be subject to the following
conditions:

(i) Minimum Amounts.

(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitments, Loans and other Revolving Credit Exposure at the time
owing to it or in the case of an assignment to a Lender, an Affiliate of a
Lender or an Approved Fund, no minimum amount need be assigned; and

(B) in any case not described in paragraph (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans and
Revolving Credit Exposure outstanding thereunder) or, if the applicable
Commitment is not then in effect, the principal outstanding balance of the Loans
and Revolving Credit Exposure of the assigning Lender subject to each such
assignment (determined as of the date the Assignment and Acceptance with respect
to such assignment is delivered to the Administrative Agent or, if “Trade Date”
is specified in the Assignment and Acceptance, as of the Trade Date) shall not
be less than $1,000,000, unless each of the Administrative Agent and, so long as
no Event of Default has occurred and is continuing, the Borrowers otherwise
consent (each such consent not to be unreasonably withheld or delayed).

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans, other Revolving
Credit Exposure or the Commitments assigned.

 

84



--------------------------------------------------------------------------------

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by paragraph (b)(i)(B) of this Section and, in addition:

(A) the consent of the Borrowers (such consent not to be unreasonably withheld
or delayed) shall be required unless (x) an Event of Default has occurred and is
continuing at the time of such assignment or (y) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund;

(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments to a Person that is not a
Lender with a Commitment; and

(C) the consent of the Issuing Bank (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment that increases the
obligation of the assignee to participate in exposure under one or more Letters
of Credit (whether or not then outstanding).

(iv) Assignment and Acceptance. The parties to each assignment shall deliver to
the Administrative Agent (A) a duly executed Assignment and Acceptance, (B) a
processing and recordation fee of $3,500, (C) an Administrative Questionnaire
unless the assignee is already a Lender and (D) the documents required under
Section 2.20 if such assignee is a Foreign Lender.

(v) No Assignment to Borrowers. No such assignment shall be made to any Borrower
or any of the Borrowers’ Affiliates or Subsidiaries.

(vi) No Assignment to Natural Persons. No such assignment shall be made to a
natural person.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (c) of this Section 10.4, from and after the effective date
specified in each Assignment and Acceptance, the assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Acceptance, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Acceptance and provided that such
Lender is not a Defaulting Lender, be released from its obligations under this
Agreement (and, in the case of an Assignment and Acceptance covering all of the
assigning Lender’s rights and obligations under this Agreement, such Lender
shall cease to be a party) but shall continue to be entitled to the benefits of
Sections 2.18, 2.19, 2.20 and 10.3 with respect to facts and circumstances
occurring prior to the effective date of such assignment. Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this paragraph (b) shall be treated for purposes of this Agreement
as a sale by such Lender of a participation in such rights and obligations in
accordance with paragraph (d) of this Section 10.4. If the consent of the
Borrowers to an assignment is required hereunder (including a consent to an
assignment which does not meet the minimum assignment thresholds specified
above), the Borrowers shall be

 

85



--------------------------------------------------------------------------------

deemed to have given their consent five Business Days after the date notice
thereof has actually been delivered by the assigning Lender (through the
Administrative Agent) to the Borrowers, unless such consent is expressly refused
by the Borrowers on or prior to such fifth Business Day.

(c) The Administrative Agent, acting solely for this purpose as an agent of the
Borrowers, shall maintain at one of its offices in Atlanta, Georgia a copy of
each Assignment and Acceptance delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amount of the Loans and Revolving Credit Exposure owing to, each
Lender pursuant to the terms hereof from time to time (the “Register”).
Information contained in the Register with respect to any Lender shall be
available for inspection by such Lender at any reasonable time and from time to
time upon reasonable prior notice; information contained in the Register shall
also be available for inspection by the Borrowers at any reasonable time and
from time to time upon reasonable prior notice. In establishing and maintaining
the Register, Administrative Agent shall serve as the Parent Company’s agent
solely for tax purposes and solely with respect to the actions described in this
Section, and each Borrower hereby agrees that, to the extent SunTrust Bank
serves in such capacity, SunTrust Bank and its officers, directors, employees,
agents, sub-agents and affiliates shall constitute “Indemnitees.”

(d) Any Lender may at any time, without the consent of, or notice to, the
Borrowers, the Administrative Agent or the Issuing Bank sell participations to
any Person (other than a natural person, the Borrowers or any of the Borrowers’
Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Loans owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrowers, the Administrative
Agent, the Lenders and the Issuing Bank shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.

(e) Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver with respect to the following to the
extent affecting such Participant: (i) increase the Commitment of any Lender
without the written consent of such Lender, (ii) reduce the principal amount of
any Loan or LC Disbursement or reduce the rate of interest thereon, or reduce
any fees payable hereunder, without the written consent of each Lender affected
thereby, (iii) postpone the date fixed for any payment of any principal of, or
interest on, any Loan or LC Disbursement or interest thereon or any fees
hereunder or reduce the amount of, waive or excuse any such payment, or postpone
the scheduled date for the termination or reduction of any Commitment, without
the written consent of each Lender affected thereby, (iv) change Section 2.21(b)
or (c) in a manner that would alter the pro rata sharing of payments required
thereby, without the written consent of each Lender, (v) change any of the
provisions of this Section 10.4 or the definition of “Required Lenders” or any
other provision hereof specifying the number or percentage of Lenders which are
required to waive, amend or modify any rights hereunder or make any
determination or grant any consent

 

86



--------------------------------------------------------------------------------

hereunder, without the consent of each Lender; (vi) release any guarantor or
limit the liability of any such guarantor under any guaranty agreement without
the written consent of each Lender except to the extent such release is
expressly provided under the terms of such guaranty agreement; or (vii) release
all or substantially all collateral (if any) securing any of the Obligations.
Subject to paragraph (f) of this Section 10.4, the Borrowers agree that each
Participant shall be entitled to the benefits of Sections 2.18, 2.19, and 2.20
to the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to paragraph (b) of this Section 10.4.

(f) A Participant shall not be entitled to receive any greater payment under
Section 2.18 and Section 2.20 than the applicable Lender would have been
entitled to receive with respect to the participation sold to such Participant.
A Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of Section 2.20 unless the Borrowers are notified of
the participation sold to such Participant and such Participant agrees, for the
benefit of the Borrowers, to comply with Section 2.20(e) as though it were a
Lender.

(g) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

Section 10.5. Governing Law; Jurisdiction; Consent to Service of Process.

(a) This Agreement and the other Loan Documents shall be construed in accordance
with and be governed by the law (without giving effect to the conflict of law
principles thereof of the State of Georgia).

(b) Each Borrower hereby irrevocably and unconditionally submits, for itself and
its property, to the non-exclusive jurisdiction of the United States District
Court of the Northern District of Georgia, and the Business Case Division of the
Fulton County Superior Court located in Atlanta, Georgia, and of the Business
Case Division of the Fulton County Superior Court located in Atlanta, Georgia
and any appellate court from any thereof, in any action or proceeding arising
out of or relating to this Agreement or any other Loan Document or the
transactions contemplated hereby or thereby, or for recognition or enforcement
of any judgment, and each of the parties hereto hereby irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such Fulton County Superior Court, or,
to the extent permitted by applicable law, such Federal court. Each of the
parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law. Nothing in this Agreement or
any other Loan Document shall affect any right that the Administrative Agent,
the Issuing Bank or any Lender may otherwise have to bring any action or
proceeding relating to this Agreement or any other Loan Document against any
Borrower or its properties in the courts of any jurisdiction.

(c) Each Borrower irrevocably and unconditionally waives any objection which it
may now or hereafter have to the laying of venue of any such suit, action or
proceeding

 

87



--------------------------------------------------------------------------------

described in the first sentence of paragraph (b) of this Section 10.5 and
brought in any court referred to in the first sentence of paragraph (b) of this
Section 10.5. Each of the parties hereto irrevocably waives, to the fullest
extent permitted by applicable law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.

(d) Each party to this Agreement irrevocably consents to the service of process
in the manner provided for notices in Section 10.1. Nothing in this Agreement or
in any other Loan Document will affect the right of any party hereto to serve
process in any other manner permitted by law.

Section 10.6. WAIVER OF JURY TRIAL. EACH PARTY HERETO IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION.

Section 10.7. Right of Setoff. In addition to any rights now or hereafter
granted under applicable law and not by way of limitation of any such rights,
each Lender and the Issuing Bank shall have the right, at any time or from time
to time upon the occurrence and during the continuance of an Event of Default,
without prior notice to the Borrowers, any such notice being expressly waived by
the Borrowers to the extent permitted by applicable law, to set off and apply
against all deposits (general or special, time or demand, provisional or final)
of the Borrowers at any time held or other obligations at any time owing by such
Lender and the Issuing Bank to or for the credit or the account of the Borrowers
against any and all Obligations held by such Lender or the Issuing Bank, as the
case may be, irrespective of whether such Lender or the Issuing Bank shall have
made demand hereunder and although such Obligations may be unmatured. Each
Lender and the Issuing Bank agree promptly to notify the Administrative Agent
and the Borrowers after any such set-off and any application made by such Lender
and the Issuing Bank, as the case may be; provided, that the failure to give
such notice shall not affect the validity of such set-off and application. Each
Lender and the Issuing Bank agrees to apply all amounts collected from any such
set-off to the Obligations before applying such amounts to any other
Indebtedness or other obligations owed by the Borrowers and any of their
respective Subsidiaries to such Lender or Issuing Bank.

Section 10.8. Counterparts; Integration. This Agreement may be executed by one
or more of the parties to this Agreement on any number of separate counterparts
(including by telecopy), and all of said counterparts taken together shall be
deemed to constitute one and the same instrument. This Agreement, the other Loan
Documents, and any separate letter

 

88



--------------------------------------------------------------------------------

agreement(s) relating to any fees payable to the Administrative Agent and its
Affiliates constitute the entire agreement among the parties hereto and thereto
and their affiliates regarding the subject matters hereof and thereof and
supersede all prior agreements and understandings, oral or written, regarding
such subject matters. Delivery of an executed counterpart to this Agreement or
any other Loan Document by facsimile transmission or by electronic mail in pdf
form shall be as effective as delivery of a manually executed counterpart
hereof.

Section 10.9. Survival. All covenants, agreements, representations and
warranties made by the Borrowers herein and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of any Loans
and issuance of any Letters of Credit, regardless of any investigation made by
any such other party or on its behalf and notwithstanding that the
Administrative Agent, the Issuing Bank or any Lender may have had notice or
knowledge of any Default or incorrect representation or warranty at the time any
credit is extended hereunder, and shall continue in full force and effect as
long as the principal of or any accrued interest on any Loan or any fee or any
other amount payable under this Agreement is outstanding and unpaid or any
Letter of Credit is outstanding and so long as the Commitments have not expired
or terminated. The provisions of Sections 2.18, 2.19, 2.20, and 10.3 and Article
IX shall survive and remain in full force and effect regardless of the
consummation of the transactions contemplated hereby, the repayment of the
Loans, the expiration or termination of the Letters of Credit and the
Commitments or the termination of this Agreement or any provision hereof. All
representations and warranties made herein, in the certificates, reports,
notices, and other documents delivered pursuant to this Agreement shall survive
the execution and delivery of this Agreement and the other Loan Documents, and
the making of the Loans and the issuance of the Letters of Credit.

Section 10.10. Severability. Any provision of this Agreement or any other Loan
Document held to be illegal, invalid or unenforceable in any jurisdiction,
shall, as to such jurisdiction, be ineffective to the extent of such illegality,
invalidity or unenforceability without affecting the legality, validity or
enforceability of the remaining provisions hereof or thereof; and the
illegality, invalidity or unenforceability of a particular provision in a
particular jurisdiction shall not invalidate or render unenforceable such
provision in any other jurisdiction.

Section 10.11. Confidentiality. Each of the Administrative Agent, the Issuing
Bank and the Lenders agrees to take normal and reasonable precautions to
maintain the confidentiality of any information relating to the Borrowers or any
of their respective Affiliates or any of their respective businesses, to the
extent provided to it by any Borrower or any Affiliate, other than any such
information that is available to the Administrative Agent, the Issuing Bank or
any Lender on a nonconfidential basis prior to disclosure by any Borrower or any
of its Affiliates, except that such information may be disclosed (i) to any
Related Party of the Administrative Agent, the Issuing Bank or any such Lender,
including without limitation accountants, legal counsel and other advisors, who
have a reasonable business need to know such information, (ii) to the extent
required by applicable laws or regulations or by any subpoena or similar legal
process, (iii) to the extent requested by any regulatory agency or authority
purporting to have jurisdiction over it (including any self-regulatory authority
such as the National Association of Insurance Commissioners), (iv) to the extent
that such information becomes publicly available other than as a result of a
breach of this Section 10.11, or which becomes available to the

 

89



--------------------------------------------------------------------------------

Administrative Agent, the Issuing Bank, any Lender or any Related Party of any
of the foregoing on a non-confidential basis from a source other than the
Borrowers or any Affiliate, (v) in connection with the exercise of any remedy
hereunder or under any other Loan Documents or any suit, action or proceeding
relating to this Agreement or any other Loan Documents or the enforcement of
rights hereunder or thereunder, (vii) subject to an agreement containing
provisions substantially the same as those of this Section 10.11, to (A) any
assignee of or Participant in, or any prospective assignee of or Participant in,
any of its rights or obligations under this Agreement, or (B) any actual or
prospective party (or its Related Parties who have a reasonable business reason
to know such information) to any swap or derivative or similar transaction under
which payments are to be made by reference to the Borrowers and their
obligations, this Agreement or payments hereunder, (viii) any rating agency,
(ix) the CUSIP Service Bureau or any similar organization, or (x) with the
consent of the Borrowers. Any Person required to maintain the confidentiality of
any information as provided for in this Section 10.11 shall be considered to
have complied with its obligation to do so if such Person has exercised the same
degree of care to maintain the confidentiality of such information as such
Person would accord its own confidential information.

Section 10.12. Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which may be treated as interest on such
Loan under applicable law (collectively, the “Charges”), shall exceed the
maximum lawful rate of interest (the “Maximum Rate”) which may be contracted
for, charged, taken, received or reserved by a Lender holding such Loan in
accordance with applicable law, the rate of interest payable in respect of such
Loan hereunder, together with all Charges payable in respect thereof, shall be
limited to the Maximum Rate and, to the extent lawful, the interest and Charges
that would have been payable in respect of such Loan but were not payable as a
result of the operation of this Section 10.12 shall be cumulated and the
interest and Charges payable to such Lender in respect of other Loans or periods
shall be increased (but not above the Maximum Rate therefor) until such
cumulated amount, together with interest thereon at the Federal Funds Rate to
the date of repayment (to the extent permitted by applicable law), shall have
been received by such Lender.

Section 10.13. Waiver of Effect of Corporate Seal. Each Borrower represents and
warrants that neither it nor any other Loan Party is required to affix its
corporate seal to this Agreement or any other Loan Document pursuant to any
requirement of law or regulation, agrees that this Agreement is delivered by
such Borrower under seal and waives any shortening of the statute of limitations
that may result from not affixing the corporate seal to this Agreement or such
other Loan Documents.

Section 10.14. Patriot Act. The Administrative Agent and each Lender hereby
notifies the Loan Parties that pursuant to the requirements of the USA PATRIOT
Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the
“Patriot Act”), it is required to obtain, verify and record information that
identifies each Loan Party, which information includes the name and address of
such Loan Party and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify such Loan Party in accordance
with the Patriot Act.

 

90



--------------------------------------------------------------------------------

Section 10.15. Joint and Several Liability of Borrowers.

(a) Each Borrower is accepting joint and several liability hereunder and under
the other Loan Documents in consideration of the financial accommodations to be
provided by the Credit Providers under this Agreement, for the mutual benefit,
directly and indirectly, of each Borrower and in consideration of the
undertakings of each other Borrower to accept joint and several liability for
the Obligations.

(b) Each Borrower, jointly and severally, hereby irrevocably and unconditionally
accepts, not merely as a surety but also as a co-debtor, joint and several
liability with each other Borrower, with respect to the payment and performance
of all of the Obligations (including, without limitation, any Obligations
arising under this Section 10.15), it being the intention of the parties hereto
that all the Obligations shall be the joint and several obligations of each
Borrower without preferences or distinction among them.

(c) If and to the extent that any Borrower shall fail to make any payment with
respect to any of the Obligations as and when due or to perform any of the
Obligations in accordance with the terms thereof, then in each such event the
other Borrower(s) will make such payment with respect to, or perform, such
Obligation.

(d) The Obligations of each Borrower under the provisions of this Section 10.15
constitute the absolute and unconditional, full recourse Obligations of each
Borrower, enforceable against each such Borrower to the full extent of its
properties and assets, irrespective of the validity, regularity, or
enforceability of this Agreement or any other circumstances whatsoever.

(e) Except as otherwise expressly provided in this Agreement, each Borrower
hereby waives notice of acceptance of its joint and several liability, notice of
any Revolving Borrowings issued under or pursuant to this Agreement, notice of
the occurrence of any Default, Event of Default, or of any demand for any
payment under this Agreement, notice of any action at any time taken or omitted
by any Credit Provider under or in respect of any of the Obligations, any
requirement of diligence or to mitigate damages and, generally, to the extent
permitted by applicable law, all demands, notices and other formalities of every
kind in connection with this Agreement (except as otherwise provided in this
Agreement). Each Borrower hereby assents to, and waives notice of, any extension
or postponement of the time for the payment of any of the Obligations, the
acceptance of any payment of any of the Obligations, the acceptance of any
partial payment thereon, any waiver, consent or other action or acquiescence by
any Credit Provider at any time or times in respect of any default by any
Borrower in the performance or satisfaction of any term, covenant, condition or
provision of this Agreement, any and all other indulgences whatsoever by any
Credit Provider in respect of any of the Obligations, and the taking, addition,
substitution, or release, in whole or in part, at any time or times, of any
security for any of the Obligations or the addition, substitution, or release,
in whole or in part, of any Borrower. Without limiting the generality of the
foregoing, each Borrower assents to any other action or delay in acting or
failure to act on the part of any Credit Provider with respect to the failure by
any Borrower to comply with any of its respective Obligations, including,
without limitation, any failure strictly or diligently to assert any right or to
pursue any remedy or to comply fully with applicable laws or regulations
thereunder, which might, but for the provisions of this Section 10.15 afford
grounds for terminating, discharging, or relieving any Borrower, in whole or in
part, from any of its Obligations under this Section 10.15 it being the
intention of

 

91



--------------------------------------------------------------------------------

each Borrower that, so long as any of the Obligations hereunder remain
unsatisfied, the Obligations of such Borrower under this Section 10.15 shall not
be discharged except by performance and then only to the extent of such
performance. The Obligations of each Borrower under this Section 10.15 shall not
be diminished or rendered unenforceable by any winding up, reorganization,
arrangement, liquidation, reconstruction, or similar proceeding with respect to
any Borrower or any Credit Provider. The joint and several liability of
Borrowers hereunder shall continue in full force and effect notwithstanding any
absorption, merger, amalgamation, or any other change whatsoever in the name,
constitution, or place of formation of any Borrower or any Credit Provider.

(f) Each Borrower represents and warrants to the Credit Providers that such
Borrower is currently informed of the financial condition of Borrowers and of
all other circumstances which a diligent inquiry would reveal and which bear
upon the risk of nonpayment of the Obligations. Each Borrower further represents
and warrants to the Credit Providers that such Borrower has read and understands
the terms and conditions of the Loan Documents. Each Borrower hereby covenants
that such Borrower will continue to keep informed of Borrowers’ financial
condition, the financial condition of other guarantors, if any, and of all other
circumstances which bear upon the risk of nonpayment or nonperformance of the
Obligations.

(g) The provisions of this Section 10.15 are made for the benefit of the Credit
Providers and each of their respective successors and assigns, and may be
enforced by it or them from time to time against any or all of the Borrowers as
often as occasion therefor may arise and without requirement on the part of such
Credit Provider(s), successor(s), or assign(s) first to marshal any of its or
their claims or to exercise any of its or their rights against any of the other
Borrowers or to exhaust any remedies available to it or them against any of the
other Borrowers or to resort to any other source or means of obtaining payment
of any of the Obligations hereunder or to elect any other remedy. The provisions
of this Section 10.15 shall remain in effect until all of the Obligations shall
have been paid in full or otherwise fully satisfied. If at any time, any
payment, or any part thereof, made in respect of any of the Obligations is
rescinded or must otherwise be restored or returned by any Credit Provider upon
the insolvency, bankruptcy, or reorganization of any Borrower, or otherwise, the
provisions of this Section 10.15 will forthwith be reinstated in effect, as
though such payment had not been made.

(h) Each Borrower hereby agrees that it will not enforce any of its rights of
contribution or subrogation against any other Borrower with respect to any
liability incurred by it hereunder or under any of the other Loan Documents, any
payments made by it to any Credit Provider with respect to any of the
Obligations, or any collateral security therefor, until such time as all of the
Obligations have been paid in full in cash. Any claim which any Borrower may
have against any other Borrower with respect to any payments to any Credit
Provider hereunder or under any other Loan Documents are hereby expressly made
subordinate and junior in right of payment, without limitation as to any
increases in the Obligations arising hereunder or thereunder, to the prior
payment in full in cash of the Obligations and, in the event of any insolvency,
bankruptcy, receivership, liquidation, reorganization, or other similar
proceeding under the laws of any jurisdiction relating to any Borrower, its
debts or its assets, whether voluntary or involuntary, all such Obligations
shall be paid in full in cash before any payment or distribution of any
character, whether in cash, securities, or other property, shall be made to any
other Borrower therefor.

 

92



--------------------------------------------------------------------------------

(i) Each Borrower hereby agrees that, after the occurrence and during the
continuance of any Event of Default, the payment of any amounts due with respect
to the indebtedness owing by any Borrower to any other Borrower is hereby
subordinated to the prior payment in full in cash of the Obligations. Each
Borrower hereby agrees that after the occurrence and during the continuance of
any Event of Default, such Borrower will not demand, sue for, or otherwise
attempt to collect any indebtedness of any other Borrower owing to such
Borrower, until the Obligations shall have been paid in full in cash. If,
notwithstanding the foregoing sentence, such Borrower shall collect, enforce, or
receive any amounts in respect of such indebtedness, such amounts shall be
collected, enforced, and received by such Borrower as trustee for the Credit
Providers, and such Borrower shall deliver any such amounts to Administrative
Agent for application to the Obligations in accordance with the terms and
conditions of this Agreement.

Section 10.16. Headings. The headings of the sections and other provisions
hereof are provided for convenience only and shall not in any way affect the
meaning or construction of any provision of this Agreement.

Section 10.17. Amendment and Restatement. This Agreement is an amendment and
restatement of, and replaces in its entirety, that certain Revolving Credit and
Term Loan Agreement dated as of January 19, 2010 (as may have been subsequently
amended, supplemented or otherwise modified, the “2010 Credit Agreement”),
executed by and between Borrowers, Administrative Agent, Issuing Bank and
Lenders, and is not intended to serve as a novation or an accord and
satisfaction of the obligations and indebtedness of Borrowers described
thereunder.

(remainder of page left intentionally blank)

 

93



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed under seal, in the case of the Borrowers, by their respective
authorized officers as of the day and year first above written.

 

PRGX GLOBAL, INC., a Georgia corporation,

as a Borrower

By:  

/s/ Peter Limeri

Name:   Peter Limeri Title:   Chief Financial Officer

[SEAL]

PRGX USA, INC., a Georgia corporation,

as a Borrower

By:  

/s/ Peter Limeri

Name:   Peter Limeri Title:   Chief Financial Officer

[SEAL]

SUNTRUST BANK as Administrative Agent, as Issuing Bank and as a Lender By:  

/s/ D. Scott Cathcart

Name:   D. Scott Cathcart Title:   SVP



--------------------------------------------------------------------------------

SCHEDULE I

COMMITMENT AMOUNTS

 

Lender

   Revolving Commitment Amount  

SunTrust Bank

   $ 20,000,000   



--------------------------------------------------------------------------------

SCHEDULE II

DARK LEASES

Office Lease Agreement, dated February 18, 2002, by and between Galleria 600,
LLC and PRG-Schultz International, Inc., as amended by the First Amendment of
Lease, dated April 19, 2002, as further amended by the Second Amendment of
Lease, dated December 6, 2006 and the Third Amendment of Lease, dated January 8,
2014. This lease is for PRGX’s corporate headquarters at 600 Galleria Parkway,
Suite 100, Atlanta, Georgia 30339. A portion of such lease has been abandoned
and no longer used by PRGX; such abandoned portion being the Dark Lease portion.

Office Lease Agreement located at Karlbergvagen 55, SE-113, 35, Stockholm,
Sweden. PRGX has abandoned such lease and it is no longer in use.



--------------------------------------------------------------------------------

SCHEDULE 4.5

ENVIRONMENTAL MATTERS

None.



--------------------------------------------------------------------------------

SCHEDULE 4.14

SUBSIDIARIES

 

Company   

Jurisdiction

of

Formation

  

Type of

Organization

  

Holders of Capital Stock or Other Interests

(100% unless otherwise indicated)

PRGX USA, Inc.1

   Georgia    corporation    PRGX Global, Inc.

PRGX Asia, Inc.2

   Georgia    corporation    PRGX Global, Inc.

PRGX Australia, Inc.2

   Georgia    corporation    PRGX Global, Inc.

PRGX Belgium, Inc. 2

   Georgia    corporation    PRGX Global, Inc.

PRGX Costa Rica, Inc.

   Georgia    corporation    PRGX Global, Inc.

PRGX New Zealand, Inc.2

   Georgia    corporation    PRGX Global, Inc.

PRGX Netherlands, Inc.2

   Georgia    corporation    PRGX Global, Inc.

PRGX Mexico, Inc.2

   Georgia    corporation    PRGX Canada Corp.

PRGX France, Inc.2

   Georgia    corporation    PRGX Global, Inc.

PRGX Germany, Inc.2

   Georgia    corporation    PRGX Global, Inc.

PRGX Holdings, Inc.

   Georgia    corporation    PRGX Global, Inc.

PRGX Switzerland, Inc.2

   Georgia    corporation    PRGX Global, Inc.

PRGX Italy, Inc.

   Georgia    corporation    PRGX Global, Inc.

PRGX Spain, Inc. 2

   Georgia    corporation    PRGX Global, Inc.

PRGX Portugal, Inc.2

   Georgia    corporation    PRGX Global, Inc.

PRG International, Inc. 2

   Georgia    corporation    PRGX Global, Inc.

PRG USA, Inc.

   Georgia    corporation    PRGX Global, Inc.

PRGX Scandinavia, Inc.2

   Georgia    corporation    PRGX Global, Inc.

PRGX Acquisition Corp.

   Georgia    corporation    PRGX Global, Inc.

PRGX Puerto Rico, Inc.

   Georgia    corporation    PRGX Global, Inc.

PRGX Chile, Inc.

   Georgia    corporation    PRGX Global, Inc.

PRGX Europe, Inc.2

   Georgia    corporation    PRGX Global, Inc.

PRGX Holdings Mexico, S de RL de CV

   Mexico    sociedad de responsabilidad limitada de capital variable    PRGX
Mexico, Inc.

PRGX Servicios Mexico S de RL de CV

   Mexico    sociedad de responsabilidad limitada de capital variable   

> 99% owned by PRGX Holdings Mexico S de RL de CV

< 1% owned by PRGX Mexico, Inc.

PRGX de Mexico S de RL de CV

   Mexico    sociedad de responsabilidad limitada de capital variable   

> 99% owned by PRGX Holdings Mexico S de RL de CV

< 1% owned by PRGX Mexico, Inc.

PRGX Argentina S.A.

   Argentina    sociedad an6nima    95% owned by PRGX Global, Inc.; 5% owned by
PRGX USA, Inc.

PRGX Brasil Ltda.

   Brazil    Limitada    > 99% owned by PRGX Brasil, LLC; < 1% owned by PRGX
USA, Inc.

PRGX International PTE Limited

   Singapore    private limited company    PRGX Asia, Inc.

 

1 A Borrower Loan Party

2 A Subsidiary Loan Party



SCHEDULE 4.14

SUBSIDIARIES

 

PRG-Schultz Suzhou’ Co Ltd.

   China    limited liability company    PRGX International PTE LTD

PRGX CR s.r.o.

   Czech Republic    spolecnost s rucenim omezenym    PRGX Global, Inc.

PRGFS, Inc.2

   Delaware    corporation    PRG International, Inc.

PRGX Texas, Inc.2

   Texas    corporation    PRGX Global, Inc.

Meridian Corporation Limited

   Jersey    private company limited by shares    41% owned by PRGX Global,
Inc.; 59% owned by PRGX Texas, Inc.

PRGX Holdings Ltd.

   United Kingdom    private company limited by shares    Meridian Corporation
Limited

PRGX UK Ltd.

   United Kingdom    private company limited by shares    PRGX Holdings Ltd.

PRGX Canada Corp.

   Canada    corporation    PRGX Canada, LLC

PRGX Deutschland GmbH

   Germany    Gesellschaft mit beschrankter Haftung    PRGX Germany, Inc.

PRGX Nederland B.V.

   Netherlands    Besloten vennootschap    PRGX Netherlands, Inc.

PRGX Colombia Ltda.

   Colombia    limitada    > 99% owned by PRGX Global, Inc.; < 1% owned by PRGX
USA, Inc.

PRGX Svenska A. B.

   Sweden    aktiebolag    PRGX Global, Inc.

PRG-Schultz Venezuela S. R. L.

   Venezuela    sociedad de responsabilidad    > 99% owned by PRGX Global, Inc.;
< 1% owned by PRGX USA, Inc.

PRGX Polska Sp. Zo. 0.

   Poland    spolka z ograniczona odpowiedzialnoscia    PRGX Global, Inc.

PRGDS, LLC2

   Georgia    limited liability company    PRG International, Inc.

PRGTS, LLC2

   Georgia    limited liability company    PRGX USA, Inc.

PRGX Brasil, LLC2

   Georgia    limited liability company    PRGX Canada Corp.

PRGX Canada, LLC2

   Georgia    limited liability company    PRGX Global, Inc.

Etesius Limited

   United Kingdom    private company limited by shares    PRGX UK Limited

PRGX Commercial, LLC2

   Georgia    limited liability company    PRGX USA, Inc.

PRGX Shanghai Co., Ltd.

   China    limited liability company    PRG-Schultz Suzhou’ Co. Ltd.

PRGX India Private Limited

   India    private limited company0    > 99.99% owned by PRGX Asia, Inc.; < 1%
owned by PRGX USA, Inc.

 

1  A Borrower Loan Party

2 A Subsidiary Loan Party

 



--------------------------------------------------------------------------------

SCHEDULE 7.1

OUTSTANDING INDEBTEDNESS

Please see the attached spreadsheet detailing intercompany Indebtedness as at
November 30, 2014.

PRGX has obligations owing under the Dark Leases that may constitute
Indebtedness totaling $176,152 as of November 30, 2014.

PRGX has obligations owing in respect of grants made pursuant to the PRG-Schultz
International, Inc. 2006 Management Incentive Plan that may constitute
Indebtedness totaling $34,382 as of November 30, 2014 based on the November 30,
2014 closing price of PRGX’s common stock, no par value, of $5.20. The actual
amounts to be paid in respect of such obligations, however, depends on the
closing price of PRGX’s common stock on the date of settlement of such
obligations.

PRGX has obligations under severance agreements, as amended, between the Company
and each of PRGX’s former Chairman, President and CEO, John M. Cook, and former
Vice Chairman, John M. Toma, in respect of obligations to pay annual
reimbursements, that began on or about February 1, 2007, to Mr. Cook and
Mr. Toma for the cost of health insurance for themselves and their respective
spouses (not to exceed $25,000 and $20,000, respectively, subject to adjustment
based on changes in the Consumer Price Index), continuing until each reaches the
age of 80.

PRGX also has obligations under severance agreements between the Company and
Romil Bahl, former CEO, Bob Lee, former CFO and James Shand, former SVP, Global
Practice Management for future payments totaling $994,655 through December 2015.

At November 30, 2014, the Company’s accrued payroll and related expenses and
noncurrent compensation obligations total $13,611,761.



--------------------------------------------------------------------------------

Intercompany Indebtedness Spreadsheet

[See Attached]



--------------------------------------------------------------------------------

SCHEDULE 7.2

EXISTING LIENS

Liens contemplated under that certain Revolving Credit and Term Loan Agreement,
dated as of January 19, 2010, as has been subsequently amended by and among PRGX
Global, Inc. (“PRGX”), PRGX USA, Inc. (“PRGUSA” and together with PRGX the
“Borrowers”), certain of the subsidiaries of PRGX as Guarantor, and SunTrust
Bank, as Administrative Agent, the sole Lender and Issuing Bank.



--------------------------------------------------------------------------------

SCHEDULE 7.4

EXISTING INVESTMENTS

See Schedule 7.1 for intercompany Indebtedness and investments that may
constitute Investments.



--------------------------------------------------------------------------------

EXHIBIT A

THIRD AMENDED AND RESTATED REVOLVING CREDIT NOTE

 

$20,000,000.00    Atlanta, Georgia    December 23, 2014

FOR VALUE RECEIVED, the undersigned, PRGX GLOBAL, INC., a Georgia corporation,
and PRGX USA, INC., a Georgia corporation (collectively, the “Borrowers”),
hereby jointly and severally promise to pay to SUNTRUST BANK or its registered
assigns (collectively, the “Lender”), at the office of SunTrust Bank
(“SunTrust”) at 1155 Peachtree Street, 8th Floor, Atlanta, Georgia 30309, on the
Revolving Commitment Termination Date (as defined in the Amended & Restated
Revolving Credit Agreement dated as of even date hereof (as the same may have
been and may be amended, restated, supplemented or otherwise modified from time
to time, the “Credit Agreement”), among the Borrowers, the lenders from time to
time party thereto, the issuing bank thereunder, and SunTrust, as administrative
agent for the lenders), the lesser of the principal sum of TWENTY MILLION AND
NO/100 DOLLARS ($20,000,000.00) and the aggregate unpaid principal amount of all
Revolving Loans made by the Lender to the Borrowers pursuant to the Credit
Agreement, in lawful money of the United States of America in immediately
available funds, and to pay interest from the date hereof on the principal
amount thereof from time to time outstanding, in like funds, at said office, at
the rate or rates per annum and payable on such dates as provided in the Credit
Agreement. In addition, should legal action or an attorney-at-law be utilized to
collect any amount due hereunder, the Borrowers further jointly and severally
promise to pay all costs of collection, including the reasonable attorneys’ fees
of the Lender. Capitalized terms used herein and not otherwise defined herein
shall have the meanings assigned to such terms in the Credit Agreement.

Upon the occurrence of an Event of Default, the Borrowers jointly and severally
promise to pay interest, on demand, at a rate or rates provided in the Credit
Agreement.

All borrowings evidenced by this Third Amended and Restated Revolving Credit
Note and all payments and prepayments of the principal hereof and the date
thereof shall be endorsed by the holder hereof on the schedule attached hereto
and made a part hereof or on a continuation thereof which shall be attached
hereto and made a part hereof, or otherwise recorded by such holder in its
internal records; provided, that the failure of the holder hereof to make such a
notation or any error in such notation shall not affect the obligations of the
Borrowers to make the payments of principal and interest in accordance with the
terms of this Third Amended and Restated Revolving Credit Note and the Credit
Agreement.

This Third Amended and Restated Revolving Credit Note is issued in connection
with, and is entitled to the benefits of, the Credit Agreement which, among
other things, contains provisions for the acceleration of the maturity hereof
upon the happening of certain events, for prepayment of the principal hereof
prior to the maturity hereof and for the amendment or waiver of certain
provisions of the Credit Agreement, all upon the terms and conditions therein
specified.



--------------------------------------------------------------------------------

This Third Amended and Restated Revolving Credit Note is an amendment and
restatement of, and replaces in its entirety, that certain Second Amended and
Restated Revolving Credit Note executed by Borrowers in favor of Lender dated as
of August 7, 2014, in the original principal amount of Twenty Million and No/100
Dollars ($20,000,000.00), and is not intended to serve as a novation or an
accord and satisfaction of the indebtedness evidenced thereby.

(Signature on following page)



--------------------------------------------------------------------------------

THIS AMENDED AND RESTATED REVOLVING CREDIT NOTE SHALL BE CONSTRUED IN ACCORDANCE
WITH AND GOVERNED BY THE LAWS OF THE STATE OF GEORGIA AND ANY APPLICABLE LAWS OF
THE UNITED STATES OF AMERICA.

 

PRGX GLOBAL, INC., a Georgia corporation By:  

 

Name:  

 

Title:  

 

[CORPORATE SEAL] PRGX USA, INC., a Georgia corporation By:  

 

Name:  

 

Title:  

 

[CORPORATE SEAL]

 

A-3



--------------------------------------------------------------------------------

EXHIBIT B

ASSIGNMENT AND ACCEPTANCE

[Date]

Reference is made to the Amended & Restated Revolving Loan Agreement dated as of
December 23, 2014 (as amended and in effect on the date hereof, the “Credit
Agreement”), among PRGX GLOBAL, INC., a Georgia corporation and PRGX USA, INC.,
a Georgia corporation, the Lenders from time to time party thereto, the issuing
bank thereunder and SunTrust Bank, as Administrative Agent for the Lenders.
Terms defined in the Credit Agreement are used herein with the same meanings.

The Assignor designated below (“Assignor”) hereby sells and assigns, without
recourse, to the Assignee designated below (“Assignee”), and the Assignee hereby
purchases and assumes, without recourse, from the Assignor, effective as of the
Assignment Date set forth below, the interests set forth below (the “Assigned
Interest”) in the Assignor’s rights and obligations under the Credit Agreement,
including, without limitation, the interests set forth below in the Revolving
Commitment of the Assignor on the Assignment Date and Revolving Loans owing to
the Assignor which are outstanding on the Assignment Date, together with the
participations in the LC Exposure of the Assignor on the Assignment Date, but
excluding accrued interest and fees to and excluding the Assignment Date. The
Assignee hereby acknowledges receipt of a copy of the Credit Agreement. From and
after the Assignment Date, and as and to the extent provided by the Credit
Agreement and subject to the terms thereof, (i) the Assignee shall be a party to
and be bound by the provisions of the Credit Agreement and, to the extent of the
Assigned Interest, have the rights and obligations of a Lender thereunder and
(ii) the Assignor shall, to the extent of the Assigned Interest, relinquish its
rights and be released from its obligations under the Credit Agreement.

This Assignment and Acceptance is being delivered to the Administrative Agent
together with (i) if the Assignee is a Foreign Lender, any documentation
required to be delivered by the Assignee pursuant to Section 2.20(e) of the
Credit Agreement, duly completed and executed by the Assignee, and (ii) if the
Assignee is not already a Lender under the Credit Agreement, an Administrative
Questionnaire in the form supplied by the Administrative Agent, duly completed
by the Assignee. The Assignee shall pay the fee payable to the Administrative
Agent pursuant to Section 10.4(b) of the Credit Agreement.

This Assignment and Acceptance shall be governed by and construed in accordance
with the laws of the State of Georgia.

 

Legal Name of Assignor:  

 

Legal Name of Assignee:  

 

Assignee’s Address for Notices:  

 

 

 

 

Effective Date of Assignment:  

 

(“Assignment Date”)  



--------------------------------------------------------------------------------

Facility

   Principal Amount
Assigned      Percentage Assigned of
Revolving Commitment (set
forth, to at least 8 decimals, as
a percentage of the aggregate
Revolving Commitments of all
Lenders thereunder)  

Revolving Loans:

   $                   % 

The terms set forth above are hereby agreed to, effective as of the Assignment
Date:

 

[Name of Assignor], as Assignor By:  

 

Name:  

 

Title:  

 

[Name of Assignee], as Assignee By:  

 

Name:  

 

Title:  

 

 

B-2



--------------------------------------------------------------------------------

The undersigned hereby consents to the within assignment: 1/

 

PRGX GLOBAL, INC.     SUNTRUST BANK, as a Borrower:     as Administrative Agent:
By:  

 

    By:  

 

Name:  

 

    Name:  

 

Title:  

 

    Title:  

 

PRGX USA, INC.,     SUNTRUST BANK, as a Borrower:     as Issuing Bank: By:  

 

    By:  

 

Name:  

 

    Name:  

 

Title:  

 

    Title:  

 

 

1  Consents to be included to the extent required by Section 10.4(b) of the
Credit Agreement.

 

B-3



--------------------------------------------------------------------------------

EXHIBIT 2.3

FORM OF NOTICE OF REVOLVING BORROWING

[Date]

SunTrust Bank,

as Administrative Agent

for the Lenders referred to below

1155 Peachtree Street, 8th Floor

Atlanta, Georgia 30309

Attention: D. Scott Cathcart, Senior Vice President

Dear Sirs:

Reference is made to the Amended & Restated Revolving Credit Agreement dated as
of December 23, 2014 (as amended and in effect on the date hereof, the “Credit
Agreement”), among PRGX GLOBAL, INC., a Georgia corporation, PRGX USA, INC., a
Georgia corporation (collectively, the “Borrowers”), the Lenders from time to
time party thereto, the issuing bank thereunder and SunTrust Bank, as
Administrative Agent for the Lenders. Terms defined in the Credit Agreement are
used herein with the same meanings. This notice constitutes a Notice of
Revolving Borrowing, and the Borrowers hereby request a Revolving Borrowing
under the Credit Agreement, and in connection therewith, the undersigned, in its
capacity as the Borrowers’ Agent, specifies the following information with
respect to the Revolving Borrowing requested hereby:

 

(A)   Aggregate principal amount of Revolving Borrowing 1:  

 

(B)   Date of Revolving Borrowing (which is a Business Day):  

 

(C)   All proceeds of Revolving Borrowing are to be deposited into the
Designated SunTrust Account.

 

1  $100,000 or a larger integral multiple of $100,000.

 

Exhibit 2.3-1



--------------------------------------------------------------------------------

The Borrowers’ Agent hereby represents and warrants that the conditions
specified in paragraphs (a), (b), (c) and (d) of Section 3.2 of the Credit
Agreement are satisfied.

 

Very truly yours, PRGX GLOBAL, INC., a Georgia corporation By:  

 

Name:  

 

Title:  

 

[CORPORATE SEAL]

 

Exhibit 2.3-2



--------------------------------------------------------------------------------

EXHIBIT 3.1(b)(v)

FORM OF SECRETARY’S CERTIFICATE

Reference is made to the Amended & Restated Revolving Credit Agreement dated as
of December 23, 2014 (the “Credit Agreement”), among PRGX GLOBAL, INC., a
Georgia corporation, PRGX USA, INC., a Georgia corporation (collectively, the
“Borrowers”), the Lenders from time to time party thereto, the issuing bank
thereunder and SunTrust Bank, as Administrative Agent for the Lenders. Terms
defined in the Credit Agreement are used herein with the same meanings. This
certificate is being delivered pursuant to Section 3.1(b)(v) of the Credit
Agreement.

I,                     , Secretary of                     , a
                     corporation (the “Corporation”), DO HEREBY CERTIFY that:

(a) there have been no amendments or supplements to, or restatements of, the
certificate of incorporation of the Corporation delivered pursuant to
Section 3.1 of the Credit Agreement;

(b) no proceedings have been instituted or are pending or contemplated with
respect to the dissolution, liquidation or sale of all or substantially all the
assets of the Corporation, or, to the knowledge of the undersigned, threatening
its existence or the forfeiture or any of its corporate rights;

(c) annexed hereto as Exhibit A is a true and correct copy of the Bylaws of the
Corporation as in effect on [Date] 1/ and at all times thereafter through the
date hereof;2

(d) annexed hereto as Exhibit B is a true and correct copy of certain
resolutions duly adopted by the Board of Directors of the Corporation at a
meeting of said Board of Directors duly called and held on [date], which
resolutions are the only resolutions adopted by the Board of Directors of the
Corporation or any committee thereof relating to the Credit Agreement and the
other Loan Documents to which the Corporation is a party and the transactions
contemplated therein; and such resolutions have not been revoked, amended,
supplemented or modified and are in full force and effect on the date hereof;
and

 

1  This date should be prior to the date of the resolutions referred to in
clause (d).

2  Note – or certification of no change since date of original delivery.

 

Exhibit 3(b)(v)-1



--------------------------------------------------------------------------------

(e) each of the persons named below is and has been at all times since [date] a
duly elected and qualified officer of the Corporation holding the respective
office set forth opposite his or her name and the signature set forth opposite
of each such person is his or her genuine signature:

 

Name

  

Title

  

Specimen Signature

[Include all officers who are signing the Credit Agreement or any other Loan
Documents.]                              

IN WITNESS WHEREOF, I have hereunto signed my name this      day of December,
2014.

 

 

Name:  

 

Title:   Secretary

I,                     , the                      of the Corporation, do hereby
certify that                      has been duly elected, is duly qualified and
is the [Assistant] Secretary of the Corporation, that the signature set forth
above is [his/her] genuine signature and that [he/she] has held such office at
all times since [date].3/

 

 

Name:  

 

Title:  

 

 

3  This certification should be included as part of the Secretary’s certificate
and signed by one of the officers whose incumbency is certified pursuant to
clause (e) above.

 

Exhibit 3(b)(v)-2



--------------------------------------------------------------------------------

EXHIBIT 3.1(b)(vii)

FORM OF OFFICER’S CERTIFICATE

Reference is made to the Amended & Restated Revolving Credit Agreement dated as
of December 23, 2014 (the “Credit Agreement”), among PRGX GLOBAL, INC., a
Georgia corporation, PRGX USA, INC., a Georgia corporation (collectively, the
“Borrowers”), the Lenders from time to time party thereto, the issuing bank
thereunder and SunTrust Bank, as Administrative Agent for the Lenders. Terms
defined in the Credit Agreement are used herein with the same meanings. This
certificate is being delivered pursuant to Section 3.1(b)(vii) of the Credit
Agreement.

I,                     , the                      of [PRGX][PRG-USA], DO HEREBY
CERTIFY in such capacity that:

(a) the representations and warranties of [PRGX][PRG-USA] set forth in the
Credit Agreement are true and correct on and as of the date hereof; and

(b) no Default or Event of Default has occurred and is continuing at the date
hereof; and

(c) since December 31, 2013, which is the date of the financial statements
described in Section 4.4 of the Credit Agreement, there has been no change which
has had or would reasonably be expected to have a Material Adverse Effect.

IN WITNESS WHEREOF, I have hereunto signed my name this      day of December,
2014.

 

 

Name:  

 

Title:  

 

 

Exhibit 3(b)(vii)-1



--------------------------------------------------------------------------------

EXHIBIT 5.1(c)

FORM OF COMPLIANCE CERTIFICATE

 

To: SunTrust Bank, as Administrative Agent

1155 Peachtree Street, 8th Floor

Atlanta, Georgia 30309

Attention: D. Scott Cathcart, Senior Vice President

Ladies and Gentlemen:

Reference is made to that certain Amended & Restated Revolving Credit Agreement
dated as of December 23, 2014 (as amended and in effect on the date hereof, the
“Credit Agreement”), among PRGX GLOBAL, INC., a Georgia corporation (“PRGX”),
PRGX USA, INC., a Georgia corporation (“PRG-USA”) (PRGX and PRG-USA are
sometimes collectively referred to as “Borrowers”), the Lenders from time to
time party thereto, the issuing bank thereunder and SunTrust Bank, as
Administrative Agent for the Lenders. Capitalized terms used herein and not
otherwise defined shall have the meanings assigned to such terms in the Credit
Agreement.

I,                     , being the duly elected and qualified, and acting in my
capacity as                      of PRGX, in its capacity as the Borrowers’
Agent, hereby certify to the Administrative Agent and each Lender as follows:

1. All periodic and other reports, proxy statements and other materials of PRGX
and its Subsidiaries filed with the Securities and Exchange Commission are
consistent with the applicable reporting requirements of the Securities and
Exchange Commission.

2. Based upon a review of the activities of PRGX and its Subsidiaries and the
financial statements attached hereto during the period covered thereby, as of
the date hereof, there exists no Default or Event of Default (or, if a Default
or an Event of Default exists, the details thereof and the action which the
Borrowers have taken or propose to take with respect thereto are set forth
below).

3. The calculations set forth in Attachment 1 are computations of the financial
covenants set forth in Article VI of the Credit Agreement calculated from the
financial statements referenced in clause 5 below in accordance with the terms
of the Credit Agreement.1

4. Any change in the identity of the Subsidiaries as of the end of the Fiscal
[Quarter][Year] ending                      from the Subsidiaries identified to
the Lenders on the Closing Date or as of the most recent Fiscal [Quarter][Year],
are set forth in Attachment 2.

 

1  This Section shall only be required to be included to the extent compliance
with the financial covenants set forth in Article VI of the Credit Agreement is
required for such Fiscal Quarter or Fiscal Year pursuant to said Article VI.
Otherwise, insert “Intentinoally Omitted”.

 

Exhibit 5.1(c)-1



--------------------------------------------------------------------------------

5. The consolidated financial statements of PRGX and its Subsidiaries attached
hereto for the Fiscal [Quarter][Year] ending                      fairly present
in all material respects the financial condition of PRGX and its Subsidiaries as
at the end of such Fiscal [Quarter][Year] on a consolidated basis, and the
related statements of operations and cash flows of PRGX and its Subsidiaries for
such Fiscal [Quarter][Year], in accordance with generally accepted accounting
principles consistently applied (“GAAP”) (subject, in the case of such quarterly
financial statements, to normal year-end audit adjustments and the absence of
footnotes). As of the date hereof, there has been no change in GAAP or the
application of GAAP since the date of the Borrowers’ last audited financial
statements that were delivered to the Administrative Agent (or, if any such
change has occurred, the details specifying the effect of such change are set
forth below).

(Signature on following page)

 

Exhibit 5.1(c)-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, I have hereunto signed my name this      day of
            , 20    .

 

PRGX GLOBAL, INC., a Georgia corporation By:  

 

Name:  

 

Title:  

 

[CORPORATE SEAL]

 

Exhibit 5.1(c)-3